--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

SECOND AMENDED AND RESTATED
DEVELOPMENT AND LICENSE AGREEMENT
dated as of August 31, 2011

by and between


BIOSPECIFICS TECHNOLOGIES CORP.
(a Delaware corporation)

And


AUXILIUM PHARMACEUTICALS, INC.
(a Delaware corporation)

Confidential treatment requested under 17 C.F.R. §§ 200.80(b)(4) and 240.24b -2.
The confidential portions of this exhibit have been omitted and are marked
accordingly. The confidential portions have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

 

--------------------------------------------------------------------------------

EXECUTION VERSION

SCHEDULES

Schedule 1.9 BTC Patents Schedule 1.23 Cost of Goods Schedule 1.57 Partner
Territory Schedule 2.2(d) Cellulite Protocols Schedule 3.1 Additional Indication
Review Process Schedule 3.1(b)(1) Canine Lipoma Protocol Schedule 3.1(b)(2)
Human Lipoma Protocols Schedule 3.1(b)(3) Research Proposal Template Schedule
3.2 Clinical Trials Schedule 13.1 Joint Press Release

i

--------------------------------------------------------------------------------

EXECUTION VERSION


SECOND AMENDED AND RESTATED DEVELOPMENT AND LICENSE AGREEMENT

This SECOND AMENDED AND RESTATED DEVELOPMENT AND LICENSE AGREEMENT (this
“Agreement”) dated August 31, 2011 is by and between BioSpecifics Technologies
Corp., a corporation organized and existing under the laws of Delaware and
having its principal office at 35 Wilbur Street, Lynbrook, New York 11563, and
its Affiliates (“BTC”), and Auxilium Pharmaceuticals, Inc., a corporation
organized and existing under the laws of the State of Delaware and having its
principal office at 40 Valley Stream Parkway, Malvern, PA 19355 (“Auxilium”).
BTC and Auxilium shall sometimes be referred to herein individually as a “Party”
and collectively as “Parties.”

INTRODUCTION


WHEREAS, BTC controls certain BTC Patents and BTC Know-How (each as defined
below) related to the Enzyme and the Product (each as defined below), and has
the right to grant certain rights and licenses thereunder as set forth herein,
and

WHEREAS, Auxilium has certain expertise in the development, manufacture and
commercialization of pharmaceutical products, and Auxilium wishes to obtain
certain licenses and options to develop, manufacture and commercialize the
Product for certain therapeutic uses in animals and humans, and

WHEREAS, BTC wishes to convey such licenses to Auxilium, and

WHEREAS, BTC and Auxilium previously entered into that certain Development and
License Agreement dated June 3, 2004, as amended by that certain Amendment No. 1
to Development and License Agreement dated May 10, 2005 and that certain letter
agreement dated December 15, 2005 (the “Original Agreement”) involving, among
other things, the licensing of intellectual property by BTC to Auxilium, and

WHEREAS, BTC and Auxilium amended and restated, effective as of December 17,
2008, the Original Agreement in its entirety and replaced the Original Agreement
(the “Amended and Restated Agreement”);

WHEREAS, contemporaneously with the execution of this Agreement, BTC and
Auxilium shall execute a settlement agreement to settle all disagreements
between the Parties existing as of the Amendment Effective Date (the “Settlement
Agreement”); and

WHEREAS, BTC and Auxilium now desire to amend and restate the Amended and
Restated Agreement and to replace the Amended and Restated Agreement with this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the sufficiency of which is hereby
acknowledged, the Parties to this Agreement mutually agree as follows:

 

--------------------------------------------------------------------------------

EXECUTION VERSION


ARTICLE 1
DEFINITIONS


For purposes of this Agreement, the following initially capitalized terms in
this

Agreement, whether used in the singular or plural, shall have the following
meanings:

1.1 “Additional Indication” shall mean any Indication for a Product outside of
the Field.

1.2 “Additional Indication Option” has the meaning set forth in Section 2.2(b).

1.3 “Adverse Drug Experience” shall mean any of the following as such terms are
defined at either 21 C.F.R. § 312.32 or 21 C.F.R. § 314.80 (or veterinary
counterpart, 21 C.F.R. § 514.3): an “adverse drug experience,” a
“life-threatening adverse drug experience,” a “serious adverse drug experience,”
or an “unexpected adverse drug experience” and the foreign counterparts thereof.

1.4 “Affiliate” shall mean any corporation, company, partnership, joint venture
or firm which controls, is controlled by, or is under common control with a
specified person or entity. For purposes of this Section 1.4, “control” shall be
presumed to exist if one of the following conditions is met: (a) in the case of
corporate entities, direct or indirect ownership of at least fifty percent (50%)
of the stock or shares having the right to vote for the election of directors,
and (b) in the case of non-corporate entities, direct or indirect ownership of
at least fifty percent (50%) of the equity interest with the power to direct the
management and policies of such non-corporate entities. The Parties acknowledge
that in the case of certain entities organized under the laws of certain
countries outside of the United States, the maximum percentage ownership
permitted by law for a foreign investor may be less than fifty percent (50%),
and that in such cases such lower percentage shall be substituted in the
preceding sentence, provided that such foreign investor has the power to direct
the management and policies of such entity. For purposes of clarity, Advance
BioFactures Corporation of New York is an Affiliate of BTC and each of Auxilium
International Holdings, LLC and Auxilium US Holdings, Inc. is an Affiliate of
Auxilium and such Affiliates are parties to this Agreement. Advance BioFactures
of Curacao, NV was an Affiliate of BTC on June 3, 2004 and May 10, 2005 and was
a party to the Original Agreement.

1.5 “Amendment Effective Date” has the meaning set forth in Section 13.1.

1.6 “Auxilium Remaining Indication” shall mean an Additional Indication for a
Product that Auxilium believes has a reasonable probability of obtaining
Regulatory Approval and achieving commercial success, but for which BTC does not
wish to undertake Stage I Development.

1.7 “Auxilium Territory” shall mean the Territory excluding (1) the Partner
Territory, (2) the Japan Territory and (3) such countries that become part of
the Partner II Territory; provided, however, that, regardless of whether
Auxilium Commercializes the Product in the United States itself or through a
Sublicensee, the Auxilium Territory will always include the United States.

2


--------------------------------------------------------------------------------

EXECUTION VERSION


1.8 “BTC Know-How” shall mean any proprietary information or materials related
to the Manufacture, preparation, formulation, use or development of the Enzyme
or the Product Controlled by BTC during the Term and shall include formulations,
processes, techniques, formulas, biological, chemical, assay control and
manufacturing, technical, pre-clinical, clinical or other data, methods,
know-how, and trade secrets.

1.9 “BTC Patents” shall mean those Patents Controlled by BTC with at least one
claim directed to the Enzyme or the Product (or processes, improvements, uses,
intermediates, variants or derivatives for the foregoing) including those listed
on Schedule 1.9 attached hereto as it may be amended from time to time. For the
sake of clarity, BTC Patents includes U.S. Patent Application Nos. 11/699,302,
60/763,470, 60/784,135 and International Patent Application No. PCT/07/02654,
any applications claiming priority to such applications and any patents issuing
or granting therefrom.

1.10 “BTC Product” shall mean any pharmaceutical product that includes Enzyme as
an active ingredient and is under development for an Indication (or is indicated
for use) outside the Field.

1.11 “Business Day” shall mean any day on which banking institutions in New
York, New York are open for business.

1.12 “Category I Additional Indication” has the meaning set forth in Section
3.1(b)(iii)(A) .

1.13 “Category II Additional Indication” has the meaning set forth in Section
3.1(b)(iii)(B) .

1.14 “Category III Additional Indication” has the meaning set forth in Section
3.1(b)(iii)(C) .

1.15 “Cellulite” has the meaning set forth in Section 2.2(d).

1.16 “Clinical Product Supply Price” has the meaning set forth in Section 6.2.

1.17 “Clinical Trials” shall mean tests and studies in human subjects or
patients that are required to obtain, maintain, or sustain Regulatory Approval
in a country in the Territory.

1.18 “Commercialization” or “Commercialize” shall mean activities directed to
marketing, promoting, co-promoting, distributing, importing, exporting, offering
for sale and selling the Product. When used as a verb, “Commercialize” means to
engage in Commercialization.

1.19 “Commercially Reasonable Efforts” means, with respect to a Party, the
efforts and resources which would be used by that Party relating to a certain
activity or activities, consistent with its normal business practices, which are
consistent with the general level of effort and resources in the pharmaceutical
industry for a company similar in size and scope.

3


--------------------------------------------------------------------------------

EXECUTION VERSION


1.20 “Competing Product” shall mean a product that contains Enzyme and is sold
in a country by a Person (other than Auxilium, its Affiliate, Sublicensee or
sub-Sublicensee) in an Indication for which Auxilium, its Affiliate, Sublicensee
or sub-Sublicensee is marketing a Product in such country.

1.21 “Confidential Information” has the meaning set forth in Section 10.1.

1.22 “Controlled” or “Controls”, when used in reference to intellectual
property, shall mean for a Party to have an ownership interest in, or the legal
authority, or right of a Party hereto (or any of its Affiliates) to grant a
license or sublicense of intellectual property rights to another Party, or to
otherwise disclose proprietary or trade secret information to such other Party,
without breaching the terms of any agreement with a Third Party, infringing upon
the intellectual property rights of a Third Party, or misappropriating the
proprietary or trade secret information of a Third Party.

1.23 “Cost of Goods” shall mean the total cost of Product in Final Packaging as
calculated in accordance with Schedule 1.23.

1.24 “Cover(ed)” shall mean , with respect to any Patent and the subject matter
at issue, that, but for a license granted under a Valid Claim of such Patent,
the manufacture, development, use, sale, offer for sale or importation of the
subject matter at issue would infringe such Valid Claim, or in the case of a
Patent that is a patent application, would infringe a Valid Claim in such patent
application if it were to issue as a patent.

1.25 “Develop” or “Development” shall mean Stage I Development and Stage II
Development. When used as a verb, “Developing” means to engage in Development.
For purposes of clarity, in no event shall Development include Manufacture.

1.26 “Development Costs” shall mean costs associated with Development
activities.

1.27 “Development Plan” shall mean the written plan established by the Parties
for Development of an Additional Indication as contemplated by Schedule 3.1.

1.28 “Effective Date” shall mean June 3, 2004.

1.29 “Enzyme” shall mean [**].

1.30 “European Union” shall mean the countries of the European Union, as it is
constituted as of the Effective Date and as it may be expanded from time to
time.

1.31 “Exercised Indication” has the meaning set forth in Section 2.2(c).

1.32 “Exercised Indication Date” has the meaning set forth in Section 2.2(c).

1.33 “Exercise Period” has the meaning set forth in Section 2.2(c).

1.34 “FDA” shall mean the U.S. Food and Drug Administration or its successor
agency.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

4

--------------------------------------------------------------------------------

EXECUTION VERSION


1.35 “Field” shall mean, subject to expansion pursuant to Section 2.2, the
prevention or treatment of Dupuytren’s Disease, Peyronie’s Disease and Adhesive
Capsulitis (otherwise known as “Frozen Shoulder”).

1.36 “Final Packaging” means the labeling and packaging to be used in connection
with the Product labeled for use in the Field in the Territory, including the
packaging of package inserts and components reasonably necessary for sale of the
finished Product to the ultimate consumer.

1.37 “Indemnified Party” has the meaning set forth in Section 12.3.

1.38 “Indemnifying Party” has the meaning set forth in Section 12.3.

1.39 “Indication” shall mean a pharmaceutical application for the Product.

1.40 “Infringement Claim” has the meaning set forth in Section 8.2(a).

1.41 “Japan Partner” shall mean Asahi Kasei Pharma Corporation, a Japanese
corporation, and its Affiliates.

1.42 “Japan Territory” shall mean Japan.

1.43 “Law” shall mean any applicable statute, law, ordinance, regulation, order,
or rule of any federal, state, local, foreign, or other governmental agency or
body or of any other type of regulatory body (including common law) or
securities exchange, including those covering pharmaceutical sales,
environmental, pollution, energy, safety, health, transportation, bribery,
record-keeping, zoning, antidiscrimination, antitrust, wage and hour, and price
and wage control matters.

1.44 “Licensed Technology” shall mean the BTC Patents and the BTC Know-How.

1.45 “Lipomas” shall mean mesenchymal, benign, fatty tumors.

1.46 “Loss” has the meaning set forth in Section 12.1.

1.47 “Major Market Country” shall mean [**].

1.48 “MAA” shall mean an application seeking Regulatory Approval of the
Regulatory Authority in the European Union to market and sell a Product in the
Field in the European Union.

1.49 “MAA Acceptance” shall mean the written notification by the applicable
Regulatory Authority that the MAA has met all the criteria for filing
acceptance.

1.50 “Manufacture” or “Manufacturing” shall mean manufacturing, filling,
processing, testing, engineering, designing, redesigning, packaging, storing,
quality control, quality assurance, releasing, disposing, handling, shipping,
and all other activities undertaken or required to be undertaken in order to
manufacture and supply the Product in its Final Packaging and related devices
and apparatus for administration thereof, in the case of commercial supplies, or
packaged in accordance with Laws, in the case of clinical supplies, or the
Enzyme, as the case may be.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

5

--------------------------------------------------------------------------------

EXECUTION VERSION


1.51 “NDA” or “New Drug Application” shall mean a new drug application filed
with the FDA pursuant to 21 C.F.R. §314, seeking permission to market the
Product for a particular Indication in the Field in interstate commerce in the
United States, including any similar or analogous application to be filed with
the FDA for biologic products and/or veterinary products.

1.52 “NDA Filing Acceptance” shall mean the written notification by the FDA that
the NDA has met all the criteria for filing acceptance.

1.53 “Net Sales” shall mean the gross amount invoiced by Auxilium and its
Affiliates or Sublicensees on account of sales of the Product in Final Packaging
to Third Parties in the Territory, less the total of: (a) trade, cash or
quantity discounts not already reflected in the amount invoiced; (b) excise,
sales and other consumption taxes and customs duties to the extent included in
the invoice price; (c) freight, insurance and other transportation charges to
the extent specifically included in the invoice price; (d) returns or
retroactive price reductions; and (e) compulsory payments and rebates directly
related to the sale of the Product accrued, paid or deducted pursuant to
governmental regulations. For the sake of clarity, the gross amount will be
determined by the amount invoiced by Auxilium, its Affiliates or Sublicensees to
Third Parties (other than Sublicensees or their Affiliates or sublicensees
thereof) and will exclude any sales between Auxilium and its Affiliates and
Auxilium and its Sublicensees.

1.54 “Orphan Drug Designation” shall mean the special designation of Product by
FDA’s Orphan Product Division which provides the Product with the opportunity to
obtain additional market exclusivity from the date the drug receives FDA
approval and also possible tax and regulatory approval benefits. The term
“Orphan Drug Designation” shall include any foreign counterparts of the
foregoing as well as any veterinary counterparts.

1.55 “Partner” shall mean Pfizer, Inc., a Delaware corporation, and its
Affiliates.

1.56 “Partner II” shall mean one or more Persons (excluding any Auxilium
Affiliates), from time to time, to whom Auxilium sublicenses any of the rights
granted by BTC hereunder to research, Develop, use, Manufacture, Commercialize,
market, sell or distribute the Product in the Field in one or more countries of
the Partner II Territory.

1.57 “Partner Territory” shall mean those countries in the Territory to which
Auxilium has granted Partner rights hereunder and which are set forth on
Schedule 1.57 as the same may be amended by mutual agreement of BTC and
Auxilium.

1.58 “Partner II Territory” shall mean such country(ies) in the Territory (other
than those countries comprising the Partner Territory, the Japan Territory and
the United States of America) as Auxilium may notify BTC from time to time that
are or become subject to a sublicense agreement between Auxilium and a Partner
II, at which time such country(ies) where such sublicense agreement is in effect
shall no longer be part of the Auxilium Territory and shall become part of the
Partner II Territory.

6


--------------------------------------------------------------------------------

EXECUTION VERSION


1.59 “Patents” shall mean any patents or patent applications and any
continuations, continuations-in-part, divisions, provisionals, substitutions,
patents of addition, reissues, reexamination, renewals or extensions thereof
(including any supplemental patent certificates) and any confirmation patent or
registration patent and all foreign counterparts of any of the foregoing.

1.60 “Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization or government or
political subdivision thereof.

1.61 “Phase II Clinical Trials” shall mean a Clinical Trial or Veterinary Trial
for the Product on a number of subjects, no fewer than the number required to
allow for the detection of statistical differences between the control and
treated subjects, for the purposes of determining dose and evaluating safety and
efficacy in the proposed therapeutic indication, conducted in accordance with
current good clinical practices and in accordance with a protocol that has been
reviewed to the extent required by the FDA or other Regulatory Authority and
reflects any comments or concerns raised by the same.

1.62 “Placebo” shall mean the placebo to be used in each of the relevant
protocols.

1.63 “Placebo Supply Price” has the meaning set forth in Section 6.2.

1.64 “Product” shall mean pharmaceutical product containing Enzyme as an active
ingredient and any reformulation, improvement, enhancement, combination,
refinement, or modification thereof; provided however, Product shall
specifically exclude dermal formulations labeled for topical administration.

1.65 “Product Data” shall mean the physical embodiment, to the extent available
of: (a) the know-how, including relevant laboratory notebook information,
screening data and synthesis schemes, including descriptions in any form, data
and other information, and (b) all other data including Regulatory Data and any
other pre-clinical and clinical data and information, technical, chemical,
safety and scientific data, information and know-how, obtained or generated in
connection with Development of the Product in the Field.

1.66 “Regulatory Approval” shall mean, with respect to a country or group of
countries in the Territory, all authorizations by the appropriate governmental
entity or entities necessary for commercial sale of the Product in the Field for
a particular Indication in that country or group of countries including, where
applicable, approval of labeling, price, reimbursement and manufacturing.

1.67 “Regulatory Authority” shall mean the FDA or any foreign counterpart or
additional governmental or regulatory agencies in the Territory responsible for
applicable Regulatory Approvals.

1.68 “Regulatory Data” shall mean any and all research data, pharmacology data,
chemistry, manufacturing, and control data, preclinical data, clinical data or
all other documentation submitted, or required to be submitted, to Regulatory
Authorities in association with regulatory filings for the Product in the Field
(including any Drug Master Files (DMFs), Chemistry, Manufacturing and Control
(“CMC”) data, or similar documentation).

7


--------------------------------------------------------------------------------

EXECUTION VERSION


1.69 “Remaining Indication” shall mean an Additional Indication for which
Auxilium has not exercised an Additional Indication Option within the Exercise
Period.

1.70 “Stage I Development” shall mean pre-clinical and clinical drug development
activities reasonably necessary to completing all development activities up to
and including the completion of Phase II Clinical Trials for the Product in an
Indication, including pre-clinical studies, test method development, statistical
analysis, Clinical Trials, Veterinary Trials, regulatory affairs, and activities
directed to seeking Regulatory Approvals.

1.71 “Stage I Development Costs” shall mean costs associated with Stage I
Development activities.

1.72 “Stage II Development” shall mean non-clinical and clinical drug
development activities reasonably necessary to the development and submission of
Regulatory Data to a Regulatory Authority for the purpose of achieving
Regulatory Approval, including non-clinical studies, test method development,
statistical analysis, Clinical Trials, Veterinary Trials, regulatory affairs,
and activities directed to seeking Regulatory Approvals.

1.73 “Stage II Development Costs” shall mean costs associated with Stage II
Development activities.

1.74 “Sublicense Income” shall mean (a) the upfront payment, if any, received
from a Sublicensee by Auxilium upon execution of an agreement with such
Sublicensee, and (b) any milestone payments received from a Sublicensee by
Auxilium in consideration for the grant of a sublicense to such Sublicensee
under the Licensed Technology in the Field; provided, however, that Sublicense
Income shall not include any such consideration received by Auxilium from any
such Sublicensee in return for, as payment for or otherwise in respect of: (i)
equity or debt of Auxilium (provided, however, that the exclusion contained in
this sub-clause (i) shall not apply to transactions between Auxilium and its
Affiliates), (ii) the manufacture or supply of ingredients or products, (iii)
the performance of services (including research and development services other
than screening services performed on behalf of a Sublicensee) or other similar
payments, (iv) reimbursement of Auxilium’s out of pocket costs and expenses,
including patent expenses, or (v) the sale of Auxilium in whole or in part. For
the sake of clarity, Sublicense Income will not be reduced by, and Auxilium will
be deemed to have received, any amount(s) for which a Sublicensee is entitled to
a deduction or setoff under the agreement between Auxilium and the Sublicensee
and for which BTC is not responsible under the terms of this Agreement. For the
sake of further clarity, Sublicense Income will include any sublicense income
received by Auxilium from its Sublicensee pursuant to a sub-sub license
agreement entered into by Auxilium’s Sublicensee with a Person in the Territory.

1.75 “Sublicensee” shall mean a Person to whom Auxilium grants any right or
license to use the Licensed Technology to make, use or sell the Product in the
Field in the Territory, including the Partner, the Japan Partner and Partner II.

1.76 “Term” has the meaning set forth in Section 11.1(a) .

8


--------------------------------------------------------------------------------

EXECUTION VERSION


1.77 “Territory” shall mean all the countries and territories of the world.

1.78 “Third Party” shall mean any Person or other entity other than Auxilium,
BTC or their respective Affiliates.


1.79 “Valid Claim” shall mean a claim of an issued and unexpired patent, or a
pending patent application, included within the Licensed Technology, which has
not been held permanently revoked, unenforceable or invalid by a decision of a
governmental agency or court of competent jurisdiction, unappealable or
unappealed within the time allowed for appeal and which has not been admitted to
be invalid or unenforceable through reissue, disclaimer or otherwise.

1.80 “Veterinary Trial” shall mean tests or studies in non-human animal subjects
that are required to obtain, maintain or sustain Regulatory Approval for
treatment of such non-human animal subjects in a country in the Territory.

1.81 “Vial” shall mean a single dose unit of Product or Placebo, as specified in
the provision in which such defined term is used, and in each case, diluent.

ARTICLE 2
LICENSE AND OPTION


2.1 License Grant to Auxilium.

(a) Subject to the terms and conditions of this Agreement, on the Effective
Date, BTC hereby grants to Auxilium an exclusive license under the Licensed
Technology to research, Develop, use, Commercialize, market, sell and distribute
the Product in the Field in the Territory.

(b) Subject to the terms and conditions of this Agreement, BTC hereby grants to
Auxilium (i) an exclusive right and license under the Licensed Technology to
Manufacture or have Manufactured the Product (A) in the Field, (B) for Stage I
Development excluding in vitro research and Development subject to (B)(2) below,
and (C) for any Auxilium Remaining Indication, and (ii) a non-exclusive right
and license under the Licensed Technology to Manufacture or have Manufactured
the Product for supply to BTC (A) for in vitro Development and (B) for Stage II
Development of Remaining Indications and Commercialization of Remaining
Indications. Notwithstanding the foregoing, BTC may exercise its retained right
to Manufacture only with respect to (A) the Enzyme for purposes of (1) use as a
reagent for tissue disassociation and (2) performing in vitro research and
Development unless Product is supplied by Auxilium for such purposes in
accordance with the terms hereof and (B) the Product for purposes of (1)
performing Development of any Remaining Indication and Commercialization of any
Remaining Indication and (2) any Stage I Development that BTC conducts for
Additional Indications if Auxilium fails to supply Product, diluent or Placebo
in accordance with Section 6.2 (provided that the conduct of any such Stage I
Development shall be subject to the provisions of Section 3.1(b)(iii)) .
Notwithstanding anything to the contrary contained in this Agreement, BTC shall
not grant any right or license under the Licensed Technology to any Third Party
to Manufacture the Enzyme or the Product; provided, however, that BTC may engage
a Third Party to perform the permitted Manufacture for BTC’s account.

9


--------------------------------------------------------------------------------

EXECUTION VERSION


(c) The licenses granted to Auxilium under Sections 2.1(a) and 2.1(b) shall
include the right to grant sublicenses (and in the case of Section 2.1(a),
distribution rights); provided, however, that all such sublicenses shall contain
terms and conditions which are consistent with the terms and conditions
contained in this Agreement.

2.2 Option to License Additional Indications.

(a) Development of Additional Indications for Products. The Parties shall
cooperate in good faith in generating ideas and concepts for Additional
Indications for Products in accordance with the process set forth in Section
3.1. For the sake of clarity, tissue disassociation performed by BTC shall not
be considered an Additional Indication for purposes of this Agreement and shall
not be subject to the process set forth in Section 3.1.

(b) Option Grant. Subject to the terms and conditions of this Agreement, BTC
hereby grants to Auxilium an exclusive option to an exclusive license to
Products in the Territory for each Additional Indication on the same terms and
conditions as provided for Indications in the Field (each, an “Additional
Indication Option”).

(c) Exercise Period; Exercise of Option. The period during which Auxilium may
exercise an Additional Indication Option (the “Exercise Period”) shall commence
on the date on which BTC submits a Phase II Clinical Trial report to Auxilium
for the Product for such Additional Indication and ends one hundred and twenty
(120) days thereafter. BTC shall provide Auxilium with a copy of a Phase II
Clinical Trial report and any additional data or results in its control.
Auxilium may exercise the Additional Indication Option at any time during the
Exercise Period by delivering to BTC a written notice of exercise with regard to
such Additional Indication (each, an “Exercised Indication”) that sets forth the
effective date of the exercise (the “Exercised Indication Date”), which must be
within the Exercise Period. Upon receipt, BTC shall counter-sign the exercise
notice which shall then be appended to and incorporated by reference into this
Agreement effective the Exercised Indication Date.

(d) Option for Cellulite. Notwithstanding the foregoing or anything to the
contrary herein, Auxilium shall be responsible for the Stage I Development of
Edematous fibrosclerotic panniculopathy, otherwise known as cellulite
(“Cellulite”), including for the costs associated with such Stage I Development
in accordance with the protocols attached hereto (Schedule 2.2(d)) . BTC hereby
grants Auxilium an exclusive license under the Licensed Technology to research,
Develop, Manufacture and use the Product for purposes of conducting such Stage I
Development. Upon the earlier of (i) the initiation of Stage II Development
activities with respect to Cellulite or (ii) the date which is one hundred and
twenty (120) days from the completion of the attached protocols for Cellulite,
Auxilium shall pay BTC the amount of Five Hundred Thousand Dollars ($500,000) as
a one-time license fee in satisfaction of Section 7.4(a) . The date of payment
by Auxilium to BTC of such amount shall be the Exercised Indication Date for
Cellulite. If Auxilium fails to pay BTC such amount on or prior to such date
due, then Cellulite shall become a Remaining Indication and such license with
respect to Cellulite granted pursuant to this Section 2.2(d) shall terminate.

10


--------------------------------------------------------------------------------

EXECUTION VERSION


(e) License Grant Upon Exercise of Option. Effective on the Exercised Indication
Date, the Field definition shall be amended and expanded to include the relevant
Exercised Indication.

(f) Auxilium Remaining Indications. Auxilium shall have the right to Develop and
Commercialize Auxilium Remaining Indications at its sole cost and expense. Upon
notification to BTC of Auxilium’s intent to Develop and Commercialize an
Auxilium Remaining Indication, the Field definition shall be amended and
expanded to include such Auxilium Remaining Indication.

2.3 Remaining Indications. BTC may offer Third Parties the right under the
Licensed Technology to research, Develop, use, Commercialize, market, sell and
distribute the Product for any Remaining Indication in the Auxilium Territory
(the “Remaining Indication Rights”), provided that, prior to executing a
definitive agreement with a Third Party for one or more Remaining Indications,
BTC must (a) provide Auxilium with a written summary of the material terms of
the proposed agreement (the “Offer Terms”), and (b) grant Auxilium an option,
exercisable for seventy-five (75) days after Auxilium’s receipt of the written
summary, to agree to equivalent terms, in which case the Parties shall negotiate
in good faith an exclusive license agreement on such terms as promptly as
possible thereafter. In the event that Auxilium does not exercise an option to
license a Remaining Indication within such seventy-five (75) day period, the
Remaining Indication Rights may be licensed to such Third Party on terms and
conditions no less favorable to BTC than the Offer Terms; provided, that [**].

2.4 Transfer of BTC Know-How. Within forty-five (45) days of the Effective Date,
BTC shall, or shall cause its Affiliates to, transfer to Auxilium all material
Product Data relating to Dupuytren’s Disease and Peyronie’s Diseases, including
preclinical, clinical data, clinical trial protocols, study data tabulations,
reports, the right of cross-reference and permission to use in Auxilium
Regulatory Data and regulatory filings, investigator-generated data granted by
the owners of such data, etc., in reasonably satisfactory form. Promptly, but in
no event more than thirty (30) days, after the Exercised Indication Date, BTC
shall, or shall cause its Affiliates to, transfer to Auxilium all Product Data
relating to such Exercised Indication, in reasonably satisfactory form.

2.5 Exclusivity. During the Term and any extension thereof, and for two years
thereafter, neither BTC nor any of its Affiliates shall, except as otherwise set
forth and provided in this Agreement, (a) directly or indirectly develop,
manufacture, market, sell, detail or promote any Competing Product or (b)
encourage off-label use of a Competing Product that could affect labeled usage
of the Product in the Field. In addition, in the event that BTC markets a BTC
Product outside the Field within a country in the Territory where Auxilium is
promoting the Product within the Field, BTC shall promote the BTC Product under
a trademark different from the Auxilium Trademark, and will not knowingly
market, ship, distribute, promote, sell or otherwise put into circulation the
BTC Products within the Field in such country or in any other country within the
Territory. In the event that BTC enters into any agreements with its
distributors or wholesalers for the BTC Products in a country in the Territory,
it shall include in any and all said agreements appropriate provisions
providing, to the extent not prohibited by Law, that the BTC Products must be
distributed and sold solely outside the Field within such country in the
Territory. In the event that Auxilium enters into any agreements with its
distributors or wholesalers for the Product in the Field, it shall include in
any and all said agreements appropriate provisions providing, to the extent not
prohibited by Law, that the Product must be distributed and sold solely within
the Field within such country in the Territory.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

11

--------------------------------------------------------------------------------

EXECUTION VERSION


 

ARTICLE 3
PRODUCT DEVELOPMENT


3.1 Joint Development Committee.

(a) Formation. As soon as practicable after the Amendment Effective Date, BTC
and Auxilium will establish the JDC made up of two (2) representatives
designated by each Party hereto to assist in coordinating scientific
interactions and resolving potential disagreements between BTC and Auxilium
during the course of the Development of Product. The JDC Chair will be appointed
by Auxilium from among the members of the committee designated by Auxilium.

(b) Process.

(i) General. The process set forth in this Section 3.1(b) is intended to help
the Parties identify proposed Additional Indications for which there is
reasonable probability of technical success and commercial potential, and to
rule out areas where the probability is too low to justify the necessary
resources. Given that the investments in early stage development are relatively
low, the criteria are inclusive and aim not to make false negative
recommendations, rather than ruling out options too quickly. In preparation for
the submission of a Development Plan to pursue Development of an Additional
Indication, subject to Auxilium’s decision-making authority as provided in
Section 3.1(c), the Parties shall engage in the process set forth in Schedule
3.1 with respect to preparing and reviewing such Development Plans; provided,
however, that the Development Plan process set forth in this Section 3.1(b)
shall not apply to (i) the protocols for Category I Additional Indications
attached hereto as Schedule 2.2(d), Schedule 3.1(b)(1) and Schedule 3.1(b)(2),
(ii) tissue disassociation, or (iii) in vitro Development work conducted by BTC.

(ii) In Vitro Development by BTC. Prior to commencement of in vitro Development
work by BTC, BTC shall submit to Auxilium a research proposal substantially in
the form attached here to as Schedule 3.1(b)(3). Such research proposals may be
submitted by BTC to Auxilium on a rolling basis without regard to the quarterly
JDC meetings. Auxilium shall have sixty (60) days to review and comment on such
research proposal, but shall not have the right to veto such research proposal.
In the event that Auxilium presents any questions to BTC during the first
forty-five (45) days of such sixty (60) day period, BTC shall respond to such
questions within fourteen (14) days; provided, that, in the event that BTC’s
response takes longer than fourteen (14) days, such sixty (60) day period shall
be extended by such number of days in excess of fourteen (14). Auxilium shall
have the right, at its option, to supply Product to BTC for such in vitro
Development under Section 6.2, which right shall not be exercised so as to delay
the prompt initiation of the research proposal following the end of such sixty
(60) day review period. BTC agrees that it shall not use any such Product for
any purpose other than performance of research activities in accordance with
such research proposal. In the event that Auxilium elects not to supply Product
to BTC for such research proposal on a timely basis, BTC may proceed with such
in vitro Development proposal using Enzyme Manufactured by BTC.

12


--------------------------------------------------------------------------------

EXECUTION VERSION


(iii) Additional Indications. Prior to commencement of any Development activity
by BTC with respect to an Additional Indication other than Category I Additional
Indications, the Parties shall consult with respect to creation of a Development
Plan for such Additional Indication, and BTC shall submit such Development Plan
for review by and approval of the JDC. The Parties will cooperate and assist
each other in the preparation of such Development Plans, with each Party bearing
its own expense in connection therewith. For all Development activities,
including the Category I Additional Indications but excluding in vitro
Development for which Auxilium is not supplying Product, BTC shall purchase
Product, diluent and Placebo solely from Auxilium in accordance with Section
6.2, and BTC agrees that it shall not use any such Product, diluent or Placebo
for any purpose other than performance of Development activities in accordance
with the protocols in the case of Category I Additional Indications and the
Development Plans in the case of Category II Additional Indications and Category
III Additional Indications approved by the JDC hereunder. The three (3)
categories of Additional Indications are as follows:

(A)Category I Additional Indications. The protocols for (1) Lipomas in canines
or (2) Lipomas in humans (together, the “Category I Additional Indications”)
have been pre-approved by the Parties as set forth on Schedule 3.1(b)(1) and
Schedule 3.1(b)(2), respectively. The Parties agree to work on a Development
Plan for each of the Category I Additional Indications but the creation of such
a Development Plan shall not be a condition to the initiation or continuation of
Development activity under such pre-approved protocols.

(B) Category II Additional Indications. Any such Development Plan for (1)
keloids, (2) capsular contraction after breast augmentation, (3) arthrofibrosis
following total joint replacement in humans and (4) equine suspensory ligament
desmitis (together, the “Category II Additional Indications”) shall be prepared
by the Parties and submitted by BTC to the JDC in accordance with this Section
3.1; provided, that, notwithstanding any requirements to the contrary contained
herein, BTC shall have no obligation to submit a marketing study with respect to
equine suspensory ligament desmitis.

(C) Category III Additional Indications. Any such Development Plan for any
Additional Indication other than Category I Additional Indications and Category
II Additional Indications (“Category III Additional Indications”) shall be
prepared by the Parties and submitted by BTC to the JDC in accordance with this
Section 3.1.

13


--------------------------------------------------------------------------------

EXECUTION VERSION


(c) Decision Making.

(i) General. Each of BTC and Auxilium shall have one vote on the JDC and, in the
event of a deadlock with respect to any action, the vote of Auxilium, rendered
after reasonable and open discussion among the members of the JDC, shall be
final and controlling. For the sake of clarity, this Section 3.1(c) shall not
apply to activities conducted by BTC with respect to tissue disassociation or in
vitro Development.

(ii) Additional Indications. In the event of a deadlock regarding the approval,
or performance by BTC, of a Development Plan for an Additional Indication, such
final and controlling vote of Auxilium may be exercised to withhold such
approval or to prohibit continued Development activities only as follows:

(A) Category I Additional Indications.


(1) With respect to Category I Additional Indications, the protocols attached as
Schedule 3.1(b)(1) and Schedule 3.1(b)(2) may be modified by BTC as may be
reasonably necessary; provided, however, that any modification relating to
increased dosing, increased frequency of dosing, increased total dosing, change
in route of administration, safety concerns raised by the FDA (including
placement of the study on clinical hold) or additional immunogenicity tests
requested by the FDA, in each case shall be subject to additional JDC approval
under Section 3.1(c)(i), which approval may only be withheld based on reasonable
safety concerns (including scientific, technical or regulatory issues, but for
the sake of clarity, excluding any efficacy concerns or commercial concerns). In
the event that Auxilium has any such safety concerns, it shall identify such
concerns to BTC and provide BTC the opportunity to present additional
information in response to such concerns and Auxilium will give due
consideration to such additional information; provided, however, that Auxilium
shall not be required to modify its final and controlling vote. In the event
that Auxilium raises in good faith safety concerns that BTC determines in good
faith are not reasonable, then BTC may invoke the dispute resolution procedures
set forth in Section 13.2; provided, however, that the decision of the JDC shall
govern unless and until such dispute resolution procedures have been exhausted.

(2) Following the initiation of a study or trial for a Category I Additional
Indication, the JDC shall have the right to stop such study or trial only in the
following circumstances: In the case of a controlled study or trial, if the rate
of serious adverse events considered by the investigator to be definitely or
probably related to Product is statistically significantly higher in the Product
treatment group than the placebo group at an unadjusted alpha level of 0.05, the
JDC may vote to suspend such study or trial following a review of the clinical
data because of safety concerns. In the event that the JDC suspends such study
or trial, it shall identify such safety concerns to BTC and provide BTC the
opportunity to present additional information in response to such concerns and
the JDC will give due consideration to such additional information; provided,
however, that the JDC shall not be required to modify its final and controlling
vote. The JDC shall have the right following such due consideration of any
additional information to either halt or restart such study or trial. In the
case of an open label study or trial, if there are fifteen percent (15%) or more
of subjects with one or more serious adverse events considered by the
investigator to be definitely or probably related to Product, the JDC may vote
to suspend such study or trial following a review of the clinical data because
of safety concerns. In the event that the JDC suspends such study or trial, it
shall identify such safety concerns to BTC and provide BTC the opportunity to
present additional information in response to such concerns and the JDC will
give due consideration to such additional information; provided, however, that
the JDC shall not be required to modify its final and controlling vote. The JDC
shall have the right following such due consideration of any additional
information to either halt or restart such study or trial.

14


--------------------------------------------------------------------------------

EXECUTION VERSION


(3) If BTC completes such study or trial in accordance with the applicable
protocols, subject to any permitted modifications in accordance with this
Section 3.1(c)(ii)(A), BTC shall produce a final study report and provide such
report to Auxilium within one hundred and twenty (120) days after completion of
such study or trial and such final study report shall qualify as a Phase II
Clinical Trial report for purposes of Section 2.2(c) .

(B) Category II Additional Indications. With respect to Category II Additional
Indications, Auxilium may exercise such final and controlling vote in the event
that Auxilium has determined in good faith that there are reasonable safety
concerns (including scientific, technical or regulatory issues, but for sake of
clarity, excluding efficacy concerns or commercial concerns). In the event that
Auxilium has any such safety concerns, it shall identify such concerns to BTC
and provide BTC the opportunity to present additional information in response to
such concerns and Auxilium will give due consideration to such additional
information; provided, however, that Auxilium shall not be required to accept
such additional information and modify its final and controlling vote. In the
event that Auxilium raises in good faith safety concerns that BTC determines in
good faith are not reasonable, then BTC may invoke the dispute resolution
procedures set forth in Section 13.2; provided, however, that the decision of
the JDC shall govern unless and until such dispute resolution procedures have
been exhausted.

(C) Category III Additional Indications. Auxilium may exercise such final and
controlling vote in the event that Auxilium has safety concerns (including
scientific, technical or regulatory issues) or commercial concerns (including
commercial viability or adverse impact on the Product in the Field) with respect
to any Development Plan relating to a Category III Additional Indication.

(d) Market Research. With respect to any Category III Additional Indication
proposed by BTC, if the JDC determines that it would be beneficial to conduct
market research with respect to a given Additional Indication, the Parties shall
share equally the Third Party costs associated with such market research up to
an aggregate limit of Fifty Thousand Dollars ($50,000) (or Twenty-Five Thousand
($25,000) for each Party) per Indication; provided, that Auxilium shall be
solely responsible for any costs exceeding the aggregate limit with respect to
such market research to the extent conducted by Auxilium or by a Third Party or
BTC, in each case at Auxilium’s written request.

(e) Remaining Indications. BTC shall not take any action with respect to
Remaining Indications that would be detrimental to the Product or damaging to
Auxilium.

15

--------------------------------------------------------------------------------

EXECUTION VERSION


Notwithstanding the foregoing, BTC will advise the JDC of all Development and
Commercialization of Remaining Indications. The JDC shall have the right to
discuss and comment on such activities but shall not have the final vote with
respect to such activities as they relate to Remaining Indications.

(f) Quarterly Meetings. While a Product is under Development, the JDC shall meet
formally at least quarterly, or with such other frequency, and at such time and
location, as may be established by the JDC, for the following purposes, among
others: (i) to oversee and coordinate Development activities of the Parties for
Products; (ii) to receive and review reports by the Parties with respect to each
Party’s Development activities and in vitro Development activities; (iii) to
review generally the commercial activities for the Product (including for
Remaining Indications); and (iv) to discuss matters relating to Patents related
to the Product, including issues of inventorship and decisions relating to the
filing, prosecution and maintenance of such Patents, provided, however, that the
JDC shall not have a final and controlling vote with respect to inventorship of
Patents, which will be determined in accordance with applicable law as provided
in Section 13.4. Meetings of the JDC may be held in person or by teleconference,
as may be determined by the JDC.

3.2 Auxilium’s Stage II Development Activities.

(a) Dupuytren’s Disease, Peyronie’s Disease and Frozen Shoulder. Auxilium has
assumed all responsibility for (including financial responsibility), and has
sole discretion over, all continuing Development of the Product for Dupuytren’s
Disease, Peyronie’s Disease and Frozen Shoulder, including all Clinical Trials
listed on Schedule 3.2 and underway as of June 3, 2004 in regards to Dupuytren’s
Disease and Peyronie’s Disease, and as of December 15, 2005 in regards to Frozen
Shoulder. Auxilium shall not have financial responsibility for Development Costs
or any other costs incurred in connection with Development related to
Dupuytren’s Disease, Peyronie’s Disease and Frozen Shoulder prior to June 3,
2004 in regards to Dupuytren’s Disease and Peyronie’s Disease, and prior to
December 15, 2005 in regards to Frozen Shoulder. Notwithstanding the foregoing
or any other term or condition hereunder, BTC acknowledges and agrees that, as
of the Amendment Effective Date, Auxilium has satisfied all of its diligence
obligations with respect to Frozen Shoulder.

(b) Exercised Indications. On each Exercised Indication Date, Auxilium shall be
entitled to assume responsibility for, and have sole discretion over, all
continuing Development activities for the Product for each such Exercised
Indication. In furtherance of the foregoing, (i) Auxilium shall have one (1)
year after the relevant Exercised Indication Date to initiate Stage II
Development for any Exercised Indication for which the Clinical Trial(s) or
Veterinary Trial(s) included in the Phase II Clinical Trial report delivered
pursuant to Section 2.2(c) relating to such Exercised Indication met the primary
endpoint(s) with statistical significance (provided, however, that such
obligations shall not be binding upon Auxilium to the extent that BTC fails to
deliver material Product Data to Auxilium in accordance with Section 2.4) and
(ii) Auxilium shall have no obligation to initiate Stage II Development or to
perform any other Development or Commercialization activity with respect to any
Exercised Indication for which the Clinical Trial(s) or Veterinary Trial(s)
included in the Phase II Clinical Trial report delivered pursuant to Section
2.2(c) relating to such Exercised Indication did not meet the primary
endpoint(s) with statistical significance.

16


--------------------------------------------------------------------------------

EXECUTION VERSION


(c) Cooperation. The Parties agree to cooperate with respect to the transfer of
Development activities from BTC to Auxilium including transferring Clinical
Trials and Veterinary Trials and making introductions of Auxilium to clinical
and veterinarian investigators and opinion leaders.

(d) Stage II Development Costs.


(i) Dupuytren’s Disease, Peyronie’s Disease and Frozen Shoulder. Auxilium shall
be responsible for all the Development Costs related to the Product for
Dupuytren’s Disease, Peyronie’s Disease and Frozen Shoulder incurred by Auxilium
after June 3, 2004 in regards to Dupuytren’s Disease and Peyronie’s Disease, and
after December 15, 2005 in regards to Frozen Shoulder; provided, however, that
BTC shall continue to be responsible for all Development Costs which are
incurred prior to June 3, 2004 in regards to Dupuytren’s Disease and Peyronie’s
Disease, and prior to December 15, 2005 in regards to Frozen Shoulder.

(ii) Other Exercised Indications. In the event Auxilium assumes responsibility
for Stage II Development of the Product for an Exercised Indication, Auxilium
shall be responsible for all Development Costs related to the Product for such
Exercised Indication and incurred by Auxilium after the Exercised Indication
Date; provided, however, that BTC shall continue to be responsible for all
Development Costs which are incurred prior to the Exercised Indication Date.

(iii) Right of Set-Off. To the extent that Auxilium pays any Stage I Development
Costs resulting from additional Stage I Development that is requested or
required by a Regulatory Authority after assuming responsibility for Development
of the Product for any Indication, Auxilium shall be entitled to set-off the
amount of such Stage I Development Costs against any amounts due to BTC pursuant
to Section 7.1. For clarity, this Section 3.2(d)(iii) shall not apply to costs
associated with Stage I Development activities for Cellulite that are performed
by Auxilium pursuant to Section 2.2(d), which costs shall be borne solely by
Auxilium.

17


--------------------------------------------------------------------------------

EXECUTION VERSION


3.3 Data and Records.

(a) Ownership of Data. Auxilium shall retain ownership of all Product
Data,information and results related to Development activities for the Product,
provided, however, that Auxilium hereby grants to BTC a right of reference with
respect to Remaining Indications and permitted Stage I Development to the
Regulatory Data contained in Regulatory Approvals Controlled by Auxilium for the
Product in the Field. For the sake of clarity, such right of reference shall
include the right of BTC to reference any drug master file (DMF), any biologics
license application (BLA), any investigational new drug (IND) and any
investigational new animal drug (INAD) for any Indication of the Product;
provided, that such right of reference may only be exercised with respect to
those Development activities of BTC that (i) are approved by Auxilium or the
JDC, including the pre-approved protocols attached hereto with respect to
Lipomas in canines and Lipomas in humans, and (ii) require such right of
reference as a matter of Law. Notwithstanding the foregoing, (a) if Auxilium’s
license rights to the Product terminate with respect to an Indication within the
Field, Auxilium shall assign BTC its right, title and interest in and to the
Product and Regulatory Data for that Indication, and (b) if Auxilium’s license
rights to a Product hereunder terminate entirely, Auxilium shall, assign BTC its
right, title and interest in and to all such Product and Regulatory Data;
provided, however, that Auxilium may maintain a copy of such Regulatory Data for
legal and archival purposes.

(b) Development Records. Each Party shall each maintain records in sufficient
detail and in good scientific manner appropriate for patent purposes and as will
properly reflect all work done and results achieved in the performance of
Development activities hereunder (including all Regulatory Data in the form
required to be maintained under any applicable governmental regulations). Such
records shall include books, records, reports, research notes, charts, graphs,
comments, computations, analyses, recordings, photographs, computer programs and
documentation thereof, computer information storage means, samples of materials
and other graphic or written data generated in connection with the Development
activities. Subject to the terms and conditions of Article 10 below, each Party
shall provide the other the right to inspect (no more than once a year) such
records, to the extent Controlled by such Party, upon reasonable request and
during normal business hours, and shall provide copies of all requested records,
to the extent Controlled by such Party and reasonably required for the
performance of the requesting Party’s obligations under this Agreement. For the
sake of clarity, BTC shall have the right to inspect and receive copies of
records of any Sublicensee described in this Section 3.3(b) to the extent
Controlled by Auxilium. The Parties agree that Auxilium will be the single point
of contact with respect to records and audit rights provided that BTC shall have
the right to cause Auxilium to conduct an audit or request records on its behalf
to the extent that Auxilium has not already requested such records or conducted
such audit subject to Auxilium’s right to conduct such audit once per calendar
year.

ARTICLE 4
REGULATORY MATTERS


4.1 Efforts. Within twelve (12) months of filing for Regulatory Approval in any
Major Market Country, Auxilium will file for Regulatory Approval in all the
Major Market Countries; provided, that such obligation shall not apply with
respect to Frozen Shoulder or any other Exercised Indication in any country(ies)
in the Partner Territory. Notwithstanding the foregoing, if a different dossier
is required for any such other Major Market Country(ies), Auxilium will exercise
Commercially Reasonable Efforts to seek Regulatory Approval with respect to such
country(ies). Auxilium may develop additional formulations, dosage forms or
delivery systems for the Product in the Field as may be commercially practicable
at its own expense. For the sake of clarity, Remaining Indications shall not be
subject to this Article 4; provided, however, that BTC shall not conduct
Development or Commercialization of Product in such Remaining Indications in a
manner that jeopardizes Auxilium’s Development or Commercialization of Product
in the Field.

18

--------------------------------------------------------------------------------

EXECUTION VERSION


4.2 Regulatory Matters in the Territory. As between the Parties, Auxilium shall
be responsible in the Territory for ensuring compliance with all regulatory
requirements relating to the Product labeled for use in the Field (i.e.,
obtaining, maintaining, and updating all required any Regulatory Approvals).
Without limiting the foregoing, Auxilium shall (i) file all regulatory filings
and supporting documentation; (ii) serve as the designated regulatory official
for purposes of receiving communications from the Regulatory Authority; and
(iii) report any Adverse Drug Experience to Regulatory Authorities.

4.3 Ownership. All Regulatory Approvals relating to the Products labeled for use
in the Field shall be the property of Auxilium, and held in the name of
Auxilium, or its designee. BTC shall promptly take whatever steps necessary to
transition any existing regulatory filings to Auxilium. In accordance with this
provision, BTC has transferred to Auxilium the Investigational New Drug relating
to each of Dupuytren’s Disease, Peyronie’s Disease and Frozen Shoulder.

4.4 Regulatory Interactions for Product.

(a) Communications with Regulatory Authority; Advice of Counsel.

(i) BTC shall not communicate with Regulatory Authorities, or take any action
regarding an investigation or a request by a Regulatory Authority with respect
to a Product in the Field, except (i) with the prior written consent of
Auxilium, or (ii) upon the advice of legal counsel that such communication is
required by Law. BTC shall cooperate with Auxilium and provide all reasonable
assistance and take all actions reasonably requested by Auxilium that are
necessary to comply with any Law applicable to a Product in the Field. If BTC is
advised by its legal counsel that it must communicate with any Regulatory
Authority, then BTC shall promptly, but in no event more than two (2) Business
Days after receipt of such advice of legal counsel, advise Auxilium of the same
and provide Auxilium in advance with a copy of any proposed written
communication with such Regulatory Authority and comply with any and all
reasonable requests of Auxilium concerning any such communication with such
Regulatory Authority.

(ii) In the event that BTC communicates with Regulatory Authorities regarding
the Product outside of the Field (i.e., with respect to an Additional Indication
or a Remaining Indication), Auxilium shall cooperate with BTC, at Auxilium’s own
cost, with respect thereto and Auxilium shall be provided an opportunity to
participate in all such communications with respect to the Manufacture of the
Product; provided, however, that, in the event Auxilium has Manufactured and
supplied such Product to BTC, then Auxilium shall be responsible for and conduct
all such communications with respect to the Manufacture of the Product.

19


--------------------------------------------------------------------------------

EXECUTION VERSION


(b) Receipt of Correspondence; Inspections. Each Party shall promptly, but in
any event within three (3) Business Days, (i) provide to the other copies of any
material documents or correspondence sent to or received from any Regulatory
Authority related to Development activities for a Product and (ii) inform the
other Party of any inspections, proposed regulatory actions, investigations or
requests for information or a meeting by any Regulatory Authority with respect
to a Product. In the event BTC does not have advance notice of an inspection by
a Regulatory Authority, it shall immediately notify Auxilium of such inspection
and it shall cooperate with such Regulatory Authority.

(c) Recalls and Withdrawals. Auxilium shall have sole responsibility for and
shall make all decisions with respect to any recall, market withdrawals or any
other corrective action related to the Products labeled for use in the Field in
the Territory; provided however, (i) Auxilium shall immediately notify BTC of
any decision to initiate a recall or withdrawal of such Product; (ii) all costs
and expenses with respect to a recall, market withdrawal or other corrective
action for such Product shall be borne by Auxilium unless such recall, market
withdrawal or other corrective action was due to the negligence, willful
misconduct or material breach of this Agreement by BTC; and (iii) BTC shall
immediately notify Auxilium of any decision to initiate a recall or withdrawal
of a Product outside of the Field. Each Party shall provide the other Party with
recall information received by it in sufficient detail to allow the Parties to
comply with Law.

(d) Notice. Each Party shall provide the other Party with notice, in a
sufficiently timely basis to enable the other Party to comply in all material
respects with Laws, of notification or other information which it receives
(directly or indirectly) from, any Regulatory Authority (and providing, as soon
as reasonably possible, copies of any associated written requests) that (i)
raises any material concerns regarding the safety or efficacy of a Product; (ii)
indicates or suggests a claim of a Third Party arising in connection with a
Product, or (iii) is reasonably likely to lead to a recall or market withdrawal
of a Product, provided that neither Party shall be obliged to disclose
information in breach of any contractual restriction which it could not
reasonably have avoided or which disclosure would waive any legal privilege.

4.5 Inquiries, Adverse Events, etc. As between the Parties, Auxilium shall be
responsible for the surveillance, receipt and evaluation of product complaints
for Product labeled for use in the Field in the Territory and reporting to
Regulatory Authorities Adverse Drug Experiences for the Products in the Field.
As between the Parties, BTC shall be responsible for the surveillance, receipt
and evaluation of product complaints for Product labeled for use outside the
Field and reporting to Regulatory Authorities Adverse Drug Experiences for the
Products outside the Field. Each Party shall ensure that, in the Development or
Commercialization of the Product, it will record, investigate, summarize,
notify, report and review all Adverse Drug Experiences in accordance with Law.
Each Party shall (i) adhere to all requirements of Laws which relate to the
reporting and investigation of Adverse Drug Experiences, and (ii) keep the
Parties informed of such events.

20


--------------------------------------------------------------------------------

EXECUTION VERSION


(a) Each Party shall submit reports of all Adverse Drug Experiences associated
with the use of the Product and other required safety information (e.g., PSUR’s
or annual safety reports) to the Regulatory Authorities in accordance with Law.
Each Party shall submit a copy of each such report to the other Party in advance
of such submission to permit the other Party to comply with legal requirements
applicable to it and comment on such reports.

(b) Each Party shall submit reports of all Adverse Drug Experiences associated
with the use of Product for which Regulatory Approval has not been achieved and
other required safety information to the Regulatory Authorities in accordance
with Law. Each Party shall submit a copy of each such report to the other Party
in advance of such submission to permit the other Party to comply with legal
requirements applicable to it and comment on such reports.

4.6 Approval of Labeling and Promotional Materials. Auxilium shall be
responsible to seek or obtain any necessary Regulatory Authority approvals of
any label, labeling, package inserts or outserts, monographs and packaging, and
promotional materials for use in connection with the Products labeled for use in
the Field and for determining whether the same requires approval from any
Regulatory Authority. The Parties shall cooperate in such efforts to seek and
obtain such approvals.

4.7 Cooperation. The Parties shall cooperate to provide each other all
reasonable assistance and take all actions reasonably requested that are
necessary to comply with Laws, including safety updates, amendments, annual
reports, pharmacovigilance filings, investigator notifications, facility
inspections, and certifications and maintenance and updates for regulatory
filings and Regulatory Approvals. Unless otherwise provided under the terms of
this Agreement, the Parties will cooperate, communicate and provide reasonable
assistance to each other with regard to all CMC matters related to the Product.

ARTICLE 5
COMMERCIALIZATION


5.1 Commercialization. Auxilium shall use Commercially Reasonable Efforts to
Commercialize the Product in the Field in each country in the Territory in which
Regulatory Approval of the Product has been obtained; provided, that [**].
Auxilium shall be responsible for and have sole discretion over all aspects of
Commercialization of the Product for use in the Field in the Territory.

5.2 Orders, Booking Sales. Auxilium shall have the sole right and responsibility
for Product in the Field in each country in the Territory to (a) receive,
accept, and fill orders for such Product, (b) control invoicing, order
processing, and collection of accounts receivable for such Product sales, and
(c) record such Product sales in its books of account. If, for any reason, BTC
receives orders for such Product, BTC shall forward such orders to Auxilium (or,
if directed by Auxilium, to Auxilium’s wholesalers) as soon as practicable. If
any quantities of such Product are returned to BTC, BTC shall immediately notify
Auxilium and ship them to the facility designated by Auxilium.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

21

--------------------------------------------------------------------------------

EXECUTION VERSION


ARTICLE 6
MANUFACTURE AND SUPPLY


6.1 Development and Scale-Up. Auxilium shall, at its own cost and expense,
develop the formulation and the finished dosage form and scale up the
Manufacture for clinical supply of the Enzyme and the Product for each
Indication for use in the Field, including the lyophilized injection
formulation, to be registered with Regulatory Authorities in accordance with Law
and in sufficient time prior to anticipated commercial launch of a Product to
provide for sufficient supply of Product for use in the Field in the Territory.
Auxilium will have the sole right and responsibility for selecting the finished
dosage form and presentation for the Product in the Field.

6.2 BTC Non-Commercial Supplies. BTC shall purchase from Auxilium, and Auxilium
shall sell to BTC, such supplies of Product, diluent and Placebo as BTC may
require for Clinical Trials and Veterinary Trials approved or pre-approved by
the JDC, as well as for in vitro Development to the extent Auxilium has agreed
to supply Product, diluent and Placebo in accordance with Section 3.1(b)(ii) .
From time to time after the Amendment Effective Date, BTC may place purchase
orders for, and Auxilium will use Commercially Reasonable Efforts to provide
Vials of Product and Vials of Placebo for Clinical Trials and Veterinary Trials
for delivery to a clinical site designated by BTC within sixty (60) days of
BTC’s purchase order request; provided, however, that if BTC requests that
Auxilium deliver such Vials to such clinical site after such sixty (60) day
period, then Auxilium shall make such delivery within two (2) Business Days
after such request and notice by BTC to make such delivery (or, in the case of
in vitro Development, to BTC). There shall be no minimum quantity required for
any such BTC purchase order and all Product, diluent and Placebo supplied by
Auxilium to BTC shall have a minimum shelf life sufficient for purposes of
conducting such Clinical Trial or Veterinary Trial or in vitro Development, as
the case may be, including as necessary to address reasonable delays. Auxilium
will supply such Product, Placebo and diluent at Auxilium’s Cost of Goods plus
[**] percent ([**]%); provided, that such clinical Product, Placebo and diluent
supply price shall be no less than [**] dollars ($[**]) per Vial and no more
than [**] dollars ($[**]) per Vial (the “Clinical Product Supply Price”). For
example, if Auxilium’s cost to Manufacture a Vial plus [**] percent ([**]%) is
less than [**] dollars ($[**]), then such Clinical Product Supply Price shall be
deemed to be [**] dollars ($[**]), and if Auxilium’s cost to Manufacture a Vial
plus [**]% is greater than [**] dollars ($[**]), then such Clinical Product
Supply Price shall be deemed to be [**] dollars ($[**]). Auxilium will supply
Placebo at a cost of [**] dollars ($[**]) per Vial (the “Placebo Supply Price”).
Auxilium will invoice BTC for the Clinical Product Supply Price and Placebo
Supply Price associated with each given shipment of such supplies, which
invoices will be payable by BTC within sixty (60) days of receipt.

6.3 BTC Commercial Supplies. In the event of a Remaining Indication that enters
Stage II Development, the Parties will, unless BTC exercises its right to
Manufacture Product for any Remaining Indications, negotiate in good faith to
enter into a commercial supply agreement with respect to such Product pursuant
to which Auxilium shall supply, and BTC shall purchase, all of BTC’s
requirements for such Product in accordance with forecasting and purchase order
mechanisms to be set forth therein and at Auxilium’s Cost of Goods plus [**]
percent ([**]%). In the event that BTC does not request to purchase all such
requirements from Auxilium, BTC may Manufacture such Product itself or through a
subcontractor.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

22

--------------------------------------------------------------------------------

EXECUTION VERSION


ARTICLE 7
PAYMENTS


7.1 Royalties.

(a) Royalty. Auxilium will pay BTC on a country-by-country and
Product-by-Product basis a royalty payment for the Term equal to (i) [**]
percent ([**]%) of Net Sales of Product in the Field in the Auxilium Territory,
the Partner Territory and the Japan Territory, and (ii) [**] ([**]) of the
royalty received by Auxilium (it being understood that such royalty for purposes
of this Section 7.1 shall be the royalty unaffected by any royalty adjustment,
set off or credit provision in any sublicense agreement with such Partner II)
from each Partner II on Net Sales of Products in the Field for any country(ies)
in the Partner II Territory, but such amount shall be capped at, and in no event
shall BTC be entitled to receive more than, [**]percent ([**]%) of Net Sales of
Products in the Field in any country(ies) in the Partner II Territory. For the
sake of clarity, no royalty shall be due under this Section 7.1(a) with respect
to Net Sales of Products in any country in the Territory in the event that there
is a sublicense agreement for the Product in effect in such country and the
Sublicensee in such country is, in accordance with the provisions of such
sublicense agreement, no longer obligated to pay royalties to Auxilium (or its
successor or assign if such royalties have been sold or otherwise transferred by
Auxilium) with respect to Net Sales of Products in such country, provided, that,
in such event and where Auxilium receives from such Sublicensee consideration
under such sublicense agreement in the form of a cross license or the
acquisition of intellectual property or other product development rights, then
BTC shall be entitled to receive within thirty (30) Business Days following the
receipt or deemed receipt by Auxilium of such consideration an amount calculated
by applying the applicable royalty provision of this Section 7.1(a) to the fair
market value of such other consideration. For the further sake of clarity, the
provisions of Section 7.1(a)(ii) shall not apply to any direct sales by Auxilium
or its Affiliates in the Partner II Territory. For the further sake of clarity,
if the royalty paid by Partner II is reduced in accordance with the terms of the
sublicense agreement because of competing product sales or payments of royalties
to Third Parties, then BTC shall bear a proportionate amount of such reduction.
By way of example, if Auxilium receives a [**] percent ([**]%) royalty from
Partner II, Auxilium would pay BTC a [**] percent ([**]%) royalty, but, if such
royalty from Partner II is reduced in accordance with the terms of the
applicable sublicense agreement because of competing product sales or payments
of royalties to Third Parties to [**] percent ([**]%), then Auxilium would pay
BTC a [**] percent ([**]%) royalty.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

23

--------------------------------------------------------------------------------

EXECUTION VERSION


(b) Royalty Rate Reductions. Notwithstanding the provisions of Section 7.1(a)(i)
but only with respect to the countries in the Territories covered by Section
7.1(a)(i), any such royalty payable to BTC shall be reduced as follows:

(i) Competing Product Sales. If a Competing Product is sold in a country in the
Territory with a unit based market share of [**] percent ([**]%) or greater,
then the royalty due for sales in that country in the Territory shall be reduced
to: [**] percent ([**]%) of Net Sales of Products in such country in the
Territory covered by Section 7.1(a)(i) .

(ii) Third Party Royalties. If the Manufacturing, Development or
Commercialization of the Product by the Parties in accordance with this
Agreement would, but for a license from a Third Party, infringe on any Patent
owned or controlled by such Third Party, and if there are any royalties or other
payments owed by Auxilium to such Third Party pursuant to a license or other
arrangement, then the royalty payable to BTC under this Agreement may be reduced
by up to [**] percent ([**]%) of such royalty to compensate for payments to such
Third Parties but in no event shall the royalty rate payable to BTC be reduced
by more than [**] percentage points; provided, that the royalty rate shall not
be reduced below [**] in any case. Auxilium hereby represents and warrants to
BTC that, as of the Amendment Effective Date, to the best of its knowledge,
information and belief, there are no such royalty or other payments due to Third
Parties.

(c) Payment of Royalties. Royalties under this Agreement shall be paid within
thirty (30) days in the case of no sublicense and sixty (60) days in case of
royalties received from a Sublicensee, following the last day of the calendar
quarter in which the royalties and other amounts are received or deemed received
by Auxilium.

(d) Reporting on Royalties. With respect to Auxilium Territory, Auxilium shall
report to BTC Net Sales of Products on a country-by-country basis and where such
information is available, on an Indication-by-Indication basis. With respect to
Partner Territory, Japan Territory and Partner II Territory, as the case may be,
Auxilium shall use Commercially Reasonable Efforts to obtain Net Sales of
Products on a country-by-country basis and where such information is available,
on an Indication-by-Indication basis. Such reporting shall be made (1) in the
case of royalties in respect of Net Sales of Product in the first, second and
third calendar quarters, on the date that is forty-five (45) days after the last
day of each such quarter, and (2) in the case of royalties in respect of Net
Sales of Product in the fourth calendar quarter, on the date that is
seventy-five (75) days after the last day of each such quarter. To the extent
available, such reports shall contain gross sales less any specifically
allowable deductions on a line item by line item basis as provided under the
defined term “Net Sales”.

7.2 Additional Payment Related to Cost of Goods.

(a) In addition to the royalty payments to be made to BTC under Section 7.1,
Auxilium shall pay to BTC an amount equal to (i) a [**] percent ([**]%) mark-up
of Cost of Goods in respect of any sale of Product in the Field in the Auxilium
Territory, the Partner Territory and the Japan Territory, and (ii) an amount
equal to [**] ([**]) of the mark-up of Cost of Goods received by Auxilium from
each Partner II on Product in the Field for any country(ies) in the Partner II
Territory pursuant to a sublicense agreement, supply agreement or similar
arrangement then in effect, but such amount shall be capped at, and in no event
shall BTC be entitled to receive an amount equal to more than, a [**] percent
([**]%) mark-up of Cost of  Goods in respect of any sale of Product in the Field
in any country(ies) in the Partner II Territory.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

24

--------------------------------------------------------------------------------

    ** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST. EXECUTION VERSION

                                       (b) In the case (i) where Product is
Manufactured by or on behalf of Auxilium and sold by Partner in the Partner
Territory, the Japan Partner in the Japan Territory or Partner II in the Partner
II Territory, the aforementioned mark-up shall be paid only once and shall be 
based on Auxilium’s Cost of Goods for sales in the Auxilium Territory unaffected
by any cap in  any sublicense agreement with a Sublicensee, and (ii) where
Product is Manufactured by a  Sublicensee the aforementioned mark-up shall be
paid only once and shall be based on  Sublicensee’s Cost of Goods for sales in
such Sublicensee’s Territory.

(c) The payment described in this Section 7.2 shall be paid within thirty (30)
days in the case of no Sublicensee and sixty (60) days in case of such payments
received or deemed received from a Sublicensee, in each case following the last
day of the calendar quarter in which such payments are received or deemed
received by Auxilium.

                                       (d) With respect to Auxilium Territory,
Auxilium shall report to BTC such payments on a country-by-country basis and
where such information is available, on an Indication-by-Indication basis. With
respect to Partner Territory, Japan Territory and Partner II Territory, as the
case may be, Auxilium shall use Commercially Reasonable Efforts to obtain such
payment information on a country-by-country basis and where such information is
available, on an Indication-by-Indication basis. Such reporting shall be made
(1) in the case of such payments in respect of Product in the first, second and
third calendar quarters, on the date that is forty-five (45) days after the last
day of each such quarter, and (2) in the case of such payments in respect of
Product in the fourth calendar quarter, on the date that is seventy-five (75)
days after the last day of each such quarter.

7.3 Milestone Payments by Auxilium.

(a) Amount of Milestone Payments.



#

Milestone

United States Dollars

1

The Effective Date

$2.5 million

 

2

The delivery to Auxilium of the Product Data

$2.5 million

 

 

relating to Dupuytren’s Disease and Peyronie’s

 

 

 

Disease in accordance with Section 2.4 of this

 

 

 

Agreement.

 

 

3

The one (1) year anniversary of the Effective Date

$3.0 million

 

4

Upon first of either NDA Acceptance or MAA

Dupuytren’s

$0.5 million

 

Acceptance for the following Indications on an

Disease

 

 

Indication by Indication basis:

Peyronie’s

$[**]

 

 

Disease

 

5

Receipt by Auxilium, its Affiliate or Sublicensee of

Dupuytren’s
Disease

$1.0 million

 

first Regulatory Approval in the United States or three or more of the United
Kingdom, Spain, Germany, France or Italy with labeling approved for the
following Indications on an Indication by Indication basis:




Peyronie’s Disease

 


$[**]

25

--------------------------------------------------------------------------------

    ** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST. EXECUTION VERSION




(b) Timing of Milestone Payments. The Parties hereby acknowledge and agree that
as of the Amendment Effective Date, Auxilium has satisfied its payment
obligations to BTC for Milestones 1, 2 and 3. Auxilium has also satisfied its
payment obligations to BTC for Milestones 4 and 5 with respect to Dupuytren’s
Disease. For milestones 4 and 5, payment shall be made within thirty (30) days
after the occurrence of the event giving rise to a payment obligation hereunder.
All payments shall be made by wire transfer in United States Dollars to the
credit of such bank account as may be designated, from time to time, by BTC in
writing.

7.4 Payments for Exercised Indications.

(a) Upon Exercise of Option. Within ten (10) Business Days of the inclusion of
an Exercised Indication in the Field in accordance with Section 2.2(c) and
subject to Section 2.2(d), Auxilium shall make a one-time license fee payment to
BTC on a per Indication basis in the amount of Five Hundred Thousand ($500,000).

(b) Upon Approval. Within ten (10) Business Days of receipt by Auxilium, its
Affiliate or Sublicensee of the first Regulatory Approval from the FDA for an
Exercised Indication, Auxilium shall make the following milestone payments to
BTC on a per Indication basis:

 

Amount

Labeling Approved for the following Indication

 

[**]

[**]

(c) The Parties hereby acknowledge and agree that as of the Amendment Effective
Date, Auxilium has satisfied its payment obligations to BTC for the exercise of
its option for Frozen Shoulder under Section 7.3(a) above.

7.5 Payments Related to Sublicense Income. Within thirty (30) Business Days of
receiving Sublicense Income, Auxilium shall make a payment to BTC in the
following amount and shall provide to BTC a report showing the basis for the
calculation of such amount:

(a) In the case of Sublicense Income from Partner, the Parties agree that
Auxilium will remit eight and one half percent (8.5%) of the Sublicense Income
received from Partner.

(b) In the case of Sublicense Income from the Japan Partner, the Parties agree
that Auxilium will remit the following amounts:

(i) with respect to milestones specifically related to Dupuytren’s Disease, [**]
percent ([**]%) of the Sublicense Income;

(ii) with respect to milestones specifically related to Peyronie’s Disease, [**]
percent ([**]%) of the Sublicense Income;
and                                                        

26

--------------------------------------------------------------------------------


** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST. EXECUTION VERSION

(iii) with respect to Sublicense Income related to sales based milestones, (1)
[**] percent ([**]%) of such Sublicense Income if the only approved indication
in the Japan Territory is Dupuytren’s Disease, or (2) [**] percent ([**]%) of
such Sublicense Income if the only approved indication in the Japan Territory is
Peyronie’s Disease, or (3) a weighted annual average of the foregoing based on
the estimation of the Japan Partner with respect to the allocation of sales in
the Japan Territory attributable to each such Indication.

The Parties acknowledge and agree that the payments described in this sub-clause
7.5(b) are the only payments related to Sublicense Income in the Japan Territory
that remain outstanding as of the Amendment Effective Date (i.e., upfront
payments received from Japan Partner have already been paid by Auxilium to BTC).
For clarity, this Section 7.5(b) is without limitation of amounts due from
Auxilium to BTC under Sections 7.1 and 7.2.

(c) In the case of Sublicense Income from each Partner II, the Parties agree
that Auxilium will remit the following amounts:

(i) [**] percent ([**]%) of the Sublicense Income relating to Dupuytren’s
Disease and/or Peyronie’s Disease; and

(ii) with respect to each given Indication other than Dupuytren’s Disease and
Peyronie’s Disease, (1) [**] percent ([**]%) of the Sublicense Income if
Auxilium has not conducted a Clinical Trial or Veterinary Trial for Product in
the relevant Indication prior to the effective date of the agreement with a
Sublicensee in the Partner II Territory; (2) [**] percent ([**]%) of the
Sublicense Income if Auxilium has conducted a Clinical Trial or Veterinary Trial
for Product in the relevant Indication prior to the effective date of the
agreement with a Sublicensee in the Partner II Territory sublicense but
Regulatory Approval for Product in the relevant Indication has not been obtained
prior to the effective date of the agreement with a Sublicensee in the Partner
II Territory; or (3) [**] percent ([**]%) of the Sublicense Income if Regulatory
Approval for such Indication has been obtained prior to the effective date of
the agreement with a Sublicensee in the Partner II Territory; provided, that any
upfront payment that constitutes Sublicense Income included in a Sublicensee
agreement involving multiple Indications shall be allocated on a proportionate
basis among the multiple Indications. For example, if Auxilium licenses (A) ten
(10) Indications for the Product to a Third Party and one (1) such Indication is
Dupuytren’s Disease, (B) two (2) such Indications are ones for which Auxilium
has not conducted a Clinical Trial prior to such sublicense, (C) three (3) such
Indications are ones for which Auxilium has conducted a Veterinary Trial but
Regulatory Approval has not been received prior to such sublicense, and (D) four
(4) such Indications are ones for which Auxilium has received Regulatory
Approval, then BTC shall receive the sum of (W) [**] ([**]%) of [**] ([**]) of
such upfront amount, (X) [**] percent ([**]%) of [**] ([**]) of such upfront
amount, (Y) [**] percent ([**]%) of [**] ([**]) of such upfront amount and (Z)
[**] percent ([**]%) of [**] ([**]) of such upfront amount (which sum equals
[**] ([**]%) of such upfront amount).

7.6 Currency. All payments shall be payable in United States Dollars.

27


--------------------------------------------------------------------------------

EXECUTION VERSION


7.7 Books and Records. Auxilium agrees to maintain and retain, in accordance
with generally accepted accounting practices, complete and accurate records
showing all transactions and information relating to this Agreement for a period
of three (3) years from the date of entry to which they pertain.

7.8 Audit Rights. Upon the written request of BTC and not more than once in each
calendar year, Auxilium shall permit an independent certified public accounting
firm (other than on a contingency fee basis) selected by BTC and acceptable to
Auxilium (which acceptance by Auxilium shall not be unreasonably withheld) to
have access during normal business hours to such records of Auxilium as may be
reasonably necessary to verify Auxilium’s compliance with the payment terms of
Article 7 of this Agreement or any other payment required by Auxilium under this
Agreement. The accounting firm shall enter into an acceptable and customary
confidentiality agreement with Auxilium obligating the accounting firm to retain
in confidence all information of Auxilium which it obtains in performing such
audits hereunder, and such audit shall be subject to Auxilium’s Third Party
confidentiality obligations. Any audit under this Section 7.8 shall be at the
expense of BTC, unless a particular audit reveals an underpayment of five
percent (5%) or more of the amount that should have been paid to BTC for the
period audited, in which case, Auxilium shall bear the expense of such audit.
The Parties agree that Auxilium will be the single point of contact with respect
to the audit rights provided in this Section 7.8 and that BTC shall have the
right to cause Auxilium to conduct an audit on its behalf to the extent that
Auxilium has not already conducted such audit subject to Auxilium’s right to
conduct such audit once per calendar year.

7.9 Taxes. Auxilium shall be entitled to deduct from its payments to BTC the
amount of any withholding taxes required to be withheld by Auxilium or its
Affiliates or Sublicensees to the extent Auxilium or its Sublicensees pay to the
appropriate governmental authority on behalf of BTC such taxes. Auxilium shall
deliver to BTC, upon BTC’s request, proof of payment of all such taxes together
with copies of all relevant back up documentation evidencing such payment. Each
Party shall provide assistance to the other Party in seeking any benefits
available to such Party with respect to government tax withholdings by any
relevant law or double tax treaty.

7.10 Interest. Any payments payable by either Party which are not paid on or
before the date such payments are due under this Agreement (other than such
payments which are the subject of a good faith dispute between the Parties)
shall bear interest at the prime rate of interest plus 1%, calculated on the
number of days that payment is delinquent.

7.11 Blocked Payments. In the event that, by reason of Laws or regulations in
any country, it becomes impossible or illegal for Auxilium or an Affiliate or
Sublicensee of Auxilium, to transfer, or have transferred on its behalf,
distribution fees or other payments to BTC, Auxilium shall promptly notify BTC
of the conditions preventing such transfer and such distribution fees or other
payments shall be deposited in local currency in the relevant country to the
credit of BTC in a recognized banking institution designated by BTC or, if none
is designated by BTC within a period of thirty (30) days, in a recognized
banking institution selected by Auxilium or its Affiliate or Sublicensee, as the
case may be, and identified in a notice given to BTC.

28


--------------------------------------------------------------------------------

EXECUTION VERSION


ARTICLE 8
INTELLECTUAL PROPERTY


8.1 BTC Patentable Inventions and Know-How.

(a) Patent Prosecution.

(i) During the term of the Agreement, Auxilium shall, on behalf of BTC and in
the reasonable exercise of its commercial discretion, prepare, file, prosecute,
maintain, renew and defend BTC Patents in the countries where such BTC Patents
are filed as of the Effective Date and any new patents directly relating to the
Enzyme or Product.

(ii) BTC shall provide such documentation and assistance as is necessary or
reasonably useful to enable Auxilium to determine whether it wishes to prepare,
file, prosecute, or maintain any proposed or existing BTC Patent, and, if
Auxilium does not intend to file for patent protection or does not wish to
continue preparation, prosecution, or maintenance of a BTC Patent, then Auxilium
shall give at least thirty (30) days advance notice to BTC of such decision, and
in no event less than a reasonable period of time for BTC to decide to undertake
responsibility for such BTC Patent.

(A) In such case, BTC may elect at its sole discretion to continue preparing,
filing, prosecuting, or maintaining the discontinued BTC Patent at its sole
expense.

(B) Discontinuance may be elected on a country-by-country basis or for a patent
application or patent series in total.

(b) Cooperation. BTC will cooperate with Auxilium and provide Auxilium with all
necessary assistance and documentation in connection with the filing,
prosecution and maintenance of BTC Patents. Auxilium will consult with BTC and
will keep BTC informed of all matters relating to such filing, prosecution and
maintenance of BTC Patents and Auxilium’s Patents covering an Enzyme; provided,
however, that such obligation to inform shall not in any manner alter Auxilium’s
rights under this Article 8. Auxilium will provide BTC with copies of intended
filings in advance and will consider BTC’s comments in good faith.

(c) Fees and Expenses.


(i) Fees and Expenses which Auxilium incurs while filing, prosecuting and/or
maintaining BTC Patents as provided in section 8.1. (a) shall be handled as
follows:

(A) Auxilium shall pay one hundred percent (100%) of fees and expenses in
connection with patents for the Product in the Field and/or in connection with
Additional Indications for which Auxilium has exercised the Additional
Indication Option pursuant to Section 2.2; provided, however, that fifty percent
(50%) of such fees and expenses will be credited against future royalties
payable by Auxilium on Net Sales of the Product.

29


--------------------------------------------------------------------------------

EXECUTION VERSION


(B) In the event Auxilium declines to exercise the Additional Indication Option
with respect to any Additional Indication and BTC either by itself or pursuant
to an Agreement with a Third Party (a “Partner Agreement”) pursues such
Remaining Indication, BTC shall reimburse Auxilium for one hundred percent
(100%) of fees and expenses in connection with the filing, prosecution and/or
maintenance of all Patents pertaining to each such Remaining Indication as
follows:

(1) In the event BTC pursues any such Remaining Indication pursuant to a Partner
Agreement, BTC shall reimburse Auxilium in full upon execution of such Partner
Agreement.

(2) In the event BTC pursues any such Remaining Indication itself, BTC shall
reimburse Auxilium in full on the date BTC first initiates further development
activity with respect to any such Additional Indication.

(3) Notwithstanding the foregoing, in the event that any such Patent Covers the
Product in the Field as well as in the Remaining Indication, then BTC shall
reimburse Auxilium on a pro-rata basis measured by the number of Remaining
Indication(s) covered by the Patent as compared with the number of Exercised
Indication(s) (which, for the purposes hereof, shall include Dupuytren’s Disease
and Peyronie’s Disease and any other Indications in the Field) covered by the
Patent. For the sake of clarity such cost-sharing shall be in addition to
Auxilium’s right to credit its costs under Section 8.1(c)(i)(A) above.

8.2 Infringement Claims by Third Parties.

(a) Notice. If the manufacture, use or sale of the Product under the BTC Patents
results in a claim or a threatened claim by a Third Party against a Party hereto
for patent infringement or for inducing or contributing to patent infringement
(“Infringement Claim”), the Party first having notice of an Infringement Claim
shall promptly notify the other in writing. The notice shall set forth the facts
of the Infringement Claim in reasonable detail.

(b) Third Party Licenses. In the event that practicing under the BTC Patents in
connection with manufacture, use or sale of the Product in a country would
infringe a Third Party Patent and a license to such Third Party Patent is
available and Auxilium in its sole discretion seeks such a license, the Parties
agree:

(i) Auxilium will be responsible for all costs associated with acquiring any
Third Party license to the extent required for Auxilium to continue to make, use
and sell the Product and the Enzyme, provided however, Auxilium may offset such
costs against the Royalty, with a minimum floor of [**] percent ([**]%) in
accordance with Section 7.1(b)(ii), and prior to commercial launch, offset such
costs against any milestones due to BTC pursuant to Article 7; and

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

30

--------------------------------------------------------------------------------

EXECUTION VERSION


(ii) Auxilium will use Commercially Reasonable Efforts to obtain any such
required licenses under the Third Party’s Patents with a right to sublicense to
BTC and if requested by BTC will grant such sublicense, under reasonable
sublicense terms mutually acceptable to both BTC and Auxilium.

(c) Litigation. In the event of the institution of any suit by a Third Party
against Auxilium as a result of Auxilium’s Development or Commercialization of
the Product or the Enzyme, Auxilium, shall have the right but, not the
obligation, to defend such suit at its expense; BTC shall cooperate and assist
Auxilium in any such litigation at Auxilium’s expense. In the event of the
institution of any suit by a Third Party against BTC as a result of BTC’s
Manufacture of the Product or manufacture of the Enzyme, BTC shall have the
right but, not the obligation, to defend such suit at its expense. Auxilium
shall cooperate and assist BTC in any such litigation at BTC’s expense. For
purposes of clarity, notwithstanding anything to the contrary in Article 12, to
the extent applicable, Auxilium will be entitled to seek indemnification from
BTC for Losses arising in connection with such suit.

8.3 Infringement Claims Against Third Parties.

(a) Cooperation. BTC and Auxilium each agree to take reasonable actions to
protect BTC Patents from infringement. If one Party brings any such action or
proceeding, the second Party may be joined as a Party plaintiff if necessary for
the action or proceeding to proceed and, in case of joining, the second Party
agrees to give the first Party reasonable assistance and authority to file and
to prosecute such suit.

(b) Notice. If any BTC Patents are infringed by a Third Party, the Party to this
Agreement first having knowledge of such infringement, or knowledge of a
reasonable probability of such infringement, shall promptly notify the other in
writing. The notice shall set forth the facts of such infringement in reasonable
detail.

(c) Institution of Proceedings. Auxilium shall have the primary right, but not
the obligation, to institute, prosecute, and control with its own counsel at its
own expense any action or proceeding with respect to infringement of the claims
of such BTC Patents and BTC shall have the right, but not the obligation at its
own expense, to be represented in such action by its own counsel.

(d) Failure to Institute Proceedings. If Auxilium fails to institute, prosecute,
and control such action or prosecution and fails to do so within a period of one
hundred twenty (120) days after receiving notice of the infringement, BTC shall
have the right to bring and control any such action by counsel of its own
choice, and Auxilium shall have the right, at its own expense, to be represented
in any such action by counsel of its own choice.

(e) Division of Damages Award. Any recovery made in connection with such
infringement claim shall be divided as follows:

(i) the Party that initiated and prosecuted such action shall recoup all of its
costs and expenses (including reasonable attorney’s fees) incurred in connection
with such action, whether the recovery is by settlement or otherwise;

31


--------------------------------------------------------------------------------

EXECUTION VERSION


(ii) the other Party then shall, to the extent possible, recover its costs and
expenses (including reasonable attorney’s fees) incurred in connection with such
action;

(iii) if BTC initiated and prosecuted the action, the amount of any recovery
remaining shall be retained by BTC; and

(iv) if Auxilium initiated and prosecuted the action, the amount of any recovery
remaining shall be retained by Auxilium, except that BTC shall receive a portion
equivalent to the amount it would have received in accordance with the terms of
Section 7.1 as if such amount were Net Sales of Auxilium.

(f) Settlement. The Parties shall keep each other informed of the status of and
of their respective activities regarding any litigation or settlement thereof
concerning Product; provided, however, that no settlement or consent judgment or
other voluntary final disposition of a suit under this Section may be undertaken
without the consent of the other Party if such settlement would require the
other Party to be subject to an injunction or to make a monetary payment or
would otherwise adversely affect the other Party’s rights under this Agreement
or the validity of BTC Patents.

8.4 Notice of Certification. BTC and Auxilium each shall immediately give notice
to the other of any certification filed under the “U.S. Drug Price Competition
and Patent Term Restoration Act of 1984” (or its foreign equivalent) claiming
that a BTC Patent is invalid or that infringement will not arise from the
manufacture, use or sale of any Product by a Third Party.

(a) If Auxilium decides not to bring infringement proceedings against the entity
making such a certification Auxilium shall give notice to BTC of its decision
not to bring suit within twenty one (21) days after receipt of notice of such
certification. For clarity, if Auxilium does bring such infringement proceedings
against the entity making such a certification the costs incurred by Auxilium in
connection with such suit shall be creditable against milestone payments payable
by Auxilium in accordance with Article 7.

(b) BTC may then, but is not required to, bring suit against the Party that
filed the certification.

(c) Any suit by Auxilium or BTC shall either be in the name of Auxilium or in
the name of BTC, or jointly in the name of Auxilium and BTC, as may be required
by law.

(d) For this purpose, the Party not bringing suit shall execute such legal
papers necessary for the prosecution of such suit as may be reasonably requested
by the Party bringing suit.

8.5 Patent Term Extensions. As between Auxilium and BTC, Auxilium shall control
the right to file for patent term extensions wherever applicable to BTC Patents
covering Enzyme or Product.

8.6 Trademarks.


32


--------------------------------------------------------------------------------

EXECUTION VERSION

(a) Each Party and its Affiliates shall retain all right, title and interest in
and to its and their respective corporate names and logos.

(b) Auxilium shall be solely responsible for selecting a trademark (the
“Auxilium Trademark”) to use for each country in the Territory. The Product
shall be promoted and sold, in accordance with the provisions of this Agreement,
in the Territory under the Auxilium Trademark. Auxilium (or its local
Affiliates, as appropriate) shall own and retain all rights to Auxilium
Trademark, and all goodwill associated therewith throughout the Territory.
Auxilium shall also own rights to any internet domain names incorporating the
Auxilium Trademark or any variation or part of Auxilium Trademark as its URL
address or any part of such address.

ARTICLE 9
REPRESENTATIONS AND WARRANTIES


9.1 BTC Represents and Warrants. BTC hereby represents and warrants to Auxilium
that:

(a) This Agreement has been duly executed and delivered by BTC and constitutes
the valid and binding obligation of BTC, enforceable against BTC in accordance
with its terms except as enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium and other laws relating to or
affecting creditors’ rights generally and by general equitable principles. The
execution, delivery and performance of this Agreement have been duly authorized
by all necessary action on the part of BTC, its officers and directors;

(b) As of the Effective Date, BTC is the owner or licensee of BTC Patents and
BTC Know How and all other rights necessary to make, use and sell all technology
covered by the BTC Patents. BTC has the full right power and authority to grant
the licenses and other rights granted to Auxilium and the granting of the
licenses and other rights to Auxilium hereunder does not violate any right known
to BTC of any Third Party;

(c) BTC represents that to the best of its knowledge, as of the Effective Date
it is not aware that the development, manufacture, use or sale of the Enzyme or
the Product pursuant to this Agreement may infringe or conflict with any Third
Party right or Patent, and BTC is not aware of any pending patent application
that, if issued, would be infringed by the development, manufacture, use or sale
of the Enzyme or the Product pursuant to this Agreement;

(d) The execution, delivery and performance of this Agreement by BTC does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a Party or by which it may be bound, and, to the best of its
knowledge, does not violate any material law or regulation of any court,
governmental body or administrative or other agency having authority over it;

(e) BTC has disclosed to Auxilium all material information in its control
pertaining to the suitability of Enzyme as a pharmaceutical candidate;

33


--------------------------------------------------------------------------------

EXECUTION VERSION


(f) The Product has valid and effective Orphan Drug Designation under the
applicable FDA statutes, rules or regulations, effective, May 23, 1996, and
March 12, 1996. As of June 3, 2004, BTC had no reason to believe such Orphan
Drug Designation would be terminated prior to such date.

(g) BTC is not currently a Party to, and during the Term will not enter into,
any agreements, oral or written, that are inconsistent with its obligations
under this Agreement;

(h) BioSpecifics Technologies Corp. is duly organized and validly existing under
the laws of the state of Delaware and its Affiliates are validly existing under
the laws of the jurisdiction of their respective incorporation and have full
legal power and authority to enter into this Agreement; and

(i) BTC is not subject to any order, decree or injunction by a court of
competent jurisdiction which prevents or materially delays the consummation of
the transactions contemplated by this Agreement.

9.2 Auxilium Represents and Warrants. Auxilium hereby represents and warrants to
BTC that:

(a) The execution, delivery and performance of this Agreement by Auxilium does
not conflict with any agreement, instrument or understanding, oral or written,
to which it is a Party or by which it may be bound, and, to the best of its
knowledge, does not violate any material law or regulation of any court,
governmental body or administrative or other agency having authority over it;

(b) Auxilium is not currently a Party to, and during the Term will not enter
into, any agreements, oral or written, that are inconsistent with its
obligations under this Agreement;

(c) Auxilium is duly organized and validly existing under the laws of the state
of Delaware and has full legal power and authority to enter into this Agreement;
and

(d) Auxilium is not subject to any order, decree or injunction by a court of
competent jurisdiction which prevents or materially delays the consummation of
the transactions contemplated by this Agreement.

9.3 Disclaimer of Warranties. THE LIMITED WARRANTIES CONTAINED IN THIS ARTICLE
ARE THE SOLE WARRANTIES GIVEN BY THE PARTIES AND ARE MADE EXPRESSLY IN LIEU OF
AND EXCLUDE ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE, INFRINGEMENT OR OTHERWISE, AND ALL OTHER EXPRESS OR IMPLIED
REPRESENTATIONS AND WARRANTIES PROVIDED BY COMMON LAW, STATUTE OR OTHERWISE ARE
HEREBY DISCLAIMED BY BOTH PARTIES.

34


--------------------------------------------------------------------------------

EXECUTION VERSION


ARTICLE 10
CONFIDENTIALITY


10.1 Confidentiality. During the Term, and for a period of five (5) years
thereafter, each Party hereto will maintain in confidence all information
disclosed, and reasonably believed by the other Party to be confidential whether
orally or in writing, by the other Party hereto (“Confidential Information”).
Neither Party shall use, disclose or grant use of such Confidential Information
except as required under this Agreement. Each Party shall use at least the same
standard of care as it uses to protect its own Confidential Information to
ensure that its and its Affiliates’ employees, agents, consultants, and clinical
investigators only make use of Confidential Information for the purpose of this
Agreement and do not disclose or make any unauthorized use of such Confidential
Information. Each Party shall promptly notify the other upon discovery of any
unauthorized use or disclosure of Confidential Information. Confidential
Information shall not include any information which and to the extent:

(a) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the other Party;

(c) becomes generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d) was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the other Party not
to disclose such information; or

(e) was independently developed by the receiving Party without reference to the
disclosure by the other Party, as documented by written records.

10.2 Terms of Agreement. The Parties agree that the material financial terms of
the Agreement shall be considered the Confidential Information of both Parties.

10.3 Permitted Disclosure. Each Party may disclose the Confidential Information
to the extent such disclosure is reasonably necessary in filing or prosecuting
patent applications, prosecuting or defending litigation, or complying with any
applicable statute or governmental regulation provided such Party has given the
disclosing Party prompt written notice in advance allowing it to limit such
disclosure. In addition, either Party may disclose Confidential Information to
its Affiliates and to its Sublicensees; provided, however, in connection with
any such disclosure the disclosing Party shall secure confidential treatment of
such Confidential Information.

10.4 Employee Obligations. The Parties shall undertake to ensure that all their
employees who have access to Confidential Information of the other Party are
under obligations of confidentiality fully consistent with those provided in
this Article.

35


--------------------------------------------------------------------------------

EXECUTION VERSION


10.5 Publication. No Party may publish confidential or proprietary information
of the other Party, without the consent of the other Party. The reviewing Party
shall have thirty (30) days from receipt of the proposed oral disclosure or
written publication to provide comments or proposed changes to the disclosing
Party. The review period may be extended for an additional two (2) months to
permit the reviewing Party to file one or more patent applications as it deems
appropriate. This Section 10.5 shall be inapplicable to the publication of
information presented in substantially the same form in which was previously
published or disclosed to the public, and to any other disclosures which, on the
advice of counsel, are required by Law to be disclosed. In addition, BTC shall
provide to Auxilium a thirty (30) day right to review any publication relating
to BTC’s in vitro research and/or Development activities using the Product or
the Enzyme, regardless of whether such publication includes any confidential or
proprietary information of Auxilium; provided, that, in the event such
publication includes any confidential or proprietary information of Auxilium,
such review period may be extended for an additional two (2) months to permit
Auxilium to file one or more patent applications as it deems appropriate.

10.6 Prior Agreements. The obligations of confidentiality and nondisclosure set
forth in this Section 10 supersede any and all prior and contemporaneous
communications, representations, agreements or understandings, whether oral or
written concerning the subject matter of this Section 10.

ARTICLE 11
TERM AND TERMINATION


11.1 Term.

(a) Term. Unless earlier terminated as provided herein, the Term shall commence
as of the Effective Date and shall remain in full force and effect on a Product
by Product and country by country basis until the later of (i) the last to
expire Valid Claim of a Patent that Covers such Product, (ii) the expiration of
the regulatory exclusivity period conveyed by Orphan Drug Designation with
respect to such Product, and (iii) twelve (12) years from the Effective Date or
June 3, 2016 (the “Term”). For the sake of clarity, with respect to clause (i)
of this Section 11.1(a), the term “Patent” shall include any Patents owned or
Controlled by Auxilium or BTC and, notwithstanding the absence of a Valid Claim
in the country of sale, the Term shall continue for so long as there is a Valid
Claim Covering the Product or the method of Manufacture in the country of
Manufacture.

(b) Accrued Obligations. Except where explicitly provided elsewhere herein,
termination of this Agreement for any reason, or expiration of this Agreement,
will not affect: (i) obligations, including the payment of any royalties or
other sums which have accrued as of the date of termination or expiration, and
(ii) rights and obligations which, from the context thereof, are intended to
survive termination or expiration of this Agreement.

11.2 Termination for Insolvency. Either Party may terminate this Agreement
immediately upon delivery of written notice to the other Party (a) upon the
institution by or against the other Party of insolvency, receivership or
bankruptcy proceedings or any other proceedings for the settlement of the other
Party's debts; provided, however with respect to involuntary proceedings, that
such proceedings are not dismissed within one hundred and twenty (120) days; (b)
upon the other Party's making an assignment for the benefit of creditors; or (c)
upon the other Party's dissolution or ceasing to do business.

36


--------------------------------------------------------------------------------

EXECUTION VERSION


11.3 Material Breach. Either Party may terminate this Agreement upon ninety (90)
days prior written notice to the other Party upon the material breach by the
other Party of any of its obligations under this Agreement; provided, however,
that in the case of a material breach by Auxilium, BTC shall only have the right
to terminate this Agreement on a territory-by-territory basis, such that BTC may
only terminate this Agreement for (a) the Auxilium Territory as a result of a
material breach by Auxilium with respect to the Auxilium Territory and/or (b)
the Partner Territory as a result of a material breach by Auxilium with respect
to the Partner Territory and/or (c) the Partner II Territory as a result of a
material breach by Auxilium with respect to the Partner II Territory; provided,
further, that such termination shall become effective only if the other Party
shall fail to remedy or cure the breach within such ninety (90) day period. For
the sake of clarity, neither Party may claim material breach for conduct prior
to the Amendment Effective Date, including conduct described in section 1.3 of
the Settlement Agreement, regardless of whether such claim is released pursuant
to the Settlement Agreement. Notwithstanding the foregoing, (1) (i) in the event
of a material breach by Auxilium with respect to the Partner Territory, BTC
shall simultaneously provide the aforementioned written notice to Partner
pursuant to Section 11.3 hereof and, (ii) in the further event that Auxilium has
not cured such breach in such ninety (90) day period, such Partner shall have
the right to step-in and, within the ninety (90) day period, remedy or cure such
breach for purposes of this Section 11.3; and (2) (i) in the event of a material
breach by Auxilium with respect to the Partner II Territory, BTC shall
simultaneously provide the aforementioned written notice to Partner II pursuant
to Section 11.3 hereof and, (ii) in the further event that Auxilium has not
cured such breach in such ninety (90) day period, such Partner II shall have the
right to step-in and, within the ninety (90) day period, remedy or cure such
breach for purposes of this Section 11.3. In the event that (3) (x) Partner is
the entity remedying or curing such breach, (y) Partner is not at fault with
respect to such material breach, and (z) Partner so requests of BTC in writing
in connection with such remedy or cure, BTC shall promptly grant to Partner a
license under the Licensed Technology and otherwise on the same economic and
other terms as are contained in this Agreement covering the Partner Territory in
substitution for Auxilium; or (4) (x) Partner II is the entity remedying or
curing such breach, (y) Partner II is not at fault with respect to such material
breach, and (z) Partner II so requests of BTC in writing in connection with such
remedy or cure, BTC shall promptly grant to Partner II a license under the
Licensed Technology and otherwise on the same economic and other terms as are
contained in this Agreement covering the Partner II Territory in substitution
for Auxilium. For clarity, in the case of a material breach with respect to the
Auxilium Territory, any termination of this Agreement shall be related solely to
the Auxilium Territory and this Agreement shall remain in full force and effect
with respect to the Partner Territory and the Partner II Territory.

11.4 Termination by Auxilium. Auxilium may terminate this Agreement in its
entirety or on a country-by-country basis or on an Indication by Indication
basis or on a Product by Product basis at any time upon ninety (90) days prior
written notice to BTC.

37


--------------------------------------------------------------------------------

EXECUTION VERSION


11.5 Effect Of Termination.

(a) Effect On License. Upon the expiration or earlier termination of this
Agreement, the rights licensed under this Agreement shall be treated as follows:

(i) Upon the expiration of the Term or the termination of this Agreement by
Auxilium pursuant to Section 11.2 or Section 11.3, Auxilium shall have a fully
paid-up, perpetual, irrevocable, royalty-free, transferable, worldwide,
non-exclusive right and license under the Licensed Technology existing as of the
date of such expiration to make, have made, use, offer to sell, and sell the
Product in the Territory; provided, however, that, in the event of termination
of this Agreement by Auxilium pursuant to Section 11.3, then such right and
license shall be exclusive with respect to the ‘560 Patent (as defined in the
Settlement Agreement) and its patent family, unless it has been determined by
the Panel (as defined in the Settlement Agreement) that Bo Yu and/or Thomas
Wegman are joint inventors of the ‘560 Patent in which case such right and
license shall remain non-exclusive notwithstanding this proviso; and

(ii) Upon termination of this Agreement by BTC pursuant to Section 11.2 or 11.3,
or by Auxilium pursuant to Section 11.4, all rights to Product shall revert to
BTC.

(b) Ongoing Obligations.

(i) Upon expiration or termination of this Agreement for any reason, each Party
shall no later than thirty (30) days after such termination return to the other
Party or destroy any Confidential Information disclosed by the other Party,
except for one copy which may be retained in its confidential files.

(ii) Upon termination of this Agreement by BTC pursuant to Sections 11.2 or 11.3
or by Auxilium pursuant to Section 11.4, Auxilium shall assign and deliver to
BTC all Regulatory Data and information (including registration dossiers)
obtained for or in pursuing Regulatory Approvals, and all Regulatory Approvals
(e.g., to BTC; designee in the Territory as permitted under the Law) for Product
in the Territory received as of such termination date.

11.6 Inventory. Notwithstanding the foregoing, upon early termination of this
Agreement pursuant to Section 11.2, 11.3 or 11.4, Auxilium shall have the right
to sell all remaining Product in its inventory within six (6) months after the
date of termination, but shall be bound to the royalty payments provided by
Section 7.1 herein. Thereafter, Auxilium agrees to destroy any remaining supply
of Product or return it to BTC at BTC’s request and direction.

ARTICLE 12
INDEMNIFICATION


12.1 Auxilium. Auxilium shall defend BTC at Auxilium’s cost and expense, and
will indemnify and hold BTC and their respective directors, officers, employees,
consultants, contractors, representatives, and agents harmless from and against
any and all losses, costs, damages, fees, or expenses (including reasonable
attorney’s fees and expenses) (“Losses”) incurred in connection with or arising
out of any Third Party claim (a “Third Party Claim”) directly relating to (i)
any material breach by Auxilium of its representations or warranties or
obligations pursuant to this Agreement, (ii) any gross negligence or willful
misconduct of Auxilium, its Affiliates, or their respective directors, officers,
employees, contractors, consultants, agents, representatives, or Sublicensees in
the exercise of any of Auxilium’ rights or the performance of any of Auxilium’
obligations under this Agreement, and (iii) the handling, packaging, storage, or
Commercialization by Auxilium or any of its Affiliates or Sublicensees of any
Product in the Territory (excluding all intellectual property infringement or
related claims, which are covered in Section 12.2); provided that
notwithstanding the foregoing, in all cases referred to in this Section 12.1,
Auxilium shall have no liability to BTC for any Losses to the extent that such
Losses were caused by any item for which BTC is required to indemnify Auxilium
pursuant to Section 12.2.

38


--------------------------------------------------------------------------------

EXECUTION VERSION


12.2 BTC. BTC shall defend Auxilium and its Affiliates at BTC’s cost and
expense, and will indemnify and hold Auxilium and its Affiliates and their
respective directors, officers, employees, consultants, contractors,
representatives, and agents harmless from and against any and all Losses
incurred in connection with or arising out of any Third Party Claim directly
relating to (i) material breach by BTC of any of its representations, warranties
or obligations pursuant to this Agreement, (ii) gross negligence or willful
misconduct of BTC in the exercise of any of its rights or the performance of any
of its obligations under this Agreement, (iii) personal injury and other product
liability resulting from BTC’s Development, Manufacture, or Commercialization of
any Product, (iv) intellectual property infringement or related claims,
including any Third Party Claim and trade secret misappropriation liability
relating to the Development, Manufacture, or Commercialization of any Product,
(v) any liability or other claims from the Manufacture, handling, packaging,
storage, sale, or other disposition of any Product by BTC or any of its
Affiliates, sublicensees or subcontractors, or (vi) any liability or claims
arising from Product Manufactured, or Enzyme manufactured, as the case may be,
by BTC or any of its Affiliates or subcontractors; provided that notwithstanding
the foregoing, in all cases referred to in this Section 12.2, BTC shall have no
liability to Auxilium for any Losses to the extent (and only to the extent) that
such Losses were caused by any item for which Auxilium is required to indemnify
BTC pursuant to Section 12.1.

12.3 Claims Procedures. Each Party entitled to be indemnified by the other Party
(an “Indemnified Party”) pursuant to Section 12.1 or 12.2 hereof shall give
notice to the other Party (an “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any threatened or asserted claim as to
which indemnity may be sought, and shall permit the Indemnifying Party to assume
the defense of any such claim or any litigation resulting therefrom; provided:

(a) That counsel for the Indemnifying Party, who shall conduct the defense of
such claim or any litigation resulting therefrom, shall be approved by the
Indemnified Party (whose approval shall not unreasonably be withheld) and the
Indemnified Party may participate in such defense at such Party’s expense
(unless (i) the employment of counsel by such Indemnified Party has been
authorized by the Indemnifying Party; or (ii) the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in the defense of such action, in
each of which cases the Indemnifying Party shall pay the reasonable fees and
expenses of one law firm serving as counsel for the Indemnified Party, which law
firm shall be subject to approval, not to be unreasonably withheld, by the
Indemnifying Party).

39


--------------------------------------------------------------------------------

EXECUTION VERSION


(b) The failure of any Indemnified Party to give notice as provided herein shall
not relieve the Indemnifying Party of its obligations under this Agreement to
the extent that the failure to give notice did not result in harm to the
Indemnifying Party.

(c) No Indemnifying Party, in the defense of any such claim or litigation,
shall, except with the approval of each Indemnified Party which approval shall
not be unreasonably withheld, consent to entry of any judgment or enter into any
settlement which (i) would result in injunctive or other relief being imposed
against the Indemnified Party; or (ii) does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect to such claim or litigation.

(d) Each Indemnified Party shall furnish such information regarding itself or
the claim in question as an Indemnifying Party may reasonably request in writing
and shall be reasonably required in connection with the defense of such claim
and litigation resulting therefrom.

12.4 Escrow. In the event of any Third Party Claim against Auxilium for which
BTC is obligated to indemnify Auxilium in accordance with Section 12.2, Auxilium
shall be entitled, until a final un-appealable decision has been rendered or a
settlement has been reached (a “Final Decision”), to pay an amount equal to
fifty percent (50%) of all amounts due to BTC on Net Sales of Products (such
aggregate amount, the “Escrowed Amount”) into an escrow account maintained by a
Third Party reasonably acceptable to BTC. To the extent that Auxilium incurs any
Losses in connection with such Third Party Claim, an amount equal to the amount
of any such Losses shall be distributed to Auxilium out of such escrow account,
with the remainder (if any) to be paid to BTC. In the event that the Escrowed
Amount is less than the amount of such Losses, BTC shall pay the difference to
Auxilium within thirty (30) days of such Final Decision.

12.5 Insurance. During the Term, each of Auxilium and BTC shall maintain general
liability and product liability insurance in the following amounts: (i) at all
times prior to approval of a NDA for a Product, $3,000,000 per occurrence, and
(ii) at all times after approval of a NDA for a Product, $5,000,000.

12.6 Compliance. The Parties shall comply fully with all Laws and regulations in
connection with their respective activities under this Agreement.

ARTICLE 13
MISCELLANEOUS PROVISIONS


13.1 Amendment Effective Date. Upon the Effective Date (as defined in the
Settlement Agreement) this Agreement shall become effective and enforceable (the
“Amendment Effective Date”). Upon the Amendment Effective Date the Parties shall
issue the press release set forth on Schedule 13.1.

40


--------------------------------------------------------------------------------

EXECUTION VERSION


13.2 Dispute Resolution. In the event of any controversy or claim between the
Parties arising out of relating to or in connection with any provision of this
Agreement, or the rights or obligations hereunder, the Parties shall try to
settle their differences amicably between themselves through good faith
negotiations by submitting such controversy or claim to the senior management of
the respective Parties for resolution. If they are unable to resolve such
controversy or claim within thirty (30) days of initiating such negotiations,
the Parties may institute litigation in any court of competent jurisdiction
unless they have mutually agreed on some other form of dispute resolution. Such
dispute resolution procedures shall not limit a court from granting a temporary
restraining order or a preliminary injunction in order to preserve the status
quo of the Parties pending litigation or any other mutually agreed dispute
resolution mechanism or to protect a Party’s intellectual property or
confidential or proprietary information.

13.3 Construction. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “or” has the inclusive meaning frequently identified with the phrase
“and/or,” (d) “including” has the inclusive meaning frequently identified with
the phrase “including but not limited to” or “including”, and (e) references to
“hereunder” or “herein” relate to this Agreement. The section and other headings
contained in this Agreement are for reference purposes only and shall not
control or affect the construction of this Agreement or the interpretation
thereof in any respect. Section, subsection, and Schedule references are to this
Agreement unless otherwise specified. Each accounting term used herein that is
not specifically defined herein shall have the meaning given to it under GAAP.

13.4 Governing Law; Jurisdiction. This Agreement shall be construed and the
respective rights of the Parties determined according to the substantive laws of
the State of New York notwithstanding the provisions governing conflict of laws
under such New York law to the contrary, except matters of intellectual property
law which shall be determined in accordance with the intellectual property laws
relevant to the intellectual property in question.

13.5 Post-Closing Access to Information. BTC shall afford to representatives of
Auxilium reasonable access to offices, plants, properties, books and records of
BTC relating to the Product, during normal business hours, in order that
Auxilium may have an opportunity to make such reasonable investigations as it
desires with respect to Product. At all times after the Effective Date, each
Party will permit the other Party and its representatives (including its counsel
and auditors) during normal business hours, for a proper purpose to have
reasonable access to and examine and make copies of, at the expense of the
copying Party, all books, records, files and documents in its possession which
relate to the Product.

13.6 Section 365(n) of the Bankruptcy Code. All rights and licenses granted
under or pursuant to any section of this Agreement are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101(35A) of the
Bankruptcy Code. The Parties shall retain and may fully exercise all of their
respective rights and elections under section 365(n) of the Bankruptcy Code.

41


--------------------------------------------------------------------------------

EXECUTION VERSION


13.7 Waiver. The failure on the part of Auxilium or BTC to exercise or enforce
any rights conferred upon it hereunder shall not be deemed to be a waiver of any
such rights nor operate to bar the exercise or enforcement thereof at any time
or times thereafter. The observance of any Term may be waived (either generally
or in a particular instance and either retroactively or prospectively) by the
Party entitled to enforce such term, but any such waiver shall be effective only
if in writing signed by the Party against whom such waiver is to be asserted.

13.8 Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any Term, other than an obligation
to make a payment, when such failure or delay is caused by or results from fire,
floods, embargoes, government regulations, prohibitions or interventions, war,
acts of war (whether war be declared or not), insurrections, riots, civil
commotions, strikes, lockouts, acts of God, or any other cause beyond the
reasonable control of the affected Party.

13.9 Severability. It is the intention of the Parties to comply with all Laws
domestic or foreign in connection with the performance of its obligations
hereunder. In the event that any provision of this Agreement, or any part
hereof, is found invalid or unenforceable, the remainder of this Agreement will
be binding on the Parties hereto, and will be construed as if the invalid or
unenforceable provision or part thereof had been deleted, and the Agreement
shall be deemed modified to the extent necessary to render the surviving
provisions enforceable to the fullest extent permitted by law.

13.10 Government Acts. In the event that any act, regulation, directive, or law
of a government, including its departments, agencies or courts, should make
impossible or prohibit, restrain, modify or limit any material act or obligation
of Auxilium or BTC under this Agreement, the Party, if any, not so affected
shall have the right, at its option, to suspend or terminate this Agreement as
to such country, if good faith negotiations between the Parties to make such
modifications to this Agreement as may be necessary to fairly address the impact
thereof, after a reasonable period of time are not successful in producing
mutually acceptable modifications to this Agreement.

13.11 Assignment. This Agreement may not be assigned or otherwise transferred by
either Party without the prior written consent of the other Party; provided,
however, that either Party may assign this Agreement, without the consent of the
other Party, in connection with the transfer or sale of all or substantially all
of its assets or business or in the event of its merger or consolidation with
another company. In all cases the assigning Party shall provide the other Party
with prompt notice of any such assignment. Any purported assignment in
contravention of this Section shall, at the option of the nonassigning Party, be
null and void and of no effect. No assignment shall release either Party from
responsibility for the performance of any accrued obligation of such Party
hereunder.

13.12 Counterparts. This Agreement may be executed in duplicate, both of which
shall be deemed to be originals, and both of which shall constitute one and the
same Agreement.

42


--------------------------------------------------------------------------------

EXECUTION VERSION


13.13 No Agency. Nothing herein contained shall be deemed to create an agency,
joint venture, amalgamation, partnership or similar relationship between BTC and
Auxilium. Notwithstanding any of the provisions of this Agreement, neither Party
shall at any time enter into, incur, or hold itself out to third Parties as
having authority to enter into or incur, on behalf of the other Party, any
commitment, expense, or liability whatsoever, and all contracts, expenses and
liabilities undertaken or incurred by one Party in connection with or relating
to the development, manufacture or sale of Enzymes or Product shall be
undertaken, incurred or paid exclusively by that Party, and not as an agent or
representative of the other Party.

13.14 Notice. All communications between the Parties with respect to any of the
provisions of this Agreement will be sent to the addresses set out below, or to
other addresses as designated by one Party to the other by notice pursuant
hereto, by internationally recognized courier or by prepaid certified, air mail
(which shall be deemed received by the other Party on the seventh business day
following deposit in the mails), or by facsimile transmission or other
electronic means of communication (which shall be deemed received when
transmitted), with confirmation by letter given by the close of business on or
before the next following business day:

If to BTC, at:
Biospecifics Technologies Corp.
35 Wilbur Street
Lynbrook, New York 11563
Attn: Thomas Wegman, President


with a copy to:


Bingham McCutchen LLP
2020 K Street NW
Washington, DC 20006
Attn.: Carl A. Valenstein, Esq.


If to Auxilium at:
Auxilium Pharmaceuticals Inc.
40 Valley Stream Parkway
Malvern, PA 19355
Attn: Armando Anido, Chief Executive Officer and President

with a copy to:


Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103
Attn: Michael N. Peterson


If to Partner at:


43


--------------------------------------------------------------------------------

EXECUTION VERSION


Pfizer Inc.
235 East 42nd Street
New York, New York 10017-5755
Attention: Senior Vice President and Associate General Counsel, Business
Transaction
Fax: 1-212-573-0768

with a copy to:


Pfizer Inc.
235 East 42nd Street
New York, New York 10017-5755
Attention: General Counsel
Fax: 1-212-808-8924


For purposes of Section 11.3, from time-to-time, Auxilium shall provide
appropriate contact information for each Partner II.

13.15 Headings. The paragraph headings are for convenience only and will not be
deemed to affect in any way the language of the provisions to which they refer.

13.16 Assurances. Neither Party will take any action, or fail to act in a
manner, which would prejudice the rights intended to be granted to the other
Party pursuant to this Agreement.

13.17 Entire Agreement. This Agreement and the Settlement Agreement (together
with all exhibits and schedules thereto) contain the entire understanding of the
Parties relating to the matters referred to herein and therein, and supersedes
all prior agreements, understandings or arrangements between the Parties with
respect thereto, whether oral or written, and may only be amended by a written
document, duly executed on behalf of the respective Parties.

[Signature Page Follows]

 

 




44


--------------------------------------------------------------------------------

EXECUTION VERSION


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

AUXILIUM PHARMACEUTICALS, INC.


By: /s/ Armando Anido   Name: Armando Anido   Title: Chief Executive Officer

BIOSPECIFICS TECHNOLOGIES CORP.


By: /s/ Thomas L. Wegman   Name: Thomas L. Wegman   Title: President

[Signature Page to Second Amended and Restated Development and License
Agreement]

 

 

 

--------------------------------------------------------------------------------

Schedule 1.9
 BTC Patents

Title: Methods for Treating Adhesive Capsulitis

Country Sub Case Case Type Status Application Number Filing Date Patent Number
Issue Date Expiration                 Date Australia          PCT Granted
2006206393 19-Jan-2006 2006206393 22-Jul-2010 19-Jan-2026 [**]          [**]
[**] [**] [**]       [**]          [**] [**] [**] [**]       [**]          [**]
[**] [**] [**]       [**]          [**] [**] [**] [**]       [**] [**]      
 [**] [**] [**] [**]       [**] [**]        [**] [**] [**] [**]       [**]      
   [**] [**] [**] [**]       [**]          [**] [**] [**] [**]       Korea,
Republic of          PCT Granted 2007-7018990 19-Jan-2006 10-0989267 14-Oct-2010
19-Jan-2026 [**] [**]        [**] [**] [**] [**]       [**]          [**] [**]
[**] [**]       New Zealand          PCT Granted 556160 19-Jan-2006 556160
11-Mar-2010 19-Jan-2026 [**]          [**] [**] [**] [**]       South Africa    
     PCT Granted 2007/05931 19-Jan-2006 2007/05931 30-Jul-2008 19-Jan-2026 [**]
         [**] [**] [**] [**]     [**] [**]          [**] [**] [**]   [**] [**]
[**] [**]          [**] [**] [**]   [**] [**] [**] [**] [**]        [**] [**]
[**] [**]       [**] [**]        [**] [**] [**] [**]      

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

--------------------------------------------------------------------------------

Title: Compositions And Methods For Treating Collagen-Mediated Diseases
 

Country        Sub Case Case Type Status Application Number Filing Date Patent
Number Issue Date Expiration                 Date [**]          [**] [**] [**]
[**]       [**]          [**] [**] [**] [**]       [**]          [**] [**] [**]
[**]       [**]          [**] [**] [**] [**]       [**]          [**] [**] [**]
[**]       [**]                    [**]        [**] [**] [**] [**]       [**]  
                 [**]        [**] [**] [**] [**]       [**]          [**] [**]
[**] [**]       [**]          [**] [**] [**] [**]       [**]          [**] [**]
[**] [**]       [**]          [**] [**] [**] [**]       [**]                  
 [**]        [**] [**] [**] [**]       [**]          PCT [**] [**] [**]      
[**]          PCT [**] [**] [**]       [**]                    [**]        [**]
[**] [**] [**]       [**]                    [**]        [**] [**] [**] [**]    
  Patent Cooperation Treaty          ORD Natl Proc US07/02654 30-Jan-2007      
South Africa          PCT Granted 2008/07049 30-Jan-2007 2008/07049 28-Jul-2010 
30-Jan-2027 [**]                    [**]        [**] [**] [**] [**]       United
States of America                    PRO        Expired 60/763,470 30-Jan-2006  
   30-Jan-2007   United States of America                    1        PRO
Expired 60/784,135 20-Mar-2006     20-Mar-2007 [**]                    [**]    
   [**] [**] [**] [**]      

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

--------------------------------------------------------------------------------


Country Sub Case Case Type Status Application Number Filing Date Patent Number
Issue Date Expiration                 Date [**] [**]        [**] [**] [**] [**]
      United States of America  2        ORD Granted 11/699,302 29-Jan-2007
7,811,560 12-Oct-2010 12-Jul-2028 [**] [**]        [**] [**] [**] [**]      
[**] [**]        [**] [**] [**] [**]       [**] [**]        [**] [**] [**] [**]
      [**] [**]        [**] [**] [**] [**]       [**] [**]        [**] [**] [**]
[**]       [**] [**]        [**] [**] [**] [**]       [**] [**]        [**] [**]
[**] [**]      

Title: Amelioration Of Dupuytren's Disease


Country Sub Case Case Type Status Application Number Filing Date Patent Number
Issue Date Expiration                 Date Australia          ORD Granted
199859661 26-Mar-1998 733208 10-May-2001 26-Mar-2018 [**]          [**] [**]
[**] [**]       France          ORD Granted 98/03320 18-Mar-1998 2772273
18-Jun-1999 18-Mar-2018 [**]          [**] [**] [**] [**]     [**] [**] [**]    
   [**] [**] [**] [**]     [**] Sweden          ORD Granted 9800806-3
12-Mar-1998 522723 02-Mar-2004 12-Mar-2018 United Kingdom          ORD Granted
9805050.3 11-Mar-1998 2323530 10-Oct-2001 11-Mar-2018 United States of America  
       ORD Granted 08/826,015 27-Mar-1997 6,086,872 11-Jul-2000 22-Aug-2014
United States of America REI        REI Granted 11/094,753 30-Mar-2005 RE39,941
18-Dec-2007  

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

--------------------------------------------------------------------------------

Title: Methods For Treating Cellulite


Country Sub Case Case Type Status Application Number Filing Date Patent Number
Issue Date Expiration                 Date Australia          1        PCT
Granted 2007221225 22-Feb-2007 2007221225 27-May-2010 22-Feb-2027 [**]        
 [**]        [**] [**] [**] [**]       [**]          [**]        [**] [**] [**]
[**]       [**]          [**]        [**] [**] [**] [**]       [**]        
 [**]        [**] [**] [**] [**]       [**]          [**]        [**] [**] [**]
[**]       [**]          [**]        [**] [**] [**] [**]       [**]        
 [**]        [**] [**] [**] [**]       [**]          [**]        [**] [**] [**]
[**]       [**]          [**]        [**] [**] [**] [**]       [**]        
 [**]        [**] [**] [**] [**]       South Africa          1        PCT
Granted 2008/07221 22-Feb-2007 2008/07221 29-Jul-2009 22-Feb-2027 [**]        
 [**] [**] [**] [**]     [**] [**]          [**]        [**] [**] [**] [**]    
[**]

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

--------------------------------------------------------------------------------

Title: Reduction of Adipose Tissue


Country Sub Case Case Type Status Application Number Filing Date Patent Number
Issue Date Expiration Date Canada          ORD Granted 2,165,271 14-Dec-1995
2,165,271 29-Jun-2010 14-Dec-2015 European Patent Convention          ORD
Granted 95309116.2 14-Dec-1995 0721781 06-Mar-2002 14-Dec-2015 Germany        
 EPC Granted 69525728.5 14-Dec-1995 0721781 06-Mar-2002 14-Dec-2015 United
Kingdom          EPC Granted 95309116.2 14-Dec-1995 0721781 06-Mar-2002
14-Dec-2015 [**] [**]        [**] [**] [**] [**]       [**] [**]        [**]
[**] [**] [**]       United States of America 3        CIP Granted 10/172,601
14-Jun-2002 6,958,150 25-Oct-2005 15-Dec-2014 United States of America 4      
 CON Granted 11/237,543 28-Sep-2005 7,824,673 02-Nov-2010 20-Dec-2016 [**] [**]
       [**] [**] [**] [**]      

Title: Amelioration of Peyronie's Disease

Country Sub Case Case Type Status Application Number Filing Date Patent Number
Issue Date Expiration Date [**]          [**] [**] [**] [**]       [**]        
 [**] [**] [**] [**]       France          ORD Granted 06863 29-May-2000 06863
30-Apr-2002 29-May-2020 [**]          [**] [**] [**] [**]       [**] [**]      
 [**] [**] [**] [**]       Ireland          ORD Granted 2000/0402 23-May-2000
84130 02-Aug-2006 23-May-2020 [**]          [**] [**] [**] [**]       United
Kingdom          ORD Granted 0011969.3 19-May-2000 2,352,173 10-Nov-2004
19-May-2020 United States of America          ORD Granted 09/325,224 03-Jun-1999
6,022,539 08-Feb-2000 03-Jun-2019

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

--------------------------------------------------------------------------------

Title: High Dosage Topical Forms of Collagenase

 

Country      Sub Case Case Type Status Application Number Filing Date Patent
Number Issue Date Expiration Date European Patent Convention   PCT Granted
92310008.5 02-Nov-1992 0543521 06-May-1999 02-Nov-2012 France   EPC Granted
0543521 02-Nov-1992 0543521 06-May-1999 02-Nov-2012 Germany   EPC Granted
92310008.5 02-Nov-1992 0543521 06-May-1999 02-Nov-2012 Italy   EPC Granted
0543521 02-Nov-1992 0543521 06-May-1999 02-Nov-2012 [**]   **] [**] [**] [**]  
    Spain   EPC Granted 0543521 02-Nov-1992 0543521 06-May-1999 02-Nov-2012
United Kingdom    EPC Granted 0543521 02-Nov-1992 0543521 06-May-1999
02-Nov-2012 [**]   [**] [**] [**] [**]       United States of America 1 CIP
Granted 07/963,995 29-Oct-1992 5,393,792 28-Feb-1995 28-Feb-2012 United States
of America 2 CIP Granted 08/157,935 24-Nov-1993 5,422,103 06-Jun-1995
06-Jun-2012

Title:Clositridial Fermentation with Hydrolyzed Fish Gelatin

Country      Sub Case Case Type Status Application Number Filing Date Patent
Number Issue Date Expiration Date [**]   [**] [**] [**] [**]     [**]

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

--------------------------------------------------------------------------------

Schedule 1.23
Cost of Goods


The cost of Enzyme or a Product manufactured by Auxilium shall be calculated in
accordance with U.S. Generally Accepted Accounting Principles and shall mean the
fully allocated cost of manufacturing, which shall include the sum of the
following actual costs:

1. Materials cost, which means the price paid for raw material components and
finished goods which are purchased from outside vendors as well as any freight
and duty where applicable.

2. Direct labor costs, which means the employment costs including, salary,
employee benefits, seminars and training within the relevant manufacturing
operating unit.

3. In-direct, direct and factory overheads, which means the cost of specific
activities that are provided by support functions. Overhead costs include
expenses associated with manufacturing support personnel, quality assurance and
control testing, batch review, facility lease and rental costs, facility
depreciation (including leasehold improvements, computer, furniture and
fixtures, manufacturing equipment), equipment set-up, validation and calibration
(including IQ, OQ, DQ and PQ), equipment repair and maintenance costs,
manufacturing process supplies, manufacturing energy and utilities, waste
removal, storage, transportation, insurance, management and administrative
expenses (including appropriate inter-company allocations), general facilities
costs, environmental engineering, interest expense and property taxes.

4. Contract manufacturing, lyophilization, fill and finish, packaging, labeling
and storage

5.

Routine quality compliance and quality assurance programs

   6.

Customs or excise taxes, import duties, sales taxes and other taxes or duties.

 

--------------------------------------------------------------------------------

Schedule 1.57
Partner Territory


The Partner Territory consists of the 27 members of the European Union as of the
date of this Agreement, specifically Austria, Belgium, Bulgaria, Cyprus, Czech
Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland,
Italy, Latvia, Lithuania, Luxembourg, Malta, The Netherlands, Poland, Portugal,
Romania, Slovakia, Slovenia, Spain, Sweden and the UK, and Croatia, Albania,
Armenia, Azerbaijan, Belarus, Bosnia & Herzegovina, Georgia, Kazakhstan, Kirghiz
Republic, Macedonia, Moldova, Serbia & Montenegro, Tajikistan, Uzbekistan,
Turkey, Iceland, Switzerland and Norway.

 

 

 

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION
Auxilium Pharmaceuticals, Inc.
[**]-Protocol-[**]

Schedule 2.2(d)
Cellulite Protocol

[auxiliumlogo.jpg]

CONFIDENTIAL

COLLAGENASE CLOSTRIDIUM HISTOLYTICUM

 (AA4500)

PROTOCOL [**]

 

A PHASE 1b, OPEN-LABEL, DOSE-ESCALATION
STUDY OF THE SAFETY, EFFECTIVENESS,
PHARMACOKINETICS, AND IMMUNOGENICITY
OF AA4500 FOR THE TREATMENT OF EDEMATOUS
FIBROSCLEROTIC PANNICULOPATHY

Date: [**]

Sponsor:

Auxilium Pharmaceuticals, Inc.
40 Valley Stream Parkway
Malvern, PA 19355
USA

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION
Auxilium Pharmaceuticals, Inc.
[**]-Protocol-[**]

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

1. STUDY SYNOPSIS

Name of Sponsor/Company: Auxilium Pharmaceuticals, Inc.
  Name of Finished Product: XIAFLEX   Study Drug: AA4500   Name of Active
Ingredient: collagenase clostridium histolyticum Study Number: [**]     Title of
Study: A Phase 1b, open-label, dose-escalation study of the safety,
effectiveness, and pharmacokinetics of AA4500 for the treatment of edematous
fibrosclerotic panniculopathy   Study Centers: [**]   Study Period: [**] Phase
of Development: Phase 1b

Objectives: The objectives of this study are to assess the safety,
effectiveness, pharmacokinetics, and immunogenicity of AA4500 at increasing
doses ranging from [**] in the treatment of adult women with edematous
fibrosclerotic panniculopathy (EFP).

Methodology/Study Design: This study is a Phase 1b, open-label, dose-escalation
and pharmacokinetic study. To be eligible for treatment, a subject must have at
least an 8 cm x 10 cm area of EFP [**]. Each subject will be screened for study
eligibility within 30 days before injection of study drug on Day [**].

Cohort Assignment and Follow-up: In this study, [**] subjects will each receive
10 single injections of AA4500 within the investigator designated 8 cm x 10 cm
area of EFP. [**]

Table 1: Proposed Doses for the Phase 1 Study in Subjects With EFP

           EFP               EFP Dose/ EFP Concentration         Designated EFP
Area as a Percent of the   Dose AA4500/ Volume/   as a Percent of the Approved
Dupuytren’s   Designated Designated   Approved Dupuytren’s Concentration  Cohort
EFP Areaa EFP Areaa          Concentration Dose (0.58 mg) (2.3 mg/mL)  [**] [**]
[**] [**] [**] [**]  [**] [**] [**] [**] [**] [**]  [**] [**] [**] [**] [**]
[**]  [**] [**] [**] [**] [**] [**]  [**] [**] [**] [**] [**] [**]  [**] [**]
[**] [**] [**] [**]  [**] [**] [**] [**] [**] [**]

a - A total of 10 single injections per the 8 cm x 10 cm area of EFP, as
designated by the investigator.

Safety: The safety of AA4500 will be evaluated through the collection of adverse
events, including a targeted assessment of local/systemic reactions to treatment
and vital sign measurements at baseline and on Days [**]. Clinical laboratory
testing will also be performed at baseline and on Day [**].

Effectiveness: The effectiveness of AA4500 will be evaluated on Days [**] and
[**] through the use of an investigator assessment of the treated area using a
[**]. Physician and subject satisfaction with treatment will also be recorded at
the Day [**] and Day [**] follow-up visits.

--------------------------------------------------------------------------------


Name of Sponsor/Company: Auxilium Pharmaceuticals, Inc.
  Name of Finished Product: XIAFLEX   Study Drug: AA4500   Name of Active
Ingredient:

Study Number:  [**]

collagenase clostridium histolyticum

Pharmacokinetics: Subjects in Cohorts [**] will have blood samples collected for
the determination of [**] plasma concentrations before dosing and 5 minutes, 10
minutes, 20 minutes, 30 minutes, 1 hour, 2 hours, 4 hours, 8 hours, and 24 hours
after dosing.

Immunogenicity: Blood samples for follow-up [**] testing and neutralizing
antibody testing to [**] will be collected before dosing and at the Day [**] and
Day [**] follow-up visits.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

 

 

 

--------------------------------------------------------------------------------


CONFIDENTIAL INFORMATION     Auxilium Pharmaceuticals, Inc.    
[**]-Protocol-[**]    

  Name of Sponsor/Company: Auxilium Pharmaceuticals, Inc.
  Name of Finished Product: XIAFLEX   Study Drug: AA4500   Name of Active
Ingredient:

Study Number:  [**]

collagenase clostridium histolyticum

Number of Subjects Planned: The sample size of [**] subjects is considered
adequate and relevant for this proof of concept study. This sample size permits
observation of dose-response trends, if present. The study is not statistically
powered. Subjects who withdraw following injection of study drug, for any
reason, will not be replaced.

Study Interruption Rules: If 2 or more subjects within a dosing cohort develop
an adverse event that is clinically significant [**], the [**] will assess the
available safety information and determine if the events are drug related. The
[**] will then provide a recommendation as to whether it is safe to allow the
remaining subjects in this or later cohorts to proceed with treatment or whether
to discontinue further dosing. All decisions will be documented in writing, and
where required, submitted to the IRB/IEC/HREC for their review or information.

Inclusion Criteria: No subject should be assigned to treatment until all
eligibility criteria have been satisfied. To qualify for the study a subject
must:

1.

Be a female and be ≥ 18 years of age and ≤ 65 years of age.

   2.

Have EFP that is [**].

   3.

Have EFP within [**] before the screening visit.

   4.

Have an area of EFP that is at least 8 cm x 10 cm within the [**].

   5.

Have a Body Mass Index (BMI) between 20.0 and 30.0 kg/m2, and intend to maintain
stable weight throughout the duration of the study (variation of maximum of 5%
baseline weight permitted).

   6.

Be judged to be in good health, based upon the results of a medical history,
physical examination, and laboratory profile at screening.

   7.

Have a negative urine pregnancy test at screening and before injection of AA4500
and be using an effective contraception method (ie, abstinence, intrauterine
device [IUD], hormonal [estrogen/progestin] contraceptives, or barrier control)
for at least one menstrual cycle prior to study enrollment and for the duration
of the study, or be surgically sterile.

   8.

Voluntarily sign and date an informed consent agreement approved by the
Institutional Review Board/Independent Ethics Committee/Human Research Ethics
Committee (IRB/IEC/HREC). The subject must also sign an authorization form to
allow disclosure of his protected health information (PHI). The PHI
authorization form and informed consent form may be an integrated form or may be
separate forms depending on the institution.

   9.

Be able to complete and understand the various rating instruments in English.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION
Auxilium Pharmaceuticals, Inc.
[**]-Protocol-[**]


Name of Sponsor/Company: Auxilium Pharmaceuticals, Inc.
  Name of Finished Product: XIAFLEX   Study Drug: AA4500   Name of Active
Ingredient:

Study Number:  [**]

collagenase clostridium histolyticum

Exclusion criteria: A subject will be excluded from study participation if she:

1.

Has any of the following conditions:

     

[**]

     

Other significant medical condition, which in the investigator’s opinion would
make the subject unsuitable for enrollment in the study

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

 

 

--------------------------------------------------------------------------------


CONFIDENTIAL INFORMATION     Auxilium Pharmaceuticals, Inc.    
[**]-Protocol-[**]    

 

Name of Sponsor/Company: Auxilium Pharmaceuticals, Inc.
  Name of Finished Product: XIAFLEX   Study Drug: AA4500   Name of Active
Ingredient:

Study Number:  [**]

collagenase clostridium histolyticum

Exclusion criteria (continued)


2.

Has used any of the following for the treatment of EFP of the legs or buttock or
intends to use any of the following at any time during the study:

[**]


** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

 

 

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION
Auxilium Pharmaceuticals, Inc.
[**]-Protocol-[**]


Name of Sponsor/Company: Auxilium Pharmaceuticals, Inc.
  Name of Finished Product: XIAFLEX   Study Drug: AA4500   Name of Active
Ingredient:

Study Number:  [**]

collagenase clostridium histolyticum

Selection of the Area to be Treated, Test Product, Dose and Mode of
Administration: The investigator will select an area of EFP either within [**]
or within [**] that is at least 8 cm x 10 cm [**]. The investigator will center
the Sponsor’s injection template within the selected area and mark the area to
be treated with a surgical marker.

Immediately after reconstitution of the commercial drug product (ie, AA4500)
with [**] each subject will receive 10 injections of AA4500 (according to cohort
assignment) in the designated 8 cm x 10 cm area of EFP [**].

[**]

 

 

 




[**].

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

--------------------------------------------------------------------------------


Name of Sponsor/Company: Auxilium Pharmaceuticals, Inc.
  Name of Finished Product: XIAFLEX   Study Drug: AA4500   Name of Active
Ingredient:

Study Number:  [**]

collagenase clostridium histolyticum

Reference Therapy, Dose and Mode of Administration: None.

Statistical Methods


Analyses Population: The intent-to-treat (ITT) and safety population is defined
as all subjects who received 1 injection of AA4500. Modified intent-to-treat
(MITT) population is defined as all intent-to-treat subjects with a baseline and
at least one post-injection efficacy evaluation.

Safety: The following variables are safety endpoints:


 * Adverse events: Mapped to preferred term using the Medical Dictionary for
   Regulatory Activities (MedDRA)
 * Vital signs
 * Clinical laboratory testing

Adverse events, including a targeted assessment of local/systemic reactions to
treatment, will be summarized by proportion of subjects reporting each event
within each cohort and injection volume, within each cohort, and overall.
Descriptive statistics will be presented for each clinical laboratory test and
vital signs for the actual and change from baseline at each visit by
dose/designated EFP area [**] and volume/designated EFP area [**] and by
dose/designated EFP area [**].

Effectiveness Analyses: Primary endpoints are:


 * A responder analysis based on proportion of subjects (by dose and volume)
   with a [**]
 * A responder analysis based on proportion of subjects (by dose and volume)
   with a [**]

Secondary endpoints are:


 * A responder analysis based on proportion of subjects (by dose and volume)
   with a [**]
 * A responder analysis based on proportion of subjects (by dose and volume)
   with a [**]
 * The absolute change (mean value) in [**] severity scale from baseline
 * The absolute change in surface topographical characteristics of the treated
   area based on the 3 digital photography
 * Subject satisfaction with treatment
 * Physician satisfaction with treatment

The primary time point for analyses will be Day 90. For subjects who do not have
an evaluation at Day 90, the evaluation at Day 90 will be carried forward and
used for these analyses. All effectiveness analyses will be performed for Day 60
and Day 90. Data will be summarized with descriptive statistics by
dose/designated EFP area [**] and volume/designated EFP area [**] and by
dose/designated EFP area [**] at Days [**] and [**]. Pharmacokinetics: Plasma
concentrations will be evaluated using a validated enzyme-linked immunoabsorbent
assay (ELISA). Actual blood sampling times will be used in all pharmacokinetic
analyses. The following pharmacokinetic parameters will be determined for each
subject with quantifiable plasma concentrations: [**]. For pharmacokinetic
profiles with missing values or measurements below the limit of quantitation
(LOQ) appropriate statistical methods will be employed. The lower limit of
quantification for [**] in human plasma is

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.


 

--------------------------------------------------------------------------------

Name of Sponsor/Company: Auxilium Pharmaceuticals, Inc.
  Name of Finished Product: XIAFLEX   Study Drug: AA4500   Name of Active
Ingredient:

Study Number:  [**]

collagenase clostridium histolyticum

[**], respectively. Pharmacokinetic data will be summarized through data
tabulations, descriptive statistics, and graphic presentations within Cohorts
[**], as appropriate.

Immunogenicity: [**] antibodies levels and neutralizing antibodies to [**] will
be summarized using descriptive statistics by dose/designated EFP area [**] and
volume/designated EFP area [**] and by dose/designated EFP area [**].

Rationale for the evaluation time points: Following injection, the pharmacologic
activity of AA4500 is local, rapid and is essentially complete in a period of 12
to 24 hours. Virtually all local AEs associated with AA4500 are resolved within
the first 30 days after injection. Thus, any potential benefit as it relates to
the designated EFP area should be apparent within the first the [**] days
following injection. The Day 90 time point was added to this study to evaluate
long term treatment effect.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

--------------------------------------------------------------------------------

Table 2: Study AUX-CC-830 Assessments


                    Screening Treatment        Follow-up     End of   Period    
        Study   Day -30 to - Day 1 Day 2 Day 7 Day 14 Day 30 Day 60 Day 90
Procedures 1     (T 2 days) (T 2 days) (T 5 days) (T 5 days) (T 5 days) [**]    
                                                                               
                                                                               
                                                                               
     


a

[**].

    b

The investigator will select an area of EFP either within the [**] that is at
least 8 cm x 10 cm [**]. The investigator will center the Sponsor’s injection
template within the selected area and mark the area to be treated with a
surgical marker. The investigator will also measure the distance from the edge
of the injection template to the coccyx and to the anterior superior iliac spine
as define din the protocol.

    c

Before injection.

    d

Up to [**]. Vital signs must be stable for a period of at least 60 minutes.

    e

Cohorts [**] will have blood samples collected for the determination of [**]
plasma concentrations before dosing; [**] minutes and [**] hours after dosing.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.


--------------------------------------------------------------------------------

Schedule 3.1
Additional Indication Review Process


Objectives

In accordance with Section 3.1(c) of the Agreement to which this Schedule is
attached, Auxilium and BTC will develop a joint review plan through a structured
process described below (all defined terms used in this Schedule, and not
defined herein, shall have the meaning ascribed to such term in the Agreement).
The objective of this process is to review proposals for proposed Additional
Indications that may become Additional Indications and related Development Plans
in order to develop the Product in an optimal set of indications to help
patients address unmet needs and to maximize the value of the asset. The review
process for proposed Additional Indications and related Development Plans will
take place in time for review at any Joint Development Committee (JDC) meeting.

Introduction

The process described below is designed specifically as an evaluation tool for
helping the JDC make decisions about proposed Additional Indications when they
are at an early stage of development and where there is limited information
available on the probability of technical success or the market potential of
such proposed Additional Indications. The process will help to identify areas
where there is some reasonable probability of the required combination of
technical success and commercial potential, and conversely to rule out areas
where the probability is too low to justify spending money, time and resources.

However, given that the investments in early stage development are relatively
low, the criteria are inclusive and aim not to make false negative
recommendations, rather than ruling out options too quickly. If a proposed
Additional Indication becomes an Additional Indication and proceeds through
Development and the likely profile becomes clearer and the market situation
continues to evolve, the value of continuing to Develop such Additional
Indication will need to be assessed using more detailed financial analysis based
on future quantitative market research, and precise cost and time projections
for Development activities.

Description of the Process

The process occurs in four steps (each a “Step”):

Step 1

(a)

Brainstorm Potential Additional Indications – the list of proposed Additional
Indications to be evaluated are identified in a joint brainstorming session with
representatives (commercial and medical) from both Parties. The full list of
proposed Additional Indications are then placed into one of three (3) buckets:

Wave 1 – Proposed Additional Indications about which enough is currently known,
both medically and commercially, to do an assessment based on the information
possessed by both Parties

Wave 2 – Proposed Additional Indications of possible interest within the next
three (3) years about which more needs to be learned. Next steps in terms of
further scientific or market research should be agreed, with timelines and
responsibilities for each of these proposed Additional Indications

--------------------------------------------------------------------------------

Wave 3 – Proposed Additional Indications which are not going to be in the next
three (3)-year plan and remain on the list for evaluation in future review.

(b)

Confirm Evaluation Criteria – the default criteria for evaluating proposed
Additional Indications have been agreed by the Parties. Each of the criteria in
the medical/scientific and commercial groupings has been equally weighted within
each group; provided, that the Parties can discuss the need to change these
criteria or weighting from time to time. Any change to the criteria or the
weighting needs to be agreed by both Parties. In the absence of agreement the
current criteria and weightings will continue to operate.


The current criteria and weightings are:

Scientific/Medical Criteria    

Weight

[**] [**] Commercial Criteria   [**] [**]

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

--------------------------------------------------------------------------------

Step 2


(a)

Evaluate Proposed Additional Indications – in advance of the JDC meeting to
evaluate proposed Additional Indications, the Parties will share with each other
any scientific/clinical and market research data with respect to the proposed
Additional Indications that meet the Wave 1 criteria. [**]

   (b)

Prioritize Proposed Additional Indications Based on Criteria – the ratings of
the proposed Additional Indications will be used to prioritize and define future
actions using the grid show below:

[**]


Step 3


(a)

Establish Development Plan for Prioritized Additional Indications – based on the
decisions reached through the prioritization grid in Step 2(b), the Chief
Medical Officer of each Party (or, in the event that a Party does not have a
Chief Medical Officer, a physician designee on behalf of such Party) (“CMO”)
will prepare a Development Plan for each of the Additional Indications for which
it has been agreed they are responsible for Stage 1 Development. The plans will
address:

     

Trial design to reach agreed Proof Of Concept;

     

Possible end-points;

     

Identify investigators for studies who are leaders in the specific field;

     

Responsibilities for trial deliverables;

     

Regulatory pathway;

     

Timeline; and

     

Commercial assessment.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

--------------------------------------------------------------------------------

Specific protocols will be put together based on the plans for the indication.
The CMOs will share protocols in order to get feedback and input from their
counterpart.

Step 4


(a)

JDC approval of Development Plan – the Development Plan for each Additional
Indication will be presented to the JDC for approval. Once approved, protocols
will be developed by the responsible Party, in collaboration with the other
Party, based on the Development Plan approved by JDC, and such protocols shall
form a part of such Development Plan. Once completed, the protocols will be
reviewed for approval by the JDC.

   (b)

Execute Development Plan and Track Progress – the Development Plan for each
approved Additional Indication will be monitored by the CMOs. The CMOs will have
standing update meetings/calls to discuss progress against the Development
Plans. The CMOs will report to the JDC on a quarterly basis on performance
versus plan. Development Plans for Step 1 indications will be incorporated into
an overall three (3)- year strategic development plan for the Product that will
be shared between the Parties.


--------------------------------------------------------------------------------

Schedule 3.1(b)(1) Canine Lipoma Protocol


Advance Biofactures Corp.   [abclogo.gif]   35 Wilbur Street, Lynbrook NY 11563 
 DRAFT (516) 593-7000 • Fax:  (516) 593-7039       CONFIDENTIAL        

Confidential treatment requested under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2.
The confidential portions of this exhibit have been omitted and are marked
accordingly. The confidential portions have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

DOUBLE BLIND STUDY TO EVALUATE THE EFFICACY OF
COLLAGENASE CLOSTRIDIUM HISTOLYTICUM FOR THE
TREATMENT OF CANINE LIPOMA


Protocol Number: Chien-804


[**]

PROTOCOL APPROVALS


Originated by     /  
                                                                           
  Jean-Marie Soma, Mgr Clinical Affairs              Date   Approved by   /    
 Thomas Wegman, President              Date   Approved by     /      Sarit
Dhupa, Investigator              Date  


** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.


--------------------------------------------------------------------------------


Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826

TABLE OF CONTENTS

1.0 SYNOPSIS  5 2.0 STUDY CONTACTS 7 3.0 STUDY SITE 7 4.0 STUDY OBJECTIVE 8 5.0
BACKGROUND AND RATIONALE 8   5.1 Chien-801 8   5.2 Chien-802 9   5.3 Chien-803
10   5.3 Study Rationale 12   5.4 Investigational Veterinary Product 12   5.5
Rationale for Dosage Selection 12 6.0 STUDY DESIGN 12   6.1 Study Structure 12  
  6.1.1 Study Type 12     6.1.2 Sample Size Determination 12     6.1.3 Control
Group 13     6.1.4 Blinding 13     6.1.5 Randomization 13     6.1.6 Study
Duration 13 7.0 STUDY ANIMAL SELECTION 14   7.1 Population Base 14   7.2
Inclusion Criteria 14   7.3 Exclusion Criteria 14 8.0 ANIMAL MANAGEMENT
PRACTICES 15   8.1 Food and Water 15   8.2 Housing 15   8.3 Study Animal Care 15
  8.4 Concomitant Medications 15 9.0 ASSESSMENTS 15   9.1 Physical Examination
15   9.2   Laboratory Analyses  16    9.3 Efficacy Assessment 16   9.4 Safety
Assessments 17   9.5 Additional Parameters 17

2 

--------------------------------------------------------------------------------


Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826


10.0 SCHEDULE OF STUDY EVENTS 17 11.0 TRIAL MEDICATION 19   11.1 Investigational
Veterinary Product 19   11.2 Control product (Placebo) 20   11.3 Reconstitution
21   11.4 Injection Medication 21   11.5 Drug Dispensation 21   11.6 Drug
Accountability 21 12.0 ADMINISTRATION OF STUDY MEDICATION 21   12.1 Treatment
Allocation 21   12.2 Dose 22   12.3 Route of Administration and Frequency 22  
12.4 Injection Technique 22 13.0 SAFETY EVALUATION / ADVERSE EVENTS 22   13.1
Definition 22   13.2 Reporting Adverse Events 23   13.3 Monitoring Adverse
Events 23   13.4 Death of a Subject 23 14.0 STATISTICAL ANALYSIS 23   14.1
Analysis Population 23   14.2 Efficacy Analysis 24   14.3 Safety Analysis 24  
14.4 Visit Windows 24   14.5 Missing Data 25 15.0 REGULATORY AND ADMINISTRATIVE
ASPECTS 25   15.1 Regulatory  25   15.2 Informed Consent  25   15.3 Departures
from Protocol/Amendments 25   15.4 Handling of Records 26   15.5 Monitoring of
the Study 26 16.0 SIGNATURE PAGE 24   STUDY FORMS     Client Questionnaire    
Request for Preparation of Drug  

3 

--------------------------------------------------------------------------------


Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826

Drug Dispensation Form

4 

--------------------------------------------------------------------------------


Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826

 

1.0

SYNOPSIS


Title

Double blind study to evaluate the efficacy of Collagenase Clostridium
Histolyticum for the treatment of canine lipoma

Sponsor

Advance Biofactures Corporation

 

35 Wilbur Street, Lynbrook, New York 11563

Investigator

[**]

Investigative Site

[**]

Indication

Lipoma

Target Animal

Dogs

Objective

To assess the efficacy and safety of Collagenase Clostridium Histolyticum
compared with placebo in the treatment of subcutaneous, benign lipoma in dogs

Study Design

Protocol Chien-804 is a single site, randomized, double-blind, placebo
controlled, Phase II study.

Planned Sample Size

Thirty-two (32) study animals

Test Articles

Investigational Veterinary Product: FDA approved Collagenase Clostridium
Histolyticum (XIAFLEX®, manufactured by Auxilium Pharmaceuticals, Inc.)

 

Placebo:

Control product manufactured by Auxilium Pharmaceuticals, Inc. 

 

Diluent:

[**]% sodium chloride containing [**]% calcium chloride  

Test Drug Dosage

[**] mg Collagenase Clostridium Histolyticum (CCH) administered per square
centimeter surface area of the lipoma per single injection The maximum surface
area allowed is [**] resulting in a maximum dosage of [**] mg per single
injection

Route of Administration

Injections are administered directly into the lipoma

Schedule of Administration

Study animals will receive a single injection of either CCH or placebo

 

Follow-up visits:

Follow-Up

Days:

[**] days post injection

 

Months:

[**] months post injection

Study Duration

Study animals will be followed for [**] months post injection

Efficacy Assessment

Primary Efficacy Endpoint

 

[**]

 

 

 

Secondary Efficacy Endpoints

 

Responders at [**] days and [**] months. A responder is an animal with

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.




--------------------------------------------------------------------------------

Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826

     

[**]

 

 

Additional Information

Lipoma [**]

 

[**]

Safety Parameters

Adverse Event Assessment on the day of injection and at each follow-up visit

 

Efficacy Population

Statistical Analysis

Analysis of efficacy parameters will be based on the Intent To Treat population

 

Analysis of Primary Variable

The primary statistical analysis will use the two sample t-test to compare the
control group and the treated group

 

Analysis of Secondary Variables

 

[**]

 

Relative change will be percent change from baseline

 

[**] test will be used for the responder analysis

Analysis of the relative change from baseline will use the two sample t-test and
in exploratory analyses, analysis of variance or covariance Client satisfaction
will be determined from the questionnaire and analyzed with [**] Test.

 

Safety:

Tables of adverse events and local site reactions will be constructed by
treatment


** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

6 

--------------------------------------------------------------------------------

Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826

        2.0 STUDY CONTACTS           2.1 Investigator           2.2 Sponsor
Representative           [**]     Advance Biofactures Corporation     35 Wilbur
Street     Lynbrook, New York 1156     (516) 593-7000         2.3 Study Monitor
          2.4 Statistician             [**]         3.0 STUDY SITE           3.1
[**]           3.2 [**]

    ** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

7


--------------------------------------------------------------------------------


Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826


4.0

STUDY OBJECTIVE

   

The objective of this study is to assess the efficacy and safety of Collagenase
Clostridium Histolyticum compared with placebo in the treatment of subcutaneous,
benign lipoma in dogs.

    5.0

BACKGROUND AND JUSTIFICATION

   

Two preliminary studies have been completed and one controlled study has been
initiated assessing the efficacy of Purified Collagenase for Injection (PCI), a
Collagenase Clostridium Histolyticum manufactured by Advance Biofactures
Corporation, in canine subjects with lipoma. Study designs and results are
summarized below:


5.1

Chien-801

       

This study, sponsored by Advance Biofactures Corporation, was a pilot study
designed to evaluate the safety and efficacy of PCI as a non- operative
treatment of canine lipoma. Six animals were enrolled in the study.

       

Working concentrations of [**] of PCI were used in this study. Total mg study
drug per subject for one injection ranged from [**] which was approximately [**]
the total mg used in [**]. The dose of drug injected ranged from [**]. A single
injection was administered to [**] study animals and [**] injections were
administered to [**].

       

[**].

        [**]  were taken at all visits using [**] were taken initially and [**].
        5.1.1

Study Results

       

Data from Chien-801 is summarized in the following table [**].

    ** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

8 

--------------------------------------------------------------------------------


Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826

Data from Chien-801

[**]  [**]    [**]   [**]   [**]   [**]   [**]  [**]  [**] [**] [**] [**] [**]
[**]  [**] [**]  [**]  [**]  [**] [**] [**] [**] [**] [**]  [**] [**]  [**] 
[**]  [**] [**] [**] [**] [**] [**]  [**] [**]  [**]  [**]  [**] [**] [**] [**]
[**] [**]  [**] [**]  [**]  [**]  [**] [**] [**] [**] [**] [**]  [**] [**] 
[**]  [**]  [**] [**] [**] [**] [**] [**]  [**] [**]  [**]  [**]  [**] [**] [**]
[**] [**] [**]  [**]

  5.1.2

Adverse Reactions

         

The following adverse events were reported during this protocol:

          5.1.2.1

[**].

          5.1.2.2

[**].

          5.1.2.3

[**].

          5.1.2.4

[**].

          5.1.2.5

[**].


  5.2

Chien-802

       

A follow-up study to Chien-801 was sponsored by Advance Biofactures Corporation
to further evaluate the efficacy of PCI and to gather data regarding the
appropriate dosage and frequency of injections necessary to significantly reduce
the size of canine lipoma. [**] study animals were enrolled in the study,
Chien-802.

       

Working concentrations of [**] were used in this study. The dose of drug
injected was [**] and the allowable total mg study drug per subject was [**] per
single injection. An additional injection was allowed to be administered at [**]
days post [**]. Based upon the decision of the investigator, [**].

       

[**].

       

5.2.1 Study Results


Data from Chien-802 is summarized in the following table                        
                   % Reduction in Lipoma Size

    ** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

9 

--------------------------------------------------------------------------------


Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826


Pt 

Baseline 

 

30 Day 

 

% Reduction

90 Day

 

% Reduction

 

Caliper

CT

Caliper

CT

Caliper

CT

Caliper

CT

Caliper

CT

 

(cm2) 

Scan

(cm2) 

Scan

 

Scan 

(cm2) 

Scan(

 

Scan 

 

 

(cm3) 

 

(cm3) 

 

 

 

cm3) 

 

 

#7 

7.07 

10.11 

3.9 

2.78

45

72.5

3.06

0 

57 

100

#8 

18.7 

N/A 

5.04 

N/A

73

N/A

3.1

6.19 

83 

N/A

#9 

42.5 

11.14 

0 

0.23

100

97.9

0

0.77 

100 

93

#10 

44.48 

18.28 

11.3 

3.3

75

81.9

0

0 

100 

100

NOTE: Due to a software malfunction, the CT scan data for patient #8 was not
available (N/A)

  5.2.2

Adverse Reactions

         

The following adverse events were reported during this study:

          5.2.2.1

[**].

          5.2.2.2

[**].

          5.2.2.3

[**]

         

[**]

          5.2.3

Client Questionnaire [**].


  5.3

Chien-803

       

Based upon the [**] results from Chien-802, a double blind study to evaluate the
efficacy of treatment with PCI versus placebo in reducing the size of
subcutaneous, benign lipomas, was sponsored by Advance Biofactures Corporation.

       

[**] study animals were to be enrolled with each subject having at least two
lipomas. [**]. The trial was suspended [**]. [**].

       

5.3.1 Study Results

     

[**] 

[**] 

 

[**]

 

[**]

 

[**]

 

[**]

[**] 

[**] 

[**] 

[**]

[**]

[**]

[**]

[**]

[**] 

[**]

[**] 

[**] 

[**] 

[**]

[**]

[**]

[**]

[**]

[**] 

[**]

[**] 

[**] 

[**] 

[**]

[**]

[**]

[**]

[**]

[**] 

[**]


[**] 

[**] 

 

[**]

 

[**]

 

[**]

 

[**]

[**] 

[**] 

[**] 

[**]

[**]

[**]

[**]

[**]

[**] 

[**]

[**] 

[**] 

[**] 

[**]

[**]

[**]

[**]

[**]

[**] 

[**]

[**] 

[**] 

[**] 

[**]

[**]

[**]

[**]

[**]

[**] 

[**]

    ** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

10 

--------------------------------------------------------------------------------


Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826


 

[**].

          5.3.2

Adverse Reactions

          5.3.2.1

[**]

          5.3.2.2

[**]

          5.3.3

Client Questionnaire [**].


  5.3

Study Rationale

       

The conclusion from the studies conducted to date using PCI for treatment of
canine lipoma, indicate [**] months post collagenase injection.

       

[**]. Based on these results as well as the safety experience in human clinical
trials and the potential therapeutic benefits of CCH, an additional controlled
study is justified.

        5.4

Investigational Veterinary Product

       

Collagenase Clostridium Histolyticum (CCH) manufactured by Auxilium
Pharmaceuticals, Inc. has been approved by the FDA for use in humans for
Dupuytren’s Contracture. [**].

        5.5

Rationale for Dosage Selection

       

Based upon the [**] results achieved in Chien-802, [**] mg drug will be
administered per square centimeter of the lipoma. Data from the Chien-802 study
supports the continued use of a maximum dose of [**] mg per single injection.


6.0

STUDY DESIGN

      6.1

Study Structure

     

6.1.1 Study Type

    ** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

11 

--------------------------------------------------------------------------------

Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826

        6.1.2

Sample Size Determination

       

Based on the results from the previous study using PCI, the sample size for the
proposed study is conservatively based on the assumption that [**].

       

[**].

        6.1.3

Control Group

       

Since there is no proven effective, non-surgical treatment for lipoma, and
spontaneous remission does not occur, a placebo will be administered to the
control animals. The control group and the test group will be treated and
observed the same throughout the trial.

        6.1.4

Blinding

       

To minimize the risk of biased study outcomes this protocol will be conducted as
a double blind study. The level of blinding will extend to the client, the
investigator, and anyone involved in determining subject eligibility, evaluation
of endpoints, and assessment of compliance to the protocol. All precautions will
be taken to insure that this level of blinding is maintained throughout the
trial until all such opportunities for bias have passed. Unblinding will only be
permitted in the case of a medical emergency or to provide adequate medical
care.

        6.1.5

Randomization

       

To minimize the possibility of bias, the same subject population will be
randomly allocated to study treatment (CCH or Placebo). A randomization table
will be provided by the statistician to the treatment dispenser prior to the
start of the study. On the day of injection, the study animal will receive the
next available treatment sequence listed in the randomization table.

        6.1.6

Study Duration

       

Subject accrual in this study is scheduled to start in [**] of [**]. The
projected study end will be [**].

    ** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

12 

--------------------------------------------------------------------------------

Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826

        7.0

STUDY ANIMAL SELECTION

              7.1

Population Base

             

Thirty-two, client owned dogs with subcutaneous, benign lipomas will be used in
this study. [**]. Subjects must meet all of the inclusion criteria and none of
the exclusion criteria to be eligible for entry into this study.

              7.2

Inclusion Criteria

              7.2.1

[**].

              7.2.2

[**].

              7.2.3

[**].

              7.2.4

[**].

              7.3

Exclusion criteria

              7.3.1

[**].

              7.3.2

[**].

              7.3.3

[**].

              7.3.4

[**].

              7.3.5

[**].

              7.3.6

[**].

              7.3.6.1

[**]

              7.3.6.2

[**]

              7.3.6.3

[**]

              7.3.7

[**].


  8.0

ANIMAL MANAGEMENT PRACTICES

          8.1

Food and Water

         

Food and water will be provided as is customary by owners.

          8.2

Housing

         

Dogs will be kept in their home environment during the study although dogs may
be kept in the clinic for short periods of time for owner convenience.

          8.3

Study Animal Care

         

The study animal will remain at the clinic site for a minimum of [**]
post-injection to be monitored for safety and immediate adverse events. Clients
will be instructed not to put pressure on the injected lipoma, and to contact
the investigator or clinic immediately, if they notice any problems.
Instructions will be provided to the client for completion of a diary for
recording adverse events.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

13 

--------------------------------------------------------------------------------

Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826

        8.4

Comcomitant Medication

       

Dogs may be treated with medication that the dog is taking for control of an
ongoing pre- existing medical condition that is well stabilized. [**]. These and
all other concomitant medications must be recorded on the Case Report Form
(CRF). Additionally, any diagnostic, therapeutic, or surgical procedure
performed during the study period must be recorded including date, indication,
description of procedure performed and any clinical findings.


  9.0

STUDY ASSESSMENTS 9.1 Physical Examination

       

[**]


  9.2

Laboratory Analyses

            9.2.1

Serum Chemistry

            [**]



            9.2.2

Hematology

            [**]



            9.2.3

Urinalysis

            [**]




  9.3

Efficacy Parameters

       

[**] will be used as the primary assessment of efficacy.


  9.3.1

Primary Efficacy Endpoint [**].

          9.3.2

Secondary Efficacy Endpoints:

          9.3.2.1

[**]

          9.3.2.2

[**]

          9.3.2.3

[**]

            9.3.2.4 [**]

    ** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

14 

--------------------------------------------------------------------------------

Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826

        9.4

Safety Parameters

           

Adverse events and local site reactions will be assessed for each follow-up
visit and may group subjects by the treatment dose for local site reactions.

            9.5

Additional Information

            9.5.1

Lipoma Characteristics

            [**]



            9.5.2

Client Questionnaire

            [**]




10.0

SCHEDULE OF STUDY EVENTS


  10.1

Screening

           

[**]

          10.1.1

 Subject Information: [**]

            10.1.2

 Medical History: [**]

            10.1.3  Physical Examination: [**]             10.1.4 Laboratory
Analysis: [**]             10.1.5 Biopsy: [**]             10.1.6 CT Scan: [**].
          10.2 (Day [**])

 Administration study drug

          10.2.1

[**].

            10.2.2

[**]

            10.2.3 [**]             10.2.4 [**]             10.2.5 [**]        
    10.2.6 [**]           10.3 Day

[**]

            10.3.1

[**]

            10.3.2

[**]

            10.3.3

[**]

            10.3.4

[**]

          10.4 Day

[**]

            10.4.1 [**]

    ** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

15 

--------------------------------------------------------------------------------

Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826

        10.4.2

[**]

        10.4.3

[**]

        10.4.4

[**]

        10.4.5

[**]

        10.4.6

[**]


  10.5

Month [**] (Day [**]) or at time of removal from study

          10.5.1

[**]

          10.5.2

[**]

          10.5.3

[**]

          10.5.4

[**]

          10.5.5

[**]

          10.5.6

[**]


  10.6

Early Termination

Study animals may be removed from the study by the investigator or may be
withdrawn from the study by the client at any time and for any reason. It is
understood that an excessive rate of withdrawals can jeopardize the analysis of
the study and therefore unnecessary withdrawals should be avoided. At the time
of discontinuation, all efforts will be made to complete the procedures and
evaluations scheduled for the [**] month follow-up visit.

If a subject withdraws or is removed from the study, the reason for and date of
the discontinuation should be recorded in the CRF Study Termination page.

Any subject that does not reach the [**] day post injection visit may be
replaced.

11.0

TRIAL MEDICATION

        11.1

Investigational Veterinary Product

        11.1.1

Trade Name XIAFLEX®

        11.1.2

Active Ingredient

       

Collagenase Clostridium Histolyticum

        11.1.3

Dosage Form

       

Sterile, lyophilized formulation containing [**], [**], [**], and [**] mg of
Collagenase Clostridium Histolyticum. The drug is reconstituted with a diluent
consisting of [**]% sodium chloride containing [**]% calcium chloride.

    ** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

16 

--------------------------------------------------------------------------------

Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826

        11.1.4

Packaging

       

The drug product is supplied in glass vials as a sterile product. The diluent is
also sterile and will be supplied in glass vials.

        11.1.5

Lot/Batch Number/Expiration Date

       

The lot and/or batch number and expiration and/or retest date will be included
on each shipment and recorded in the drug inventory forms.

        11.1.6

Labeling

       

Labeling on each vial will include the identity of the product, storage
conditions and the federal caution statement cited in 21CFR511.1[b](1).

        11.1.7

Storage Condition

       

The drug will be shipped under refrigerated conditions (2-8ºC) and must also be
stored refrigerated at the site in an area with restricted access. The diluent
for reconstitution may be shipped at 2-30 ºC and stored at 2-8ºC.


  11.2

Control Product [Placebo]

          11.2.1

Active Ingredient None

          11.2.2

Dosage Form

         

Sterile, lyophilized formulation containing [**]. The placebo is reconstituted
with a diluent consisting of [**].

          11.2.3

Packaging

         

The placebo is supplied in glass vials as a sterile product. The diluent is also
sterile and will be supplied in glass vials.

          11.2.4

Lot/Batch Number/Expiration Date

         

The lot and/or batch number and expiration and/or retest date will be included
on each shipment and recorded in the drug inventory forms.

          11.2.5

Labeling

         

Labeling on each vial will include the identity of the product, storage
conditions and the federal caution statement cited in 21CFR511.1[b](1).

    ** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

17 

--------------------------------------------------------------------------------

Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826

        11.2.6 Storage Condition         The placebo will be shipped under
refrigerated conditions (2-8ºC) and must also be stored refrigerated at the site
in an area with restricted access. The diluent for reconstitution may be shipped
at 2-30 ºC and stored at 2-8ºC.


  11.3

Reconstitution

       

The dispenser will follow the procedures for reconstitution of CCH provided by
Advance Biofactures Corporation, and maintain a record of the date(s) and
time(s) of reconstitution and dispensation of the assigned treatment.

       

Once reconstituted with diluent, study drug and placebo (contained in the vial
or syringe) can be kept at room temperature (25ºC) for up to 1 hour or
refrigerated (2-8ºC) for up to 4 hours prior to administration. If refrigerated,
the reconstituted product must remain at room temperature for approximately 15
minutes prior to use.

        11.4

Injection Medication

       

Syringes containing either study drug or placebo will be prepared by the
dispenser and delivered to the investigator. They will appear identical and
provide no indication as to the contents. Labeling of the injection syringe
should be limited to date of preparation, study animal number and name.

       

The dispenser shall keep accurate records of dates of reconstitution in addition
to data required for the determination of drug administered.

        11.5

Drug Dispensation

       

The dispenser and investigator agree neither to dispense the study drug from,
nor store it, at any site(s) other than the one listed on the cover page. The
investigator also agrees that the study drug(s) will be administered only to
study subjects as per this protocol.

        11.6

Drug Accountability

       

Documentation of dates and numbers of product shipped and received will be kept
as well as records of product returned. All containers of study drug, whether
empty or containing used or unused study drug are to be available for inspection
by the Clinical Trial Monitor.


12.0

ADMINISTRATION OF STUDY MEDICATION

      12.1 Treatment Allocation

18 

--------------------------------------------------------------------------------

Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826

        12.1.1

On the day of treatment, the investigator will provide the dispenser with the
study animal number scheduled for treatment and the dimensions of the lipoma to
be treated [**] by completing a Request For Preparation of Drug.

        12.1.2

The study animal will be randomized to the next available treatment sequence,
either CCH or PLACEBO, on the day of treatment provided they have been found to
be eligible for the trial. Randomization will be closely monitored by the
clinical monitor to assure that the randomization sequence has been assigned in
the correct order.


  12.2

Dose

       

The pharmacist will calculate the dose to be administered as [**] mg per cm2.
Calculations, reconstitution and dispensation will be recorded on the Drug
Dispensation Form.

       

The dose will be administered in a single injection.

       

NOTE: Study medication may not be administered less than [**] hours after [**]

        12.3

Route of Administration and Frequency

       

The test article will be administered once directly into the lipoma.

       

12.4 Injection Technique

       

The specific technique for injection of study drug into the lipoma will be left
to the discretion of the investigator. [**].

       

[**].


13.0

SAFETY EVALUATION/ADVERSE EVENTS

      13.1

Definition

     

An adverse event (AE) is any unfavorable and unintended observation which occurs
after the use of the investigational veterinary product whether or not
considered to be product related.

    ** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

19 

--------------------------------------------------------------------------------

Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826

        13.2 Reporting Adverse Events           All adverse events must be
recorded in the subject animal’s medical records and on the Case Report Form.
All serious adverse events (SAEs), i.e. those events that are life- threatening
or requiring veterinary intervention, must be reported to the sponsor
immediately or within 24 hours of observing.


  13.3

Monitoring Adverse Events:

         

Adverse events will be assessed and followed for [**] months post injection with
the exception of related events which must be followed until resolution.

          13.3.1

The onset and end dates, severity, affect on study drug administration (e.g.,
discontinuation), relationship to study drug, and administration of any other
drug(s) to treat this event will be recorded for each adverse event.

          13.3.1

Any actions taken and follow-up results must be recorded on the appropriate page
of the Case Report Form.

          13.3.2

For all adverse events which require the study animal to be discontinued from
the study, relevant clinical assessments must be recorded.

          13.4

Death of a Subject

         

Should any dog die during the course of this study, a necropsy will be conducted
(pending consent by the owner) by a veterinary pathologist if possible. If
unavailable, the necropsy may be conducted by the Investigator or other
veterinarian. Tissue samples for histopathology are to be collected as warranted
by the circumstances surrounding the death. Findings and conclusions will be
filed with the subject source data. Disposition of the subject remains will be
left to the Owner’s discretion.


14.0

STATISTICAL ANALYSIS

        14.1

Analysis Population

        14.1.1

The intent-to-treat (ITT) population will consist of all randomized subjects
that receive at least one dose of study article.

        14.1.2

The per-protocol (PP) population will consist of all subjects who are eligible
for the study, receive the protocol-mandated study treatment and complete study
procedures, including visits from screening to the [**] month visit without
major protocol violations or violations that can affect measurement of the
primary endpoint. This includes the [**] month CT Scan.

    ** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

20


--------------------------------------------------------------------------------



Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826

        14.1.3

The safety population (SP) will consist of all randomized subjects that receive
at least one dose of investigational veterinary product.


  14.2

Efficacy Analysis

         

Statistical significance will be evaluated at a two-sided alpha = 0.05 level for
all tests.

          14.2.1

The primary efficacy parameter is [**]. The primary statistical analysis will
use the [**].

          14.2.2

Secondary efficacy parameters will include the measurements below.


  14.2.2.1

Responders at [**] days and [**] months. [**] Test will be used for the
responder analysis.

          14.2.2.2

[**]

          14.2.2.2

[**]

          14.2.2.4

[**]

          14.2.3

[**]


  14.3

Safety Analysis

       

Tables of adverse events and local site reactions will be constructed by
treatment.

        14.4

Visit Windows

       

All scheduled visits are to be included in the statistical analysis. Visits
after Day [**] will be assigned to the nearest scheduled time point for the
statistical analysis. If a visit is equidistant from two time points then it
will be assigned to the later of the two time points. Only one visit can be
assigned to a time point. If two visits are candidates for a time point than the
nearer of the two will be assigned and the other may be assigned to the later
time point.


  14.5

Missing Data

          14.5.1

Primary Efficacy Assessment

         

For the primary efficacy endpoint, if the [**] month follow-up visit observation
is missing then the [**] day visit observation will be carried forward to the
[**] month visit. If a [**] day follow-up visit observation is not available to
carry forward, then that subject will be dropped from the analysis.

          14.5.2

Secondary Efficacy Variables

         

For the secondary variables, analysis at a visit will use only data collected at
that visit. Observations will not be carried forward from an earlier visit to
replace missing values at a later visit.

    ** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

21



--------------------------------------------------------------------------------



Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826

    15.0

REGULATORY AND ADMINISTRATIVE ASPECTS


  15.1 Regulatory         The investigator will ensure that this trial will be
conducted in the spirit of Good Clinical Practice, VICH GL9, May 09, 2001,
Center for Veterinary Medicine Guidance #85. The investigator and dispenser must
sign the signature page prior to subject treatment or dispensation of drug.    
    15.2 Informed Consent         It is the responsibility of the investigator
to obtain written informed consent from each client prior to performing any
study-related procedure. The client must sign a statement which indicates that
they have given their consent for the study animal to participate in the trial.
        15.3 Departures from Protocol/Amendments         When circumstances
arise, whereby a departure from this protocol should be considered, the
investigator or other veterinarian in attendance, or the study coordinator must
contact the study monitor by telephone as soon as possible prior to
implementation. Any departure from the agreed protocol will pertain only to the
individual study animal involved. The Case Report Form will describe the
circumstances and identify the pertinent protocol procedure.         In the
event that a protocol change is proposed for all study animals, then a prior
discussion between the investigator and Advance Biofactures Corporation should
be made prior to the protocol amendment.         15.4 Handling of Records      
  The investigator must maintain adequate and accurate records on the forms
provided for this study to enable the conduct of the study to be fully
documented and the study data to be subsequently verified. Raw data will be
recorded at the time of observation. A copy of records (labs, pathology, imaging
reports) provided to the investigator must be reviewed and signed by the
investigator.         All study data must be kept on file by the Investigator or
at a site approved by ABC. No study document should be destroyed without prior
written agreement between ABC and the Investigator. Clinical samples will be
disposed of as per normal laboratory procedures.

22 

--------------------------------------------------------------------------------

Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826

        15.5

Monitoring of the Study

       

It is understood that the Advance Biofactures Corporation monitor or
representative will contact and visit the investigator/site regularly. It will
be the monitor’s responsibility to inspect the documentation at regular
intervals throughout the study, to verify the completeness, consistency and
accuracy of the data being entered on them, and to verify adherence to the
protocol. The monitor should have access to laboratory test reports and other
subject records needed to verify the entries on the Case Report Form. The
investigator and study coordinator agree to cooperate with the monitor to ensure
that any problems detected in the course of these monitoring visits are
resolved.

23 

--------------------------------------------------------------------------------

Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-804

                                                                               
                                                                               
                                                     DRAFT 110826

    16.0

SIGNATURE PAGE

    I have thoroughly read and reviewed the study protocol. Having read and
understood the requirements and conditions of the study protocol, I agree to
adhere to the protocol and perform the clinical study according to the spirit of
Good Clinical Practice, VICH GL9, May 09, 2001, Center for Veterinary Medicine
Guidance #85.     I agree to use the study material, including medication and
diluent, only as specified in the protocol.     I understand that changes to the
protocol must be made in the form of an amendment which has prior written
approval from the Sponsor. I understand that any violation of the protocol may
lead to early termination of the Study.     I agree to follow the study time
schedule as outlined in the protocol.     I agree to report to the Sponsor,
within one working day, any clinical adverse event that is serious, whether
considered treatment-related or not.


Investigator     /     [**] Date             Dispenser     /     [**]   Date  

    ** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

24 

 

--------------------------------------------------------------------------------


Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-[**]

DRAFT 110826

CLIENT QUESTIONNAIRE

Subject #     Study Animal Name               Study Visit     Date             
Location of Lipoma          

To Be Completed by the Client: Please provide the requested information
regarding the lipoma to be treated. Enter the number of the best response. Feel
free to write comments at the end

[   ] Initial Screening Visit:

1. What is the [**] the lipoma? 1 = [**]
2 = [**]
3 = [**]
4 = Other, please cite reason 2. How [**]does the lipoma to be treated [**]? 1 =
[**]
2 = [**]
3 = [**]
4 = [**]

3. If the location of the lipoma is on one side, [**]?

(Record N/A if this is not applicable to your dog)

1 = [**]
2 = [**]
3 = [**]
4 = [**]

[   ] All Follow-Up Visits:

1. Is your dog experiencing any [**]? 1 = [**]
2 = [**]
3 = [**]
4 = [**] 2. How [**]does the lipoma to be treated [**]? 1 = [**]
2 = [**]
3 = [**]
4 = [**]

 

**

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.


--------------------------------------------------------------------------------


Double Blind Study to Evaluate the Efficacy of Collagenase Clostridium
Histolyticum for the Treatment of Canine Lipoma Chien-[**]

DRAFT 110826

3. If the location of the lipoma is on one side, [**]?

(Record N/A if this is not applicable to your dog)

1 = [**]
2 = [**]
3 = [**]
4 = [**] 4. Considering your reason for treatment, how [**]? 1 = [**]
2 = [**]
3 = [**] 5. Would you participate in this trial again? 1 = Yes
2 = No
3 = Undecided
Explain Below in Comments

 


Comment:                            

Client Signature__________________________________ / Date_______________

**

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

   

--------------------------------------------------------------------------------


PROTOCOL CHIEN-[**]
REQUEST FOR PREPARATION OF DRUG
  


  DATE:_________________     SUBJECT#_____________ SUBJECT
NAME:_____________________________    

Dose: ([**] lipoma)

Lipoma Location:________________________

Lipoma [**] ([**] measurement):       ___________________[**]

Total Drug to be Injected (area x dose ):           ___________________ mg

Volume to be Injected (total drug/0.58mg):       ___________________ mL

 

PI Signature:__________________________________       Date:__ __ / __ __ __ / __
__

**

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

Page 1 of 1

--------------------------------------------------------------------------------



DRUG DISPENSATION RECORD   PROTOCOL Chien-[**]    

Investigator: [**]

Site: [**]

Drug: XIAFLEX®

Indication: Lipoma

 

 

Patient Name:

Patient Study Number


LIPOMA RANDOMIZED TO:_______________________ SEQUENCE # ____

RECONSTITUTION: Add [**] mL Reconstitution Diluent to the Vial of XIAFLEX® =
0.58 mg/mL

  Time removed from refrigeration _________ hrs

Date XIAFLEX®
Lot # Diluent
Lot # Volume
Diluent
Added Date / Time of Reconstitution Prepared By:            

 



DOSE: [**] lipoma


Syringe #1 filled with: ____________________________________

 
(CCH or PLACEBO)
 

 Lipoma [**]

Total Volume to Be Injected Actual Dispensed By / Date   Medication (Total
Medication /0.58) Volume Filled     to Be   in     Injected   Syringe #1    
(area x 0.02)      

                           cm2

mg

mL

   

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

 

--------------------------------------------------------------------------------

Schedule 3.1(b)(2) Human Lipoma Protocol


Confidential treatment requested under 17 C.F.R. §§ 200.80(b)(4) and 240.24b -2.
The confidential portions of this exhibit have been omitted and are marked
accordingly. The confidential portions have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 

 

A DOSE ESCALATION STUDY USING COLLAGENASE
CLOSTRIDIUM HISTOLYTICUM IN THE TREATMENT
OF LIPOMA

Lipoma [**]


 

 

 

BB IND 8486


 

Investigator/Sponsor:        [**]


[**]


The information contained in this document is provided to you in confidence for
review by you, your staff, an applicable Ethics Committee/Institutional Review
and regulatory authorities. It is understood that the information will not be
disclosed to others without prior written approval from Advance Biofactures
Corporation except to the extent necessary to obtain informed consent from those
persons to whom the medication may be administered.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
 Lipoma [**]

110718

   TABLE OF CONTENTS    SYNOPSIS 5 1. INTRODUCTION 7 2. USE OF PURIFIED
COLLAGENASE FOR INJECTION 8   2.1 Pre-Clinical Studies 8   2.2 Clinical Studies
9   2.3 Treatment of Lipoma 9     2.3.1 Study Design 9     2.3.2 Study Results
10     2.3.3 Adverse Reactions 10 3. USE OF COLLAGENASE CLOSTRIDIUM HISTOLYTICUM
10 4. REFERENCES 12 5. RATIONALE 12   5.1 Study Rationale 12   5.2 Rationale for
Dosage 12   5.3 Injection technique 13 6. OBJECTIVE 13 7. STUDY DESIGN 13   7.1
Study Center 13   7.2 Sample Size 13   7.3 Efficacy Parameters 13     7.3.1
Primary Efficacy Outcome 13     7.3.2 Secondary Efficacy Outcome 13   7.4
Additional Information 14   7.5 Safety Parameters 14   7.6 Investigational Plan
14   7.7 Subject Care 15   7.8 Follow-Up 15   7.9 Assessments 15   7.10 Handling
Samples 17   7.11 Safety Reports 17

2

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

8.0 STUDY POPULATION 17   8.1 Inclusion Criteria 17   8.2 Exclusion Criteria 18
9.0 TRIAL MEDICATIONS 19   9.1 Study Drug (XIAFLEX®)  19   9.2 Reconstitution
Diluent 19   9.3 Injection Medications 19   9.4 Drug Storage 19   9.5 Drug
Accountability 19   9.6 Administration of Study Medication 19     9.6.1
Reconstitution  19     9.6.2 Route of Administration 20   9.7 Concomitant
Treatment 20 10.0 STUDY METHODOLOGY 21   10.1 Measurements and Evaluation 21  
10.2 Schedule of Testing / Follow-Up Visits 21   10.3 Early Termination 24  11.0
SAFETY EVALUATION / ADVERSE EVENTS 24   11.1 Adverse Events 24   11.2 Recording
Adverse Events 24   11.3 Monitoring Adverse Events 25   11.4 Known Potential
Toxicity of Study Drug(s) 25   11.5 Serious Adverse Events 25  12.0 STATISTICAL
ANALYSIS 26   12.1 Safety Analysis 26   12.2 Efficacy Analysis 27  13.0 ETHICAL,
REGULATORY AND ADMINISTRATIVE ASPECTS 27   13.1 Declaration of Helsinki 27  
13.2 Regulatory 27   13.3 Informed Consent 27   13.4 Institutional Review Board
28

3

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

  13.5 Disclosure of Data 28   13.6 Confidentiality of Documents / Subject
Records 28 14.0 STUDY DOCUMENTATION 28   14.1  Investigator’s Statement 28  
14.2  Investigator’s Record Requirements 29   14.3  Departures from Protocol 29
  14.4  Study Documentation 29   14.5  ABC or Health Authority Queries 31   14.6
 Inspections 31   14.7  Monitoring of the Study  32




15.0 APPENDICES   Attachment 1: Investigator Statement   Attachment 2: Subject
Questionnaire

4

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

SYNOPSIS   Title A Dose Escalation Study Using Collagenase Clostridium
Histolyticum in the Treatment of Lipoma Investigator / Sponsor [**] Clinical
Site   Project Phase Clinical Phase II Indication Lipoma Objectives To evaluate
the safety and efficacy of Collagenase Clostridium Histolyticum for the
nonsurgical treatment of lipoma. Study Design Lipoma [**] is a single injection,
open label, Phase II, dose escalation  study to be conducted at a single study
center Planned Total Sample Size Fourteen (14) subjects Formulations Drug: FDA
approved Collagenase Clostridium Histolyticum (XIAFLEX®, manufactured by
Auxilium Pharmaceuticals, Inc.) Test Drug Dosage Dose #1   [**] Clostridium
Collagenase Histolyticum ([**] dose for marketed indication)     Dose #2   [**]
Clostridium Collagenase Histolyticum ([**] dose for marketed indication)    
Dose #3   [**] Clostridium Collagenase Histolyticum ([**] dose for marketed
indication) administered per single injection     Dose #4   [**] Clostridium
Collagenase Histolyticum ([**] dose for marketed indication) administered per
single injection Route of Administration Injections are administered directly
into the lipoma and Volume Volume administered:        [**] for lipomas ranging
from [**]        [**] for lipomas ranging from [**] Schedule of Administration
[**] subjects will be treated with Dose #1 and [**] subjects will be treated
with Dose #2. Upon satisfactory completion of the safety review at [**] month
post injection using Dose #2, [**] additional subjects will be treated with Dose
#3. Upon satisfactory completion of the safety review, at [**] month post
injection using Dose #3, [**] additional subjects will be treated with Dose #4.
Subject Follow-Up Follow-up visits:   Days: [**] post injection   Months: [**]
post injection Study Duration Subjects will be followed for [**] months post
injection

5

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

Efficacy Parameters Primary EfficacyVariable   Reduction in [**] of the lipoma  
Secondary Variables   Reduction in [**] of the lipoma   Greatest dimension of
the lipoma (length) as measured by caliper Additional Information Lipoma [**]  
Lipoma [**]   Subject Questionnaire Safety Parameters Adverse Event Assessment  
Vital Signs   Laboratory evaluations   Immunogenicity Testing

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

 

 

 

6

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

1. INTRODUCTION


Lipomas are common mesenchymal, benign, fatty tumors of varying sizes that occur
in the general adult population and are rare in children and infants. They
usually manifest as painful or annoying lumps that are palpable and often
visible in the subcutaneous tissues. They are uncommon on the hands and feet,
but widely distributed elsewhere. The incidence of these masses in the deep
tissues is unknown as they are usually asymptomatic or the symptoms never lead
to investigation and/or diagnosis. Subcutaneous lipomas are extremely variable
in size and shape ranging from barely palpable to very large sizes of 15 cm or
more in diameter. The incidence of subcutaneous lipomas in the general
population is unknown; however, they are very common. Solitary lipomas are seen
predominately in women, while multiple lipomas occur more frequently in men.(1)

The fat within a lipoma is microscopically indistinguishable from normal fat.
The fibrous encapsulation represents the only abnormality. Benign lipomas
contain normal fat that is encapsulated within a fibrous “shell” thus often
compressing the fat and causing it to feel more firm than the surrounding fat. A
lipoma is best described to the lay public as a clear water balloon floating
under water in a swimming pool. The water inside the balloon is the same as to
the surrounding water. The only reason that it feels different is the capsule.

Many subcutaneous lipomas are asymptomatic and are removed for non-medical
reasons. However, a significant number of them cause the subject pain or
discomfort and they interfere with normal activity. In rare cases multiple large
lipomas cause a significant and/or disabling symptom complex (Madelung’s
disease). It is not clear whether a lipoma may ever become malignant
(liposarcoma) as malignant transformation of lipoma to liposarcoma has not been
documented. Liposarcomas arise by malignant transformation of adipocytes, not
necessarily adipocytes from within a lipoma. (2)

Spontaneous remission of lipomas has not been reported. A lipoma, once it
presents itself, remains there for the lifetime of a person who carries it and
may stay small or become larger.(3)

At present, lipomas are usually treated in one of the following ways: 1) wide
excision with large incision, 2) limited incision with limited dissection or 3)
liposuction. If a large excision is performed there is the problem of having a
very large scar and the accompanying issues of healing such a scar. In addition,
removing a large mass from the subcutaneous tissues will leave behind a
potential space which could fill with blood resulting in hematoma, followed by
consolidation of the hematoma and the remnants of a mass of scar tissue. This is
often painful and may be more problematic than the original lipoma.

7

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

Liposuction of a lipoma allows a smaller incision, therefore resulting in a
smaller scar which carries a smaller risk of infection. However, the potential
for hematoma formation followed by scar mass residual, remains an issue of
concern.

To avoid the complications discussed above, a non-invasive method of treatment,
[**], would be desirable.

Collagenase Clostridium Histolyticum (CCH) is a collagen specific enzyme that is
being marketed in the United States for the treatment of adult Dupuytren’s
Contracture patients with a palpable cord. It is manufactured from Clostridium
histolyticum by Auxilium Pharmaceuticals, Inc and marketed as XIAFLEX®. The drug
substance, Purified Collagenase for Injection (PCI), is manufactured from
Clostridium histolyticum by Advance Biofactures Corporation. PCI has been shown
in [**].

The primary aim of this study is to perform a step-wise approach in dosing to
evaluate the safety and efficacy of CCH as a non-operative treatment for lipoma.

2.0

USE OF PURIFIED COLLAGENASE FOR INJECTION

    2.1

Pre-Clinical Studies

   

PCI has been used in pre-clinical safety/efficacy studies for Dupuytren’s
disease, [**]. Toxicity studies performed [**] indicate that the dosage form has
a wide margin of safety systemically as well as in local tissues.

   

PCI did not induce [**] was not induced. [**] administration of [**].

    2.2

Clinical Studies

   

PCI has been used in clinical trials for the following clinical indications:
Peyronies’ disease, Dupuytren’s contracture, [**]. This drug product has been
used in the treatment of [**] and has a good safety profile.

   

During pharmacokinetic studies conducted during the treatment of Dupuytren’s
contracture, no collagenase was detected in the plasma of subjects receiving
therapeutic doses.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

8

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

While antibodies develop in nearly all subjects injected with PCI, it does not
appear to affect the safety profile. No correlation has been observed between
AEs and antibody titer.

Adverse events related to the study drug PCI have been reported as mild to
moderate in severity and consist mainly of injection site tenderness, edema, and
ecchymosis. These events resolve spontaneously without medical intervention.
[**].

There is no known drug abuse potential, no known drug-drug interactions nor
manifestations of overdose.

2.3

Purified Collagenase For Injection in the Treatment of Lipoma

    2.3.1

Study Design [**]

   

This open-label study sponsored by Advance Biofactures Corporation, was designed
to evaluate the safety and efficacy of PCI as a non-operative treatment for
Lipoma. [**] subjects were enrolled in the study with one discontinuation after
the 3 days post injection visit due to travel distance.

   

Concentration of PCI administered in this study was [**]. Injection volume was
based on the largest dimension of lipoma in cm [**]. The volume injected ranged
from [**]. [**] injection of PCI was administered. Dimensions of the lipoma were
taken at baseline, [**] post injection.

        2.3.2

Study Results

      

At the [**] post injection follow-up visit, a significant diminution in the size
of the [**] completing the study was noted. [**] subjects responded [**] on the
subject questionnaire although greater than [**] the subjects met the success
criterion [**].

       2.3.3

Adverse Reactions

      

Adverse events were limited to local reactions at the treatment site (swelling,
bruising, tenderness and erythema). None had an intensity more severe than
“mild” on a mild-moderate-severe scale, and [**] (one lost to follow-up)
resolved without medical intervention within two weeks.

       [**]

experienced swelling

  [**]

experienced bruising

  [**]

experienced tenderness

  [**]

experienced erythema

9

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

3.0

CLINICAL STUDIES WITH COLLAGENASE CLOSTRIDIUM HISTOLYTICUM

   

This drug substance (CCH) is manufactured by Auxilium Pharmaceuticals, Inc.

    3.1

Dupuytren’s Contracture

   

CCH® has been approved by the FDA for use in Dupuytren’s Contracture.

Common Adverse Events reported during clinical trials included:

 * Peripheral edema (77.0%), Contusion (51%), Injection Site Pain (40.0%),
   Extremity Pain (37.4%), Injection Site Hemorrhage (34.5%), Tenderness
   (29.3%), Injection Site Swelling (24.7%), Ecchymosis (18.1%), Skin Laceration
   (12.7%), Pruritis (12.7%), Lymphadenopathy (11.0%), Blood Blister (9.0%),
   Axillary Pain (6.7%), Hematoma (5.5%), Arthralgia (5.3%), Injection Site
   Pruritis (5.3%).

Common adverse events were mostly confined to the treated extremity, non-
serious/mild or moderate intensity, and resolved before the next injection
without intervention. The median duration of all AEs was 10 days.

Serious Adverse Events included:


 * Tendon rupture (0.3%), Ligament injury (0.04%), Tendonitis (0.04%), Finger
   Deformity / Boutonniere Deformity (0.04%), Deep Vein Thrombosis (0.04%),
   Proliferation of Dupuytren’s Disease* (0.04%), Sensory Disturbance of hand*
   (0.04%), Complex regional Pain Syndrome (0.04%).

Note: *These SAE’s occurred in the same subject


No consistent pattern was demonstrated between AE rates and antibody titers.
There were no events or signals indicative of systemic anaphylaxis in the
clinical program.

  3.2

Peyronie’s Disease

     

Results from a Phase 2b study show that treatment with CCH significantly reduced
penile curvature in men with Peyronie’s disease. The studies also demonstrated
that CCH was well tolerated with no serious adverse events related to study
drug. The majority of AEs are transient, non-serious, mild to moderate in
intensity resolving without sequelae. No clinically meanful effects on
laboratory or vital sign parameters were noted. No systemic immunologic events
were reported.

10

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

4.0

REFERENCES

    1.

Moraru RA. Lipomas. eMedicine Journal, Volume 2, Number 6, June 2001.

    2.

Moraru RA. Lipomas. eMedicine Journal, Volume 2, Number 6, June 2001.

    3.

Ackerman B,, Kerl H., Sanchez J. et al. A Clinical Atlas of 101 Common Skin
Diseases with Histophathologic Correlation. January 2000

    4.

An Exloratory Study on the Effect of Injected Nucleolysin(R) on the Subcutaneous
Fat Pads of Female Zucker Rats. Study No.95-2384. Pharmaco LSR (for Advanced
Biofactures Corporation) 1995.

    5.

Briefing document for Collagenase Clostridium Histolyticum (AA4500) in the
Treatment of Advanced Dupuytren’s Disease. Presented to Arthritis Advisory
Committee Meeting, September 16, 2009.

    6.

BB IND 8486

 

 

11

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718


5.0

RATIONALE

5.1

Study Rationale [**].

This study will be an open label, [**] injection, dose escalation study.

5.2

Rationale for Dosage Selection and Study Design

5.2.1

The safety and efficacy of CCH will be evaluated by using a step-wise approach
for administration of study drug. The dose of CCH administered for the marketed
indication of Dupuytren’s contracture is 0.58 mg into a Dupuytren’s cord, and
for Peyronie’s disease, 0.58 mg per injection of a plaque. The proposed dose of
CCH to be administered into a lipoma will be [**], provided the safety
evaluations are acceptable.

5.2.2

Volumes injected into a lipoma in the previous human study ranged from [**] to
[**] based upon the length of the lipoma. In this clinical trial, the dose of
study drug will be injected into the lipoma in [**] for lipomas ranging in size
from [**] lipomas ranging in size from [**].

5.2.3

Based upon our previous experience evaluating the use of PCI in humans and
pre-clinical trials, the efficacy evaluation will be performed at [**] months
post injection.

5.2.4

Measurement of efficacy will be based upon the [**] of the lipoma as measured by
caliper due to investigator familiarity with caliper measurements and clinical
practice.

 

5.2.4

[**] of the lipoma is taken as the [**] times the [**]. This measurement will be
an acceptable, approximate value for all lipomas including oval and circular
shaped lipomas.

       5.2.5

An [**] will be performed prior to injection to confirm the diagnosis of benign
lipoma, and again at study end to provide an objective assessment of [**] as
compared to pre-injection.

5.3

Injection Technique

Lipomas are to be treated by injecting study drug through a [**] into the [**]
of the lipoma and then [**] within the lipoma will be performed in a manner that
will not cause damage to any peripheral areas.

    6.

OBJECTIVE

The objective of this study is to assess the efficacy and safety of CCH in
reducing the area of a subcutaneous, benign lipoma, in a step-wise approach
using [**] of the marketed dose.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

12


--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

7.

STUDY DESIGN

      7.1

Study Center

     

This Phase II clinical trial protocol (Lipoma [**]) will be carried out at [**]
clinical site and will be reviewed by an approved Institutional Review Board.

      7.2

Sample Size

     

Fourteen subjects will be enrolled in the study: [**] initial subjects will
receive [**] injection of study drug equivalent to [**] of the dose for the
marketed indication followed by [**] subjects, [**] receiving one injection of
study drug equivalent to [**] receiving [**], and [**] receiving [**] of the
marketed dose.

      7.3

Efficacy Parameters

      7.3.1

Primary Efficacy Outcome (Endpoint)

      7.3.1.1

Visible [**] of Lipoma

     

The [**] of the target lipoma will be measured at all visits using a caliper as
described in Section 5.2.4. Determination of efficacy will be performed at [**]
months post injection.

      7.3.2

Secondary Efficacy Outcomes:

      7.3.2.1

Greatest [**] lipoma [**]

      7.3.2.2

Relative change in lipoma [**]:

     

The [**] from baseline for lipoma [**] month [**] months

      7.3.2.3

Relative change in [**] of lipoma as determined by [**]

      7.4

Additional Information

      7.4.1

Lipoma Characteristics

     

The investigator will record the [**] of the lipoma using a [**], and perform an
evaluation of lipoma [**] and relation to surrounding skin at each follow-up
visit.

      7.4.2

Subject Questionnaire

     

A questionnaire will be completed by each subject prior to injection and at each
follow-up visit to gather information regarding patient assessment of treatment
in relation to reason for lipoma [**].

      7.5

Safety Parameters

      7.5.1

Adverse Event Assessment

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

13

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

   7.5.2 Vital Signs           7.5.3 Laboratory Analysis           7.5.4 [**]
antibody and neutralizing antibody testing. Antibody levels will be measured
through the completion of this study ([**] Post-injection)       

        7.6

Investigational Plan

       7.6.1

Subjects must present with at least one lipoma meeting inclusion criteria.

       7.6.2

Two subjects will receive a [**] injection of [**] study drug. [**] additional
subjects will receive a [**] injection [**] study drug. A safety report will be
generated after the [**] Month Post Injection follow-up visit for these [**]
patients. The report will include both local site reactions, laboratory results,
and systemic adverse events.

       7.6.3

Upon a satisfactory safety report, the investigator will administer a [**]
injection of dose #3 [**] to [**] additional subjects. A safety report will be
generated after the [**] Month Post Injection follow-up visit for these [**]
subjects as well as updated information for the first [**] subjects. The report
will include both local site reactions, laboratory results, and systemic adverse
events.

       7.6.4

Upon a satisfactory safety report, the investigator will administer a [**]
injection of dose #4 [**] to [**] additional subjects. A safety report will be
generated after the [**] Month Post Injection follow-up visit for these [**]
subjects as well as updated information for the first [**] subjects. The report
will include both local site reactions, laboratory results, and systemic adverse
events.

       7.6.5

No [**] of the lipoma will be performed either before or after administration of
study drug.

        7.7

Subject Care

      

The subject will remain at the clinic site for a minimum [**] post-injection to
be monitored for safety and immediate adverse events. In addition to evaluating
the injection site, the investigator will assess the subject following study
drug administration for findings consistent with a [**]. If a [**] is suspected,
this event should be recorded as an adverse event.

      

The Investigator will be prepared to address [**] should it occur. [**]. The
investigator/nursing staff is familiar with their use, and treatment procedure.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

14

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

 

Subjects may be discharged after a minimum of [**] provided that the subject
does not exhibit any signs of [**] nor any clinically significant systemic or
local adverse reactions, and vital signs are stable.

Subjects will be instructed not to put pressure on the injected lipoma, and to
contact the investigator immediately, by 24 hour emergency answering service, if
they notice any problems.

7.8

Follow-Up

    

The schedule for follow-up visits post injection is [**] days, [**] months post
injection.

     7.9

Assessments

     7.9.1

Informed Consent

    

Each subject must voluntarily sign the informed consent before any study
procedures may be performed.

     7.9.2

The initial visit will include a review of the disease history (duration of the
disease; previous treatments, number of lipomas), and evaluation of the lipoma
to be treated [**].

     7.9.3

Screening procedures prior to injection will include:

     7.9.3.1

A physical exam by body system, measurement of height and body weight, ECG

     7.9.3.2

[**] of the lipoma [**] diagnose the lipoma as benign

     7.9.3.3

An [**] to confirm the benign diagnosis and as a baseline measurement of lipoma
[**]

     7.9.3.4

Laboratory testing including: routine hematology and chemistry including liver
function testing and urinalysis; serum PT/PTT levels

     7.9.3.5

Immunogeniciy testing (anti-drug (anti-AUX-1 and anti-AUX-II) antibodies and
neutralizing antibodies)

     7.9.4.

On the Day of Injection the following procedures will be performed:

     7.9.4.1

Urine HCG test to determine pregnancy on women of child bearing age

     7.9.4.2

Measurement of vital signs

     7.9.4.3

A questionnaire will be completed by each subject

     7.9.4.3

Administration of [**] injection of study drug

     7.9.4.4

Active examination by the investigator for injection site adverse events

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

15

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718


  7.9.5

At each post-treatment visit (Day [**], and Months [**]) the following
procedures will be performed:

       7.9.5.1

Measurement of vital signs

       7.9.5.2

A questionnaire will be completed by each subject

       7.9.5.3

Approximately [**] blood will be collected for routine hematology and chemistry,
including liver function testing and urinalysis, immunogenicity testing and
serum PT/PTT levels

       7.9.5.4

Evaluation of the treated lipoma including caliper measurements and lipoma [**]

       7.9.5.5

Active examination by the investigator for injection site adverse events
including [**]and other signs of local tolerability

          7.9.6 At the end of the study a repeat [**] and a physical exam by
body system, measurement of height and body weight, and ECG will be taken

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

 

 

16

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

  7.10

Handling of Samples

     

Certified laboratories will be used for all testing not performed on site.
Specimens will be processed and results provided to the study investigator. The
investigator or qualified designee will evaluate each laboratory value and
determine whether or not any values exceeding laboratory norms are clinically
significant.

     

Serum samples to be used for analyzing [**] antibody levels and neutralizing
potential of antibodies to [**] will be split into three vials, frozen, and
stored at the site until forwarded to AUXILIUM Pharmaceuticals, Inc., or their
designee for testing.

      7.11

Safety Reports

     

Safety reports will be generated and reviewed by the clinical investigator when
the four subjects receiving a dose have completed the [**] Month post injection
follow-up visit, including all testing required, and prior to the administration
of the next dose escalation. Reports will include a review of all laboratory
data for clinical significance. If a laboratory value exceeds laboratory norms,
the investigator must determine whether or not it is a clinically significant
change from baseline (adverse event) and its relation to study drug.

     

The review will also address any systemic or local reactions in relation to
expected severity and duration.

     

8.0

STUDY POPULATION

    

Subjects must meet all of the inclusion and none of the exclusion criteria
specified below for entry into this study.

     8.1

Inclusion Criteria

     8.1.1

Subjects must be 18-65 years of age, of either sex or any race.

     8.1.2

Subjects must have a clinical history for the lipoma to be treated of [**], with
no treatment of the lipoma [**].

     8.1.3

Lipoma must be diagnosed as benign.

     8.1.4

Lipomas must have an area [**] with easily definable edges and a single mass.

     8.1.5

Subjects must be willing to participate in and complete the study, and comply
with its procedures by voluntarily signing an IRB approved written consent form.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

17

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

8.1.6

Subjects must understand and be able to adhere to the visit schedule, follow
study procedures and instructions, and agree to report concomitant medications
and adverse events accurately and consistently.

   8.1.7

Women of childbearing potential must use an acceptable method of birth control
or be surgically sterilized (e.g., hysterectomy or tubal ligation).

   

8.2

Exclusion Criteria

       8.2.1

[**]

          8.2.2 [**]           8.2.3 [**]           8.2.4 [**]           8.2.5
[**]           8.2.6 [**]           8.2.7 [**]           8.2.8 [**]          
8.2.9 [**]           8.2.10 [**]           8.2.11 Subjects having the following
laboratory abnormalities:              [**]

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

18

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718


9.

TRIAL MEDICATION

        9.1

Study Drug: XIAFLEX®

       

This is a purified collagenase derived from Clostridium histolyticum. It is
supplied as a sterile, lyophilized powder in a single-use glass vial. Each vial
contains 0.9 mg protein.

        9.2

Reconstitution Diluent

       

Supplied by Auxilium Pharmaceuticals, Inc. Sterile diluent consists of [**]
sodium chloride containing [**] calcium chloride. Study drug is to be
reconstituted only with the supplied diluent.

        9.3

Injection Medications

       

Syringes will be prepared by the investigational pharmacist and delivered to the
investigator. The investigational pharmacist shall keep accurate records of
dates of reconstitution in addition to data required for the determination of
drug administered.

        9.4

Drug Storage

       

CCH must be kept refrigerated (2-8ºC) in an area with restricted access. [**].
If refrigerated, the reconstituted product must remain at room temperature for
approximately [**] prior to use.

       

The investigator agrees neither to dispense the study drug from, nor store it,
at any site(s) other than those listed on the Form FDA 1572. The investigator
agrees that study drug(s) will be administered by the investigator or
sub-investigator(s) named on the Form 1572. The investigator also agrees that
the study drug(s) will be administered for this protocol only and to study
subjects who have provided written informed consent.

        9.5

Drug Accountability

          A Drug Dispensing Form/Inventory must be kept current by the
investigative pharmacist. All containers of study drug, whether empty or
containing used or unused study drug are to be available for inspection by the
Clinical Trial Monitor.

      9.6

Administration of Study Medication 9.6.1 Reconstitution

The pharmacist will follow the procedures for reconstitution of CCH provided by
the manufacturer and dilution instructions as provided in a separate procedure.
The pharmacist will maintain a record of the date(s) and time(s) of
reconstitution and dispensation of the study drug.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

19

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

NOTE: The syringe contents must be administered within [**] hours of
reconstitution of CCH.

   9.6.2 Route of Administration             Injections will be administered
[**].

        9.7

Concomitant Treatment

     

[**]. All other concomitant medication must be recorded on the Case Report Form
(CRF). Additionally, any diagnostic, therapeutic, or surgical procedure
performed during the study period should be recorded including the date,
indication, and description of the procedure(s) and any clinical findings.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

 

 

 

20

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

10.

STUDY METHODOLOGY

   

  10.1

Measurements and Evaluations

     

Efficacy Evaluation

Measurement

Measured By

Reduction in visible

[**]

Caliper, Study Site

lipoma [**]

 

 

[**] lipoma

[**]

Outside laboratory

Other Information Measurement

Measured By

Lipoma [**]

[**]

[**], Study Site

 

 

Investigator

 

 

Investigator
 

Subject Satisfaction

Questionnaire

Subject, study site

Safety Evaluation Measurement

Measured By

Adverse Events

Provided by Subject

Study Site

Vital Signs:

 

Study Site

   Blood Pressure

mm Hg

 

   Pulse/Heart Rate

#/minute

 

   Respiration

#/minute

 

   Temperature

Degrees (Farenheit/Celsius)

 

Laboratory Testing

CBC

Outside Laboratory

 

Blood chemistries

 

 

Urinalysis

 

Radiography

[**]

Outside Lab

Pregnancy Test

Urine HCG

Study Site

Immunogenicity

[**]

Auxilium Pharmaceuticals, Inc. or

 

 

designee




  10.2

Schedule of Testing/Follow-Up Visits

     

The schedule of testing and standard follow-up visits with the actions to be
taken at each time point is summarized in Table A.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

21

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

    Table A Visit #  Visit Name  Time Point     Actions

1

[**]

[**]

a.  Informed consent will be discussed and obtained/signed:

 

 

 

  1. One copy of signed consent form will be given to the subject

 

 

 

  2. Second copy retained in with subject’s study documents

 

 

 

b. Review of Inclusion/Exclusion Criteria

 

 

 

c. Past medical history, review of systems, review of lipoma history, onset,
progression and treatment

 

 

 

d. [**]

 

 

 

e. Measurement of [**]

 

 

 

f. Review of medications used in the past [**]; information recorded in study
documents

 

 

 

g. Return appointment scheduled for treatment ([**] of screening visit)

 

 

 

h. Subjects assigned a unique subject study number

 

[**]

[**]

a. Physical exam

 

 

 

b. ECG

 

 

 

c. Routine hematology and chemistry

 

 

 

d. Liver function and urinalysis

 

[**]

 

e. Serum PT/PTT

 

 

 

f. Baseline immunogenicity test

 

 

 

g. [**]

2.

[**]

[**]

a. Vital signs are measured prior to injection

 

 

 

b. Subject questionnaire completed

 

 

 

c. The target lipoma evaluated [**]

 

 

 

d. Urine collected for HCG, if applicable

 

 

 

e. Study drug administered

 

 

 

f. Vital signs are measured immediately post-injection and prior to discharge

 

 

 

g. Subject instructed to contact the investigator immediately regarding any side
effects/adverse events

3.

[**]

[**]

a. Vital signs measured and recorded

 

 

 

b. Subject questionnaire completed

 

 

 

c. The injected lipoma evaluated [**]

 

 

 

d. Adverse events reported by the subject and those actively monitored are
recorded

 

 

 

e. All changes in medication used since the last visit recorded

 

 

 

f. [**] blood collected for lab and immunogenicity testing

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

22

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

4

[**]

[**]

a. Vital signs measured and recorded

 

 

 

b. Subject questionnaire completed

 

 

 

c. The injected lipomas evaluated [**]

 

 

 

d. Adverse events reported by the subject and those actively monitored are
recorded

 

 

 

e. All changes in medication used since the last visit recorded

 

 

 

f. [**] blood collected for lab and immunogenicity testing

5.

[**].

[**]

a. Vital signs will be measured and recorded

 

 

 

b. Subject questionnaire completed

 

 

 

c. The injected lipomas evaluated [**]

 

 

 

d. Adverse events reported by the subject and those actively monitored are
recorded

 

 

 

e. All changes in medication used since the last visit recorded

 

 

 

f. [**] blood collected for lab and immunogenicity testing

6.

[**].

[**]

a. Vital signs will be measured and recorded

 

 

 

b. Subject questionnaire completed

 

 

 

c. The injected lipomas evaluated [**]

 

 

 

d. Adverse events reported by the subject and those actively monitored are
recorded

 

 

 

e. All changes in medication used since the last visit recorded

 

 

 

f. 20 mL blood collected for lab and immunogenicity testing

7

[**]

[**]

a. Vital signs will be measured and recorded

 

 

 

b. Subject questionnaire completed

 

 

 

c. The injected lipomas evaluated [**]

 

 

 

d. Adverse events reported by the subject and those actively monitored are
recorded

 

 

 

e. All changes in medication used since the last visit recorded

 

 

 

f. [**] blood collected for lab and immunogenicity testing

8.

[**].

[**]

a. Vital signs will be measured and recorded

 

 

 

b. Subject questionnaire completed

 

 

 

c. The injected lipomas evaluated [**]

 

 

 

d. Adverse events reported by the subject and those actively monitored are
recorded

 

 

 

e. All changes in medication used since the last visit recorded

 

 

 

f. [**] blood collected for lab and immunogenicity testing       g. Physical
exam       h. ECG       i. [**]

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

23

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

  10.3

Early Termination

     

Subjects may voluntarily withdraw from the study at any time and for any reason.

     

The investigator may discontinue the subject’s participation in the study if he
believes it necessary for any reason including adverse events, clinically
significant adverse changes in laboratory testing or failure to comply with the
protocol. At the time of withdrawal or discontinuation of a subject, all efforts
will be made to complete the procedures and evaluations scheduled for the [**]
month follow-up visit (See Table A).

     

If a subject withdraws or is discontinued from the study for any reason, the
reason for and date of the discontinuation should be recorded in the appropriate
section of the Case Report Form on the Study Termination page.

     

Subjects may be replaced if they have not reached the [**] month post injection
follow- up visit.

     

11.

SAFETY EVALUATION/ADVERSE EVENTS

    11.1

Adverse Events

   

An adverse event is any undesired medical occurrence which occurs during study
participation once the subject consent is signed. This includes any physical or
clinical change regardless of the relationship to study drug. Abnormal
laboratory findings and exacerbation of pre-existing conditions are also
considered to be adverse events.

    11.2

Recording Adverse Events

   

The Investigator must report on the Case Report Form all adverse signs and
symptoms which are volunteered by subjects or observed by the Investigator. The
onset and end dates, severity, duration, effect on study drug administration
(e.g., discontinuation), relationship to study drug, and administration of any
other drug(s) to treat this event will be recorded for each adverse event.

   

Subjects will be questioned and/or examined by the investigator or his/her
designee for occurrence of adverse events. The questioning of adverse events
should be general and open-ended such as "How have you been feeling since your
last visit?" The presence or absence of specific adverse events will not be
solicited from subjects.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

24

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718




11.3

Monitoring Adverse Events:

Adverse events will be assessed, graded and followed for [**] months post
injection with the exception of related events which must be followed until
resolution or stabilization. Immunogenicty testing will be performed until
levels return to baseline.

Intensity Rating for Adverse Events:


0 = None, not aware of adverse event

1 = Mild, aware of adverse event but easily tolerated 2 = Moderate, adverse
event interferes with usual activities

3 = Severe, adverse event is incapacitating; unable to perform usual activities

Subjects having adverse events will be monitored with relevant clinical
assessments and laboratory tests as determined by the investigator. Any actions
taken and follow-up results must be recorded on the appropriate page of the Case
Report Form. Follow-up laboratory results should be filed with the subject's
source documentation.

  11.4

Known Potential Toxicity of Study Drug(s)

      

There have been no toxicity experiences in previous clinical trials. Refer to
the Package Insert for XIAFLEX®.

       11.5

Serious Adverse Events

       11.5.1

All serious adverse events, treatment-related or not, must be reported to the
study monitor and to Auxilium Pharmaceuticals, Inc. immediately if feasible, or
within 24 hours. A written report must be made including a full description of
the event and sequelae. Such notification shall be made as soon as possible and
in no event later than 5 working days after the sponsor's initial receipt of the
information. The FDA, via form 3500A, and the institutional IRB will be notified
in a written IND safety report of any adverse experience associated with use of
the drug that is both serious and unexpected.

      

In each written report, the sponsor shall identify all safety reports previously
filed with the IND concerning a similar adverse experience, and shall analyze
the significance of the adverse experience in light of the previous, similar
reports.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

25

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

    11.5.2

A serious adverse event is one that suggests a significant hazard,
contraindication, side effect, or precaution. With respect to human clinical
experience, this includes any event that:

          11.5.2.1

Results in death

    

 

    11.5.2.2

Is life-threatening

    

 

    11.5.2.3

Requires hospitalization or prolongs existing hospitalization

    

 

    11.5.2.4

Results in persistent, or significant disability/incapacity

    

 

    11.5.2.5

Important medical events that may not result in death, etc. But may be
considered a serious adverse event and jeapardize the subject and may require
medical or surgical intervention to prevent one of the outcomes listed in this
definition.

            11.5.3

Telephone report: FDA will be notified by telephone of any unexpected fatal or
life-threatening experience associated with use of the drug in the clinical
studies conducted under the IND no later than 3 working days after receipt of
the information. Each telephone call to FDA shall be transmitted to the Center
for Drug Evaluation and Research, which has responsibility for review of the
IND. For purposes of this section, life-threatening means that the subject was,
in view of the investigator, at immediate risk of death from the reaction as it
occurred, i.e., it does not include a reaction that, had it occurred in a more
serious form, might have caused death. For example, drug induced hepatitis that
resolved without evidence of hepatic failure would not be considered life
threatening even though drug-induced hepatitis can be fatal.

       

12.

STATISTICAL ANALYSIS

     12.1

Safety Analysis

     12.1.1

Adverse Events

    

Tables of adverse event rates will be constructed including severity, and
relationship to study treatment. Additionally, separate tables may be created
for localized adverse events that occur at the treated lipoma.

     12.1.2

Clinical Labs and Vitals

    

Descriptive statistics at baseline and changes over the course of the study will
be tabulated.

26

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

    12.1.3

Immunogenicity

        

[**] levels and [**] of antibodies to [**]will be summarized using descriptive
statistics for the actual value at each visit.

       

12.3 

Efficacy Analysis

     12.3.1

The primary efficacy outcome is lipoma [**] measured as [**] times the [**].
[**] will be analyzed as the percent change from baseline at the[**] month
visit.

          12.3.2 A secondary efficacy outcome is [**] of the lipoma, that is,
the [**] alone. This will be analyzed as the percent change from baseline at the
[**] month visit. [**] at the other visits will also be evaluated.          
12.3.3 Relative change from baseline will be evaluated at [**] Months post
injection.           12.3.4 Relative [**] the lipoma (as determined by [**])
from baseline will be evaluated at [**] months post injection.       

13.

ETHICAL, REGULATORY AND ADMINISTRATIVE ASPECTS

    13.1

Declaration of Helsinki

   

The investigator will ensure that this study is conducted in full conformance
with the principles of the Declaration of Helsinki-Ethical Principles for
Medical Research Involving Human Subjects as amended by the 59th WMA General
Assembly in Seoul, October 2008.

    13.2

Regulatory

   

The investigator will ensure that this trial will be conducted in compliance
with the protocol and that the basic principles of “Good Clinical Practices” and
applicable regulatory requirements are adhered to.

    13.3

Informed Consent

   

It is the responsibility of the investigator to obtain written informed consent
from each subject prior to performing any study-related procedure. The subject
must sign a statement (complying with the requirements of the U.S. Code of
Federal Regulations, Title 21 CFR Part 50) which indicates that they have given
their consent to participate in the study.

    13.4

Institutional Review Board

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

27

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

This protocol and any accompanying material provided to the subject will be
submitted by the investigator to the Institutional Review Board (IRB). Approval
from the committee must be obtained before starting the study and should be
documented in a letter to the investigator specifying the date on which the
committee met and granted the approval.

Any modifications made to the protocol after initial IRB approval must be
likewise submitted and approved.

Notification will be given to the IRB in the event any serious adverse events
occur.

  13.5

Disclosure of Data

     

It is understood by the investigator that the information and data included in
this protocol may be disclosed to and used by the investigator's staff and
associates as may be necessary to conduct this clinical trial.

     

The information derived from this clinical study will be used by Advance
Biofactures Corporation and therefore, may be disclosed by Advance Biofactures
Corporation as required to other clinical investigators, to the Food and Drug
Administration, and to other government agencies. In order to allow for the use
of the information derived from this clinical study, it is understood by the
investigator that there is an obligation to provide Advance Biofactures
Corporation with complete test results and all data from this clinical study.

      13.6

Confidentiality of Documents / Subject Records

     

The investigator must assure that subject’s anonymity will be maintained and
that their identities are protected from unauthorized parties. CRFs or other
documents submitted to the sponsor should not be identified by their names but
by an identification code. Documents not submitted to the sponsor shall be
maintained by the investigator in strict confidence.

     

14.

STUDY DOCUMENTATION

    14.1

Investigator’s Statement

   

The investigator must sign the investigator’s statement (Attachment 1) prior to
performing an examination or treatment of a subject.

    14.2

Investigator’s Record Requirements

   

Federal regulations require that copies of case report forms and other pertinent
documentation (i.e., photographs, laboratory reports, hospital or office
subject's records, etc.) be retained by the investigator for a period of two
years following either the approval of the BLA or withdrawal of the BLA.

28

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

The investigator is aware of the fact that he/she may be subjected to a field
audit by FDA inspectors in order to validate the participation of subjects in
the study and to verify the data reported on the case report forms. With this in
mind, careful attention should be paid to seeing that records of medications
received and copies of original photographs, laboratory tests, etc., are filed,
and retained, in the investigator's file along with the Case Report Form.
Documentation should be made on the office/hospital chart and transferred to the
Case Report Form. The participation of all subjects in Lipoma [**] should be
noted in the office/hospital chart. The signed informed consent should be filed
with the subject's source document chart.

  14.3

Departures from Protocol

       

When circumstances arise, which suggest that a departure from this protocol
should be considered, the investigator or other physician in attendance must
contact the study monitor by telephone as soon as possible prior to
implementation. Any departure from the agreed protocol will pertain only to the
individual subject involved. The Case Report Form will describe the
circumstances and identify the pertinent protocol procedure.

       

In the event that a protocol change is proposed for all subjects, then the
procedure for protocol amendment should be followed. In either case, any
modification of the protocol that may become necessary during the course of this
study, other than to protect subjects from an immediate hazard, is subject to
prior discussion between the clinical investigator and Advance Biofactures
Corporation.

        14.4

Study Documentation: Case Report Forms (CRFs), Standardized Source Documents and
Record Keeping.

       

The investigator must maintain adequate and accurate records to enable the
conduct of the study to be fully documented and the study data to be
subsequently verified. These documents should be classified into two different
separate categories: (1) Investigator’s Study File, and (2) Subject Clinical
Source Documents.

        14.4.1

The Investigator’s Study File will contain the following:

        a.

The Protocol / Amendments

        b.

FDA 1572

        c.

Signed Investigator’s Agreement

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

29

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

      d.

Ethical Committee / Institutional Review Board and Governmental Approval with
Correspondence

            e.

Informed Consent

            f.

Investigator Brochure

            g.

Safety Reports

            h.

Drug Records (including shipment records and accountability log)

            i.

Randomization Schedule / Treatment Code

            j.

Site Study Personnel Curriculum Vitae

            k.

Study Correspondence Between Site and Sponsor

            l.

Laboratory Certification and Normal Ranges

            m.

Site Study Personnel Signature Log

            n.

Screening and Enrollment Log

            o.

Monitor’s Visit / Signature Log

         

    14.4.2

Subject’s Clinical Source Documents which may include:

          a.

Standardized Source Document

          b.

Subject Hospital / Clinic Records

          c.

Physician / Nurse’s Notes

          d.

Original Laboratory Reports

          e.

ECG, MRI, Pathology and Special Assessment Reports

          f.

Photo of Subject’s Lipoma(s)

          g.

Consultant Letters

These two categories of documents must be kept on file by the Investigator for
at least two years following either the approval of the BLA or withdrawal of the
BLA. No study document should be destroyed without prior written agreement
between ABC and the Investigator. Should the Investigator wish to assign the
study records to another party or move them to another location, ABC must be
notified in advance.

If the Investigator cannot guarantee this archiving requirement at the
investigational site for any or all of the documents, special arrangements must
be made to store these in a sealed container(s) outside of the site so that they
can be returned sealed to the Investigator in case of a regulatory audit. When
source documents are required for the continued care of the subject, appropriate
copies should be made for storing outside of the site.

30

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

  14.5

Monitor or Health Authority Queries

The investigator shall supply the monitor on request with any required
background data from the study documentation or clinic records. This is
particularly important when Case Report Forms are illegible or when errors in
data transcription are suspected. In case of special problems and/or
governmental queries or requests for audit inspections, it is also necessary to
have access to the complete study records, provided that subject confidentiality
is protected.

  14.6

Inspections

       

The investigator should understand that source documents for this trial should
be made available to the study monitor or to health authority inspectors after
appropriate notification. The verification of the Case Report Form data may be
by direct inspection of source documents (where permitted by law) or through an
interview technique.

       

The minimal requirement for the source data checks include:

        14.6.1

All subjects to be 100% SDV

        14.6.2

Each subject should have the following data points SDV:

        14.6.2.1

Subject’s existence

        14.6.2.2

Informed consent

        14.6.2.3

Inclusion/exclusion criteria

        14.6.2.4

All adverse events and Serious Adverse Events

        14.6.2.5

Study medication & dispensing

        14.6.2.6

Date of visits

         14.6.3

Case Report Forms and Standardized Source Documents

       

For each subject enrolled, Case Report Form as well as a standardized source
document must be completed and signed by the principal investigator or co-
investigator. This also applies to the records of those subjects who fail to
complete the study (even during the screening period if a Case Report form is
initiated). If a subject withdraws from the study because of a
treatment-limiting adverse event, thorough efforts must be made to clearly
document the outcome. All forms must be typed or filled-out using black
ballpoint pen, and must be legible. Errors should be crossed out but not
obliterated, the correction inserted and the change initialed and dated by the
investigator or his/her authorized delegate.

31

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718

  14.7

Monitoring of the Study

It is understood that the responsible monitor will contact and visit the
investigator/site regularly and that he/she will be allowed, on request, to
inspect the various records of the trial (Case Report Forms, Standardized Source
Documents and other pertinent data), provided that subject confidentiality is
maintained in accordance with local requirements. It will be the monitor’s
responsibility to inspect the Case Report Forms at regular intervals throughout
the study, to verify the completeness, consistency and accuracy of the data
being entered on them, and to verify adherence to the protocol. The monitor
should have access to laboratory test reports and other subject records needed
to verify the entries on the Case Report Form. The investigator (or his/her
deputy) agrees to cooperate with the monitor to ensure that any problems
detected in the course of these monitoring visits are resolved.

For this study, the expected average monitoring frequency is every [**]weeks.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

 

 

 

32

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma [**]

110718




ATTACHMENT 1


INVESTIGATOR’S SIGNATURE PAGE


I have thoroughly read and reviewed the study protocol. Having read and
understood the requirements and conditions of the study protocol, I agree to
perform the clinical study according to the international Good Clinical Practice
principles and regulatory authority requirements for source document
verification and auditing / inspection of the study.

I agree to use the study material, including medication and diluent, only as
specified in the protocol.

I understand that changes to the protocol must be made in the form of an
amendment, which has prior written approval of the Sponsor.

I understand that any violation of the protocol may lead to early termination of
the study.

I agree to follow the study time schedule as outlined in the protocol.

I agree to report to the Sponsor, within one working day, of any clinical
adverse event that is serious, whether considered treatment-related or not.

Signature

 

Date

           

Signature

 

Date

33

--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma DE/01

110718


ATTACHMENT 2

SUBJECT QUESTIONNAIRE
 

Subject #________ Subject Initials__________ Study
Visit____________________________ Date__________________     Location of Lipoma
#1_________________  Location of Lipoma #2_________________    



To Be Completed by the Subject: Please provide the requested information
regarding the two lipomas under treatment for the appropriate visit. Enter the
number of the best response.
 

[    ]

 Initial Screening Visit:

 

     

 

 

     

1. Reason for treating lipomas

1 = [**]

Lipoma #1 Lipoma #2  

 

2 = [**]

     

 

3 = [**]

     

2. How [**] are the lipomas to be treated?

1 = Not at all

Lipoma #1 Lipoma #2  

 

2 = Somewhat

     

 

3 = Very

     

 

 

    Subject Signature_______________________________/ Date_______________   [   
]

 All Other Visits:

 

     

 

 

     

1. How [**] are the lipomas to be treated?

1 = Not at all

Lipoma #1 Lipoma #2  

 

2 = Somewhat

     

 

3 = Very

     

2. How [**] ?

1 = [**]

Lipoma #1 Lipoma #2  

 

2 = [**]

     

 

3 = [**]

     

3. If this is your final visit, would you participate in  

1 = Yes

Lipoma #1 Lipoma #2  

      this trial again? 

2 = No

     

 

3 = N/A

   

Subject Signature_______________________________/ Date_______________

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

1

--------------------------------------------------------------------------------


[schedule31b2x1x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x2x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x3x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x4x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x5x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x6x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x7x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x8x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x9x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x10x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x11x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x12x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x13x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x14x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x15x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x16x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x17x1.jpg]


--------------------------------------------------------------------------------


[page18.jpg]


--------------------------------------------------------------------------------


[page19.jpg]


--------------------------------------------------------------------------------


[schedule31b2x20x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x21x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x22x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x23x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x24x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x25x1.jpg]


--------------------------------------------------------------------------------




[schedule31b2x26x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x27x1.jpg]


--------------------------------------------------------------------------------




[schedule31b2x28x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x29x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x30x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x31x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x32x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x33x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x34x1.jpg]


--------------------------------------------------------------------------------


[schedule31b2x35x1.jpg]


--------------------------------------------------------------------------------

A Dose Escalation Study Using Collagenase Clostridium Histolyticum
in the Treatment of Lipoma
Lipoma DE/01

110718


ATTACHMENT 2

SUBJECT QUESTIONNAIRE
 

Subject #________ Subject Initials__________ Study
Visit____________________________ Date__________________     Location of Lipoma
#1_________________  Location of Lipoma #2_________________    



To Be Completed by the Subject: Please provide the requested information
regarding the two lipomas under treatment for the appropriate visit. Enter the
number of the best response.
 

[    ]

 Initial Screening Visit:

 

     

 

 

     

1. Reason for treating lipomas

1 = [**]

Lipoma #1 Lipoma #2  

 

2 = [**]

     

 

3 = [**]

     

2. How [**] are the lipomas to be treated?

1 = Not at all

Lipoma #1 Lipoma #2  

 

2 = Somewhat

     

 

3 = Very

     

 

 

    Subject Signature_______________________________/ Date_______________   [   
]

 All Other Visits:

 

     

 

 

     

1. How [**] are the lipomas to be treated?

1 = Not at all

Lipoma #1 Lipoma #2  

 

2 = Somewhat

     

 

3 = Very

     

2. How [**] ?

1 = [**]

Lipoma #1 Lipoma #2  

 

2 = [**]

     

 

3 = [**]

     

3. If this is your final visit, would you participate in  

1 = Yes

Lipoma #1 Lipoma #2  

      this trial again? 

2 = No

     

 

3 = N/A

   

Subject Signature_______________________________/ Date_______________

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

1


--------------------------------------------------------------------------------

Schedule 3.1(b)(3)


In Vitro Research Proposal Template


Introduction


The proposal states the purpose and potential importance of the project.

Research Questions and Hypotheses


In this section, the proposal states a research question and hypotheses. The
research question should be of potential significance. This section will
describe and provide references for currently available technology and/or
therapeutic options. It will include a brief discussion of the study objectives
including benefits that may ultimately result if the in vitro research is
successful. It also will define “success” of the project and how the data
generated may be used.

Methods and Procedures


This section gives the details on the experimental design, test methods,
materials, analytical techniques, and data collection. This section also
outlines next steps, if applicable.

 

 

 

--------------------------------------------------------------------------------

Schedule 3.2
Clinical Trials


Dupuytren’s Disease


[**]




Peyronie’s Disease


[**]



Frozen Shoulder


[**]




** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST.

--------------------------------------------------------------------------------

Schedule 13.1 Joint Press Release
[exhibit99-1x1x1.jpg]
Auxilium Pharmaceuticals, Inc. and BioSpecifics Technologies Corp.
Announce Plans to Develop Additional Indications using XIAFLEX®

- Parties Dismiss All Pending Litigation -

-Auxilium to Initiate Studies for the Treatment of Cellulite; BioSpecifics to
Initiate Studies
for the Treatment of Human and Canine Lipomas-

-Auxilium Conference Call with Investors Scheduled for 9:00 am ET September 1;
BioSpecifics Conference Call with Investors Scheduled for 10:30 am ET
September 1-

MALVERN, PA and LYNBROOK, NY.,

August 31, 2011--Auxilium Pharmaceuticals, Inc. (NASDAQ: AUXL), a specialty
biopharmaceutical company, and BioSpecifics Technologies Corp. (NASDAQ: BSTC), a
biopharmaceutical company, today announced that they have dismissed all pending
litigation between the Companies and announced plans to move XIAFLEX forward in
the clinic for cellulite and human and canine lipoma as well as to collaborate
on the initiation of further studies for XIAFLEX for additional indications.
Through an amendment and restatement of the Companies’ 2008 development and
license agreement, the Companies have clarified the rights and responsibilities
of the Joint Development Committee.



Auxilium has been granted the right to initiate studies for the treatment of
edematous fibrosclerotic panniculopathy, more commonly known as cellulite, and
expects to begin phase Ib clinical studies in early 2012. BioSpecifics will
initiate studies for the treatment of human and canine lipomas and plans to
initiate clinical studies for both human and canine lipomas shortly. Auxilium
will continue to have the option to exclusively license these indications upon
completion of BioSpecifics’ development work. Auxilium and BioSpecifics also
plan to collaborate on identifying further indications for treatment with
XIAFLEX.

--------------------------------------------------------------------------------

Based on the terms of the amended agreement, Auxilium will pay BioSpecifics an
opt-in fee at the time of completion by Auxilium of Stage I development of
cellulite and will be responsible for all development costs associated with
cellulite. Auxilium’s opt-in rights remain unchanged with respect to the two
lipoma indications. In addition to the opt-in fees, BioSpecifics will continue
to be entitled to regulatory milestones, low double digit royalties and a markup
of cost of goods on all indications.

“We are pleased that we have reached a mutually beneficial settlement with our
partner BioSpecifics, and we are excited to move forward with the development of
XIAFLEX in cellulite,” said Armando Anido, Chief Executive Officer and President
of Auxilium. “We look forward to a close collaboration with BioSpecifics on the
development of additional indications that could result in new opportunities for
XIAFLEX.”

“We are very happy to be collaborating with Auxilium as we explore promising new
indications for XIAFLEX that could have significant potential benefit for
patients,” commented Thomas L. Wegman, President of BioSpecifics. “We are very
enthusiastic about the positive study results we have already seen for both
human and canine lipoma and look forward to advancing these indications in the
clinic as soon as possible.”

Auxilium Conference Call

Auxilium will hold a conference call tomorrow, September 1, 2011 at 9:00 am ET,
to discuss these developments. The presentation slides to be used during the
call are now available on the “For Investors” section of the Company’s web site
under the “Presentations” tab. A question and answer session will follow the
presentation. The conference call and the presentation slides will be
simultaneously web cast on the “For Investors” section of its web site under the
“Events” tab. The conference call will be archived for future review until
October 1, 2011.

Conference call details:   Date: Thursday, September 1, 2011 Time: 9:00 a.m. ET
Dial-in (U.S.): XXX-XXX-XXXX Dial-in (International): XXX-XXX-XXXX Web cast:
http://www.auxilium.com Passcode: AUXILIUM     To access an audio replay of the
call:   Access number (U.S.): XXX-XXX-XXXX Access number (International):
XXX-XXX-XXXX Replay Passcode #: XXXXXX




--------------------------------------------------------------------------------

BioSpecifics Conference Call

BioSpecifics will hold a conference call tomorrow, September 1, 2011 at 10:30
a.m. ET, to discuss these developments. The conference call will be
simultaneously web cast on BioSpecifics’ website and archived for future review
until October 1, 2011.

Conference call details:   Date: Thursday, September 1, 2011 Time: 10:30 a.m. ET
Dial-in (U.S.): XXX-XXX-XXXX Dial-in (International): XXX-XXX-XXXX Web cast:
http://www.biospecifics.com Passcode: XXXXXXXX     To access an audio replay of
the call:   Access number (U.S.): XXX-XXX-XXXX Access number (International):
XXX-XXX-XXXX Replay Passcode #: XXXXXX

About Auxilium

Auxilium Pharmaceuticals, Inc. is a specialty biopharmaceutical company with a
focus on developing and marketing products to predominantly specialist
audiences, such as urologists, endocrinologists, certain targeted primary care
physicians, hand surgeons, subsets of orthopedic, general, and plastic surgeons
who focus on the hand, and rheumatologists. Auxilium markets XIAFLEX®
(collagenase clostridium histolyticum) for the treatment of adult Dupuytren's
contracture patients with a palpable cord and Testim® 1%, a testosterone gel,
for the topical treatment of hypogonadism in the U.S. Pfizer Inc. has marketing
rights for XIAPEX® (the EU tradename for collagenase clostridium histolyticum)
in 46 countries in Eurasia and Asahi Kasei Pharma Corporation has development
and commercial rights for XIAFLEX in Japan. Ferring International Center S.A.
markets Testim in the EU and Paladin Labs Inc. markets Testim in Canada.
Auxilium has three projects in clinical development. XIAFLEX is in phase III of
development for the treatment of Peyronie's disease, in phase II of development
for the treatment of Frozen Shoulder syndrome (Adhesive Capsulitis) and is in
phase I of development for the treatment of cellulite (edematous fibrosclerotic
panniculopathy). Auxilium also has rights to pursue additional indications for
XIAFLEX. For additional information, visit http://www.auxilium.com.

About BioSpecifics Technologies Corp.

BioSpecifics Technologies Corp. is a biopharmaceutical company that has
developed injectable collagenase for twelve clinical indications, five of which
include: Dupuytren's contracture; Peyronie's disease; Frozen Shoulder (Adhesive
Capsulitis) and human and canine lipoma. Its strategic partner Auxilium
Pharmaceuticals, Inc. markets XIAFLEX® in the U.S. for the treatment of
Dupuytren's contracture. Pfizer, Inc. is responsible for marketing XIAPEX® in 46
countries in Eurasia and Asahi Kasei Pharma Corporation has development and
commercial rights for XIAFLEX in Japan. More information about the Company may
be found on its website at www.biospecifics.com.

--------------------------------------------------------------------------------

About Cellulite

Cellulite, also known medically as edematous fibrosclerotic panniculopathy,
describes a pathologic inflammatory condition, in which lobules of subcutaneous
adipose tissue extend into the dermal layer. These changes can visibly affect
the shape of the epidermis and resemble an orange peel-like dimpling of the
skin.1

In the normal subcutaneous fat layer directly under the skin, there are both
perpendicular columnar and net-like fibrous connective tissue called septae.
These fibrous septae, made of types I and III collagen, connect the epidermis to
the dermis and create a network of compartmentalized adipose deposits. Women
tend to have a higher proportion of columnar septae that are perpendicular to
the epidermis, while men tend to have more of the net-like system. In cellulite,
the subcutaneous fat cells swell and push upwards. 2 As a result, the skin
between the septae is pushed up and the perpendicular septae act as an anchor to
pull the epidermis downwards and form the classic cellulite dimple. The
surrounding adipose tissue forms small bulges under the epidermis around the
dimple that can give skin a "cottage cheese" texture.

Cellulite has been reported to occur in 85 to 98% of post-pubertal females and
rarely in men. The condition is prevalent in women of all races. 1

1 Avram, Cellulite: a review of its physiology and treatment, Journal of
Cosmetic Laser Therapy 2004; 6: 181–185
2 Querleux, Anatomy and physiology of subcutaneous adipose tissue by in vivo MRI
and spectroscopy: Relationship with sex and presence of cellulite, Skin Research
and Technology; 8: 118-124

About Human and Canine Lipoma

Lipomas are encapsulated fat deposits that occur under the skin and they are
common in both humans and dogs. Approximately 1% of the general human population
has a lipoma.1 Subcutaneous lipomas are the most common lipomas found in humans.

--------------------------------------------------------------------------------

In addition, lipomas that restrict motion in older dogs are a serious problem.
The only proven therapy for this condition is surgical excision of the lipoma,
which necessarily involves the use of general anesthesia. It has been estimated
that up to 2% of dogs die as a complication of general anesthesia.2 Lipomas
occur in 2.3% of the dog population, 3 or in approximately 1.7 million dogs in
the U.S.4

1 Nickloes E-Medicine 2010 March
2 Brodbelt Vet J 2009 Dec; 182 (3): 375-6
3 Lund JAVMA Vol. 214, No. 9, May 1, 1999
4 U.S. Pet Ownership & Demographics Sourcebook (2007 Edition)

AUXILIUM SAFE HARBOR STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM
ACT OF 1995

This release contains "forward-looking-statements" within the meaning of The
Private Securities Litigation Reform Act of 1995, including statements regarding
the timing of phase Ib clinical studies for XIALFEX® for the treatment of
edematous fibrosclerotic panniculopathy, more commonly known as cellulite; the
number of people with cellulite; the identification of additional indications
for XIAFLEX and their market potential and products in development for
Peyronie's disease and Frozen Shoulder syndrome; and all other statements
containing projections, statements of future performance or expectations, our
beliefs or statements of plans or objectives for future operations (including
statements of assumption underlying or relating to any of the foregoing).
Forward-looking statements can generally be identified by words such as
"believe," "appears," "may," "could," "will," "estimate," "continue,"
"anticipate," "intend," "should," "plan," "expect," and other words and terms of
similar meaning in connection with any discussion of projections, future
performance or expectations, beliefs, plans or objectives for future operations
(including statements of assumption underlying or relating to any of the
foregoing). Actual results may differ materially from those reflected in these
forward-looking statements due to various factors, including further evaluation
of clinical data, results of clinical trials, decisions by regulatory
authorities as to whether and when to approve drug applications, and general
financial, economic, regulatory and political conditions affecting the
biotechnology and pharmaceutical industries and those discussed in Auxilium's
Annual Report under the heading "Risk Factors” on Form 10-K for the year ended
December 31, 2010 and Form 10-Q for the quarter ended June 30, 2011, which are
on file with the Securities and Exchange Commission (the "SEC") and may be
accessed electronically by means of the SEC's home page on the Internet at
http://www.sec.gov or by means of Auxilium's home page on the Internet at
http://www.Auxilium.com under the heading "For Investors -- SEC Filings." There
may be additional risks that Auxilium does not presently know or that Auxilium
currently believes are immaterial which could also cause actual results to
differ from those contained in the forward-looking statements. Given these risks
and uncertainties, any or all of these forward-looking statements may prove to
be incorrect. Therefore, you should not rely on any such factors or
forward-looking statements.

--------------------------------------------------------------------------------

In addition, forward-looking statements provide Auxilium's expectations, plans
or forecasts of future events and views as of the date of this release. Auxilium
anticipates that subsequent events and developments will cause Auxilium's
assessments to change. However, while Auxilium may elect to update these
forward-looking statements at some point in the future, Auxilium specifically
disclaims any obligation to do so. These forward-looking statements should not
be relied upon as representing Auxilium's assessments as of any date subsequent
to the date of this release.

Auxilium disclaims responsibility for statements above in “About BioSpecifics”,
which were provided by BioSpecifics for inclusion in this release.

BioSpecifics Forward-Looking Statements

This press release contains forward-looking statements within the meaning of The
Private Securities Litigation Reform Act of 1995. Any statements, other than
statements of historical fact, including statements regarding BioSpecifics’
strategy, future operations, future financial position, future revenues,
projected costs, prospects, plans and objectives of management, its expected
revenue growth, and any other statements containing the words “believes,”
“expects,” “anticipates,” “plans,” “estimates” and similar expressions, are
forward-looking statements. There are a number of important factors that could
cause its actual results to differ materially from those indicated by such
forward-looking statements, including the statements made by BioSpecifics
concerning the likelihood of success of future clinical trials in new
indications, and other risk factors identified in the BioSpecifics' Form 10-K
for the year ended December 31, 2010 and its reports on Form 8-K filed with the
SEC. All forward-looking statements included in this press release are made as
of the date hereof, and BioSpecifics assumes no obligation to update these
forward-looking statements.

BioSpecifics disclaims responsibility for statements above in “About Auxilium”,
which were provided by Auxilium for inclusion in this release.

--------------------------------------------------------------------------------

Auxilium Contacts:

James E. Fickenscher
Chief Financial Officer
+1-484-321-5900
jfickenscher@auxilium.com
or
William Q. Sargent Jr.
Vice-President, Investor Relations and Corporate Communications
+1-484-321-5900
wsargent@auxilium.com

BioSpecifics contact:

BioSpecifics Technologies Corp.
Thomas L. Wegman, President
(516) 593-7000
thomas_wegman@biospecifics.com

--------------------------------------------------------------------------------